ACCEPTED
                                                                     01-15-00567-CV
                                                          FIRST COURT OF APPEALS
                                                                  HOUSTON, TEXAS
                                                              12/14/2015 12:29:57 PM
                                                               CHRISTOPHER PRINE
                                                                              CLERK




                  No. 01-15-00567-CV
                                                     FILED IN
                                              1st COURT OF APPEALS
  IN THE COURT OF APPEALS FOR THE FIRST      DISTRICT
                                                  HOUSTON, TEXAS
                 HOUSTON, TEXAS              12/14/2015 12:29:57 PM
                                              CHRISTOPHER A. PRINE
                                                      Clerk

MACKEY GLEN PETERSON, TONYA PETERSON, DON LESLIE
   PETERSON AND LONNY PETERSON, APPELLANTS

                          v.

SILVERADO SENIOR LIVING, INC., D/B/A SILVERADO SENIOR
           LIVING SUGAR LAND, APPELLEE



                Appendix Tab 1 - 7


                        P. Alan Sanders
                        Tx. State Bar No: 17602100
                        Joshua Davis
                        Tx. State Bar No. 24031993
                        Lewis Brisbois Bisgaard & Smith, LLP
                        Weslayan Tower, Suite 1400
                        24 Greenway Plaza
                        Houston, Texas, 77046
                        (713) 659-6767
                        (713) 759-6830 – Fax
                        Alan.Sanders@LewisBrisbois.com
                        Josh.Davis@LewisBrisbois.com
TAB 1
               INDEX TO SILVERADO’S APPENDIX, AND MATERIAL EVENT CHRONOLOGY

Appx. Appx.                 Item Type                                                                                                  Clerk’s
                  Date                  Item Description                                                                  Court1
Tab # Page ##               Of Activity                                                                                               Record #2
       0001-
  1                N/A         Index      Index to Silverado’s Appendix, and Material Event Chronology                    1st COA        N/A
       0010
       0011-
  2                N/A         Chart      Listing of Plaintiffs, Defendants and Counts Across Plaintiffs’ Petitions       1st COA        N/A
       0011
       0012-                              Listing of all Orders Appealed in 1st COA 567 and 586, cross referenced
  3                N/A         Chart                                                                                      1st COA        N/A
       0013                               to Plaintiffs’ notices of appeal
       0014-                              Compilation copies of all Orders Appealed in 1st COA 567 and 586, and
  4               Misc.        Orders                                                                                     1st COA        Misc.
       0063                               related items, as listed in Chart at Appx. Tab 3
       0064-                              Application for Guardianship of Ruby S. Peterson, filed by Don and
  5             12/11/13       Filed                                                                                      Probate       586:14
       0076                               Mack and naming as Respondents, Manley and David
       0077-
  6             02/25/14       Signed     Order appointing Russ Jones as AAL for Ruby S. Peterson                         Probate      586:108
       0077
       0078-
  7             03/27/14      Hearing     Motion for Medical Examination and for Costs                                    Probate     RR Vol. 2
       0080
       0081-
  8             03/28/14       Filed      Original Answer by Russ Jones as AAL for Ruby S. Peterson                       Probate      586:191
       0082
       0083-
  9             03/27/14       Signed     Order appointing Jilly Young as GAL for Ruby S. Peterson                        Probate      586:195
       0083
       0084-
 10             04/07/14       Filed      Original Answer by Jill Young as GAL for Ruby S. Peterson                       Probate      586:196
       0086

         1
        “District” refers to proceedings in the State District Court. “Probate” refers to proceedings in the Statutory Probate Court. “1st
  COA” means the First District Court of Appeals.
         2
          The additional identifying numerical strings, e.g., 01-15-xxxx-cv, are omitted for brevity of reference in this Chart. For example,
  567:15 refers to Clerk’s Record, page 15, in 1st COA Case Number 01-15-00567-CV. Hearing dates reflect the dates shown in the
  Reporter’s Master Chronological Index in the Reporter’s Record. “RR” refers to the designated Volume and Pages of the Reporter’s
  Record. In this column, only the first page of the Clerk’s Record is noted. RR Vol. 1 is the Reporter’s Master Index.




  Silverado Appx. 0001
Appx. Appx.            Item Type                                                                                            Clerk’s
                Date               Item Description                                                              Court
Tab # Page ##          Of Activity                                                                                          Record #
       0087-
 11           07/17/14    Filed    Plaintiffs’ Original Petition (excerpts)                                      District    567:23
       0088
                                   Defendants, Manley and David, Original Answer to Plaintiffs’ Petition for
       0089-
 12           07/18/14    Filed    Temporary and Permanent Guardianship and for other relief, and their          Probate    586:260
       0098
                                   Cross Claim and Motion for Sanctions
       0099-
 13           07/21/14    Filed    Motion to Transfer District Court Lawsuit to Probate Court                    Probate    586:299
       0104
       0105-
 14           07/23/14    Filed    Plaintiffs’ [First] Amended Petition and Jury Demand (excerpts)               District   567:532
       0105
       0106-                       Defendants’ Manley and David Motion to Transfer from State District
 15           07/24/14   Hearing                                                                                 Probate    RR Vol. 3
       0108                        Court to Statutory Probate Court
       0109-
 16           07/24/14    Filed    Plaintiffs’ Second Amended Petition and Jury Demand (excerpts)                District   567:593
       0109
       0110-
 17           07/25/14   Signed    Order of Transfer from State District Court to Probate Court                  Probate    586:563
       0112
       0113-
 18           07/25/14    Filed    Notice of Nonsuit of Application for Guardianship                             Probate    586:558
       0115
       0116-                       Silverado’s Plea to the Jurisdiction, Original Answer to Plaintiffs’ Second
 19           07/28/14    Filed                                                                                  Probate    586:813
       0120                        Amended Petition, and Request for Disclosure
       0121-
 20           07/28/14    Filed    Plaintiffs’ Notice of Nonsuit Without Prejudice of all Federal Claims         Probate    586:567
       0122




   Silverado Appx. 0002
Appx. Appx.                Item Type                                                                                       Clerk’s
                 Date                  Item Description                                                         Court
Tab # Page ##              Of Activity                                                                                     Record #
       0123-
 21             07/28/14    Hearing    Hearing Day 1, Request for Temporary Injunction                          Probate    RR Vol. 4
       0126
       0127-
 22             07/29/14    Hearing    Hearing Day 2, Request for Temporary Injunction                          Probate    RR Vol. 5
       0131
       0132-
 23             07/30/14    Hearing    Hearing Day 3, Request for Temporary Injunction                          Probate    RR Vol. 6
       0136
       0137-                           Motion to Transfer from District Court to Probate Court Pursuant to
 24             08/04/14     Filed                                                                              District   567:1052
       0140                            Probate Court Order
       0141-                           Plaintiffs’ Third Amended Petition and Contest to Guardianship
 25             08/07/14     Filed                                                                              Probate    586:1309
       0142                            Application
       0143-
 26             08/08/14    Hearing    Motions regarding Psychiatric Examination, to Compel and for Sanctions   Probate    RR Vol. 7
       0145
       0146-
 27             08/11/14    Hearing    Hearing Day 4, Request for Temporary Injunction                          Probate    RR Vol. 8
       0150
       0151-                           Hearing Day 5, Request for Temporary Injunction
 28             08/12/14    Hearing                                                                             Probate    RR Vol. 9
       0156                            [RR Vol. 9-A, Plaintiffs’ Exhibits; Vol. 9-B, Defendants’ Exhibits]
                                       Order denying Plaintiffs’ application for Temporary Injunction. The
       0157-
 29          08/14/14        Signed    December 18, 2013 Rule 11 Agreement remains a binding Rule 11            Probate    586:1650
       0158
                                       Agreement. Trial set for November 17, 2014.
       0159-
 30          08/19/14        Signed    Order Transferring District Court Lawsuit to Probate Court               District    567:15
       0161




  Silverado Appx. 0003
Appx. Appx.                Item Type                                                                                      Clerk’s
                 Date                  Item Description                                                         Court
Tab # Page ##              Of Activity                                                                                    Record #
       0162-
 31             09/25/14     Filed     Silverado’s Rule 91a Motion to Dismiss                                   Probate   586:2997
       0170
       0171-                           Silverado’s First Amended Plea to the Jurisdiction and First Amended
 32             09/25/14     Filed                                                                              Probate   586:3006
       0176                            Answer
       0177-
 33             10/02/14     Filed     First Amended Answer of AAL                                              Probate   586:3122
       0183
       0184-                           Plaintiffs’ Notice of Nonsuit of defendants, Tana McMillan, Linda
 34             10/06/14     Filed                                                                              Probate   586:3211
       0186                            Lavinson, Dr. Rebecca Clearman and Dr. Chris Merkl
       0187-                           Plaintiffs’ Fourth Amended Petition and Contest to Guardianship
 35             10/06/14     Filed                                                                              Probate   586:3214
       0197                            Application
       0198-
 36             10/09/14    Hearing    Motion for Security for Costs and for Sanctions                          Probate   RR Vol. 10
       0201
       0202-                           AAL’s and GAL’s Motion to Dismiss Due to Plaintiffs’ Lack of Standing
 37             10/17/14     Filed                                                                              Probate   586:3320
       0210                            and Lack of Subject Matter Jurisdiction
       0211-
 38             10/27/14     Filed     Plaintiffs’ Opposition to Silverado’s Rule 91a Motion to Dismiss         Probate   586:3347
       0219
       0220-                           Plaintiffs’ Opposition to AAL’s and GAL’s Motion to Dismiss Due to
 39             10/27/14     Filed                                                                              Probate   586:3359
       0229                            Plaintiffs’ Lack of Standing
       0230-                           Mediation conducted, resulting in Mediation Settlement Agreement; copy
 40             10/29/14   Mediation                                                                            Probate   567:1387
       0233                            of Mediation Settlement Agreement




  Silverado Appx. 0004
Appx. Appx.            Item Type                                                                                         Clerk’s
                Date               Item Description                                                            Court
Tab # Page ##          Of Activity                                                                                       Record #
       0234-                       Silverado’s Partial Withdrawal of Rule 91a Motion to Dismiss and Reply
 41           11/06/14    Filed                                                                                Probate   586:3514
       0239                        to Plaintiffs’ Opposition to Silverado’s Rule 91a Motion
                                   Motion for Security for Costs and for Sanctions and for Silverado’s Rule
       0240-
 42           11/07/14   Hearing   91a Motion to Dismiss and for approval of Rule 11 Mediation Settlement      Probate   RR Vol. 11
       0242
                                   Agreement
       0243-                       Order authorizing GAL and AAL to execute Rule 11 Mediation
 43           11/07/14   Signed                                                                                Probate   586:3541
       0243                        Settlement Agreement
       0244-                       Order granting authority for GAL and AAL to execute Rule 11 Mediation
 44           11/07/14   Signed                                                                                Probate   567:1386
       0244                        Settlement Agreement
       0245-                       Order for $10,000 Sanctions vs Candice Schwager (Motion for Sanctions
 45           11/10/14   Signed                                                                                Probate   567:1385
       0245                        by Manley and David)
       0246-                       Order for $5,000 Sanctions vs Candice Schwager (Motion for Sanctions
 46           11/10/14   Signed                                                                                Probate   586:3538
       0248                        by AAL and GAL)
       0249-
 47           11/10/14   Signed    Order granting Silverado’s Rule 91a Motion to Dismiss                       Probate   586:3546
       0249
       0250-                       Plaintiffs’ Motion to Reconsider 91a Dismissal of Silverado and for other
 48           11/17/14    Filed                                                                                Probate   567:1391
       0267                        relief
       0268-
 49           12/01/14    Filed    Silverado’s Application for Attorney’s Fees under Rule 91a Dismissal        Probate   586:3617
       0409
       0410-                       Silverado’s Rule 91a Motion to Dismiss for remaining claims of Breach
 50           12/03/14    Filed                                                                                Probate   567:1496
       0420                        of Trust and/or Breach of Fiduciary Duty




   Silverado Appx. 0005
Appx. Appx.            Item Type                                                                                          Clerk’s
                Date                 Item Description                                                           Court
Tab # Page ##          Of Activity                                                                                        Record #
       0421-
 51           12/04/14    Filed      Fifth Amended Petition                                                     Probate   567:1537
       0430
       0431-                         Plaintiffs’ Brief supporting their Motion to Reconsider granting of
 52           12/05/14    Filed                                                                                 Probate   567:1434
       0444                          Silverado’s original Rule 91a Motion to Dismiss
       0445-                         Silverado’s First Supplement to its’ First Amended Plea to the
 53           12/08/14    Filed                                                                                 Probate   567:1509
       0448                          Jurisdiction and First Amended Answer
                                     Silverado’s Application for attorney’s fees for Rule 91a Motion,
        0449-
 54           12/09/14   Hearing     Plaintiffs’ Motion to Reconsider and Rescind Rule 91a Dismissal and        Probate   RR Vol. 12
        0451
                                     Sanctions
        0452-
 55           12/09/14    Filed      Silverado’s Response to Plaintiffs’ Motion to Reconsider Rulings           Probate   567:1516
        0459
        0460-
 56           12/09/14    Filed      Silverado’s First Supplement to Application for Rule 91a Attorney’s Fees   Probate   567:1464
        0462
                                     Plaintiffs’ Objection to Silverado’s Pending Rule 91a Motion to Dismiss
        0463-
 57           12/16/14    Filed      Remaining Claims and Silverado’s Application for Rule 91a Attorney’s       Probate   567:1481
        0477
                                     Fees
        0478-
 58           12/16/14    Filed      Plaintiffs’ Objection to Silverado’s application for attorney’s fees       Probate   586:3768
        0489
        0490-                        Silverado’s Response to Plaintiffs’ Objection to Silverado’s application
 59           12/18/14    Filed                                                                                 Probate   586:3780
        0501                         for attorney’s fees
        0502-                        Silverado’s Motion to Strike Plaintiffs’ Objection to Rule 91a Dismissal
 60           12/18/14    Filed                                                                                 Probate   586:3792
        0506                         of Claims and Motion for Sanctions




  Silverado Appx. 0006
Appx. Appx.              Item Type                                                                                       Clerk’s
                 Date                Item Description                                                          Court
Tab # Page ##            Of Activity                                                                                     Record #
       0507-                         Silverado’s Partial Withdrawal and Supplement to Rule 91a Motion to
 61             01/07/15    Filed                                                                              Probate   567:1525
       0512                          Dismiss Remaining Claims
       0513-
 62             01/09/15    Signed     Order Granting Silverado’s First Amended Plea to the Jurisdiction       Probate   567:1513
       0513
       0514-
 63             01/09/15    Signed     Order Awarding Rule 91a Attorneys Fees to Silverado                     Probate   567:1514
       0515
       0516-                           Order Denying Motion to Reconsider Rule 91a Dismissal of Silverado
 64             01/09/15    Signed                                                                             Probate   567:1524
       0516                            and Denying Sanctions Against Silverado and Josh Davis
       0517-                           Order Granting Silverado’s Rule 91a Motion to Dismiss Remaining
 65             01/09/15    Signed                                                                             Probate   567:1531
       0518                            Claims of Breach of Trust and/or Breach of Fiduciary Duty
       0519-
 66             01/09/15    Signed     Order Approving Appointee’s Fees & Expenses [Russ Jones]                Probate   567:1614
       0520
       0521-                           Plaintiffs’ Motion to Dismiss Guardianship Proceeding due to death of
 67             01/16/15     Filed                                                                             Probate   586:3814
       0525                            Ruby as Proposed Ward
       0526-
 68             01/09/15    Signed     Order to Pay GAL’s Fees and Expenses [Jill Young]                       Probate   586:3819
       0527
       0528-                           Plaintiffs’ Motion to Modify Orders related to Rule 91a Dismissal and
 69             02/06/15     Filed                                                                             Probate   567:1617
       0572                            related to Plea to the Jurisdiction and for Sanctions
       0573-
 70             02/09/15     Filed     Schwager’s Notice of Appeal [1st COA 158]                               Probate   567:2043
       0576




  Silverado Appx. 0007
Appx. Appx.                Item Type                                                                                     Clerk’s
                 Date                  Item Description                                                        Court
Tab # Page ##              Of Activity                                                                                   Record #
       0577-
 71             02/09/15     Filed     Plaintiffs’ Notice of Appeal [1st COA 157]                              Probate   586:3823
       0580
       0581-
 72             03/04/15     Filed     Plaintiffs’ First Amended Notice of Appeal [1st COA 157]                Probate   586:3843
       0584
       0585-
 73             03/23/15     Filed     Plaintiffs’ Motion to Set Aside Rule 11 Agreement                       Probate   567:2058
       0598
       0599-
 74             03/23/15     Filed     Plaintiffs’ Amended Motion to Set Aside Rule 11 Agreement               Probate   567:2078
       0612
       0613-                           GAL’s and AAL’s Motion for Entry of Judgment on Binding Non-
 75             04/03/15     Filed                                                                             Probate   586:3871
       0628                            Revocable Settlement Agreement
       0629-                           Silverado’s Motion to Modify Order Granting First Amended Plea to the
 76             04/07/15     Filed                                                                             Probate   567:2128
       0633                            Jurisdiction
       0634-
 77             04/07/15     Filed     Silverado’s Motion for Summary Judgment                                 Probate   567:2136
       0642
       0643-
 78             04/07/15     Signed    Memorandum Opinion dismissing Schwager’s appeal [1st COA #158]          Probate   567:2110
       0644
       0645-
 79             04/07/15     Signed    Judgment dismissing Schwager’s appeal [1st COA #158]                    Probate   567:2112
       0645
       0646-
 80             04/24/15     Filed     Plaintiffs’ First Amended Motion to Set Aside Rule 11 Agreement         Probate   586:3889
       0659




  Silverado Appx. 0008
Appx. Appx.                Item Type                                                                                     Clerk’s
                 Date                  Item Description                                                        Court
Tab # Page ##              Of Activity                                                                                   Record #
       0660-                           Motion for Entry of Final Judgment on Binding Non-Revocable
 81             04/30/15     Hearing                                                                           Probate   RR Vol. 13
       0662                            Settlement Agreement
       0663-                           Plaintiffs’ Opposition to Silverado’s Motion to Modify Order Granting
 82             04/30/15      Filed                                                                            Probate   586:3935
       0672                            First Amended Plea to the Jurisdiction
       0673-                           Defendants, Manley and David, Joinder in GAL’s and AAL’s Motion for
 83             05/01/15      Filed                                                                            Probate   586:3913
       0674                            Entry of Judgment on Binding Non-Revocable Settlement Agreement
       0675-                           Defendants, Manley and David, Response to Plaintiffs’ Motion to
 84             05/07/15      Filed                                                                            Probate   586:3918
       0691                            Dismiss Guardianship Proceeding
       0692-                           Order granting Silverado’s Motion to Modify Order Granting First
 85             05/12/15     Signed                                                                            Probate   567:2133
       0693                            Amended Plea to the Jurisdiction
       0694-                           Modified Order granting Silverado’s First Amended Plea to the
 86             05/12/15     Signed                                                                            Probate   567:2135
       0694                            Jurisdiction
       0695-                           Final Judgment based upon Binding Non-Revocable Mediation
 87             05/12/15     Signed                                                                            Probate   586:3948
       0698                            Settlement Agreement
       0699-
 88             05/12/15     Signed    Order granting Silverado’s Motion for Summary Judgment                  Probate   567:2145
       0699
       0700-
 89             05/12/15     Signed    Order Denying Plaintiffs’ Motion to Dismiss [Guardianship Proceeding]   Probate   586:3952
       0701
       0702-
 90             06/08/15      Filed    Plaintiffs’ [Original] Notice of Appeal, with dual caption              Probate   586:3955
       0707




  Silverado Appx. 0009
Appx. Appx.                Item Type                                                                Clerk’s
                 Date                  Item Description                                   Court
Tab # Page ##              Of Activity                                                              Record #
       0708-
 91             06/16/15     Filed     Plaintiffs’ Amended Notice of Appeal [#586]        Probate   586:3961
       0711
       0712-
 92             06/17/15     Filed     Plaintiffs’ Amended Notice of Appeal [#567]        Probate   567:2155
       0716
       0717-                           Memorandum Opinion dismissing Plaintiffs’ appeal
 93             07/07/15     Signed                                                       Probate   586:3972
       0718                            [1st COA #157]
       0719-                           Judgment dismissing Plaintiffs’ appeal
 94             07/07/15     Signed                                                       Probate   586:3967
       0719                            [1st COA #157]




  Silverado Appx. 0010
TAB 2
Description:                                    POP 1st   2nd 3rd 4th 5th
Plaintiffs:
 Ruby S. Peterson, Ind.                         X
 Mack Peterson                                  X    X    X   X   X   X
 Don Peterson                                   X    X    X   X   X   X
 Lonny Peterson                                 X    X    X   X   X   X
 Tonya Peterson                                                       X
 Carol Jane Peterson                                                  X

Defendants:
 Carol Peterson Manley                          X    X    X   X   X
 David Peterson                                 X    X    X   X   X
 Silverado                                      X    X    X   X   X   X
 Tana McMillan                                  X    X    X   X
 Linda Lavinson                                 X    X    X   X
 Dr. Rebecca Clearman                           X    X    X   X
 Dr. Chris Merkyl                                    X    X   X

Counts:
 False Imprisonment                             X    X    X   X   X   X
 Assault & Battery                              X    X    X   X   X   X
 Breach of Fiduciary Duty                       X             X   X   X
 Fraud                                          X    X    X   X
 Conversion                                     X
 Conspiracy                                     X    X    X   X   X   X
 Undue Influence                                X    X    X
 Intentional Infliction of Emotional Distress   X    X    X   X
 Duress                                              X    X
 Discrimination                                      X    X
 Retaliation                                         X    X
 Invasion of Privacy                                          X
 Breach of Trust                                              X   X   X



Silverado Appx. 0011
TAB 3
 CHART SHOWING ORDERS APPEALED FROM AND RELATIONSHIP TO NOTICES OF APPEAL


                                                                                                                      Amended
      Appx.                                                                                           Amended                       Clerk’s
Appx.                                                                               Date /       NOA                   NOA
      Page                             Item Description                                               NOA Item                      Record
Tab #                                                                             Date Signed    Item                  Item
       ##                                                                                               [567]                         #1
                                                                                                                        586
       0014-     Order Granting Authority for Guardian Ad Litem & Attorney                       E       D                          567:1386
  4                                                                         11/07/2014
       0018      Ad Litem to Execute Peterson Rule 11 Agreement                                                                     -1390
       0019-     Order Granting Authority for Guardian Ad Litem & Attorney                       D                    D             586:3541
  4                                                                         11/07/2014
       0023      Ad Litem to Execute Peterson Rule 11 Agreement                                                                     -3545
       0245-     Order on David Peterson and Carol Anne Manley’s Motion for                      B       B
  45                                                                        11/10/2014                                              567:1385
       0245      Sanctions
       0246-                                                                                     A       A            C             586:3538
  46             Order for Sanctions                                              11/10/2014
       0248                                                                                                                         -3540
             Order Granting Defendant Silverado Senior Living, Inc. d/b/a                        C       C
       0249-
  47         Silverado Senior Living – Sugar Land’s Rule 91a Motion to            11/10/2014                                        586:3546
       0249
             Dismiss
       0513- Order Granting Silverado’s First Amended Plea to the                                H       G
  62                                                                              01/09/2015                                        567:1513
       0513 Jurisdiction
             Order Authorizing Payment of Appointee’s Fees and                                                        F
       0526- Expenses Pursuant to Texas Estates Code Section 1054.055                                                               586:3819
  68                                                                              01/09/2015
       0527 for the Time Period March 27, 2014 through October 31,                                                                  -3820
             2014
       0514- Order Granting Application for Attorney Fees Pursuant to                            G       F                          567:1514
  63                                                                              01/09/2015
       0515 Rule 91a Order Entered on November 10, 2014                                                                             -1515
       0516- Order Denying Motion to Reconsider 91a Motion to Dismiss                            F       E
  64                                                                              01/09/2015                                        567:1524
       0516 and Motion for Sanctions

       1
           The additional identifying numerical strings, e.g., 01-15-xxxx-cv, are omitted for brevity of reference in this Chart.




Silverado Appx. 0012
                                                                                                            Amended
      Appx.                                                                                      Amended              Clerk’s
Appx.                                                                          Date /       NOA              NOA
      Page                          Item Description                                             NOA Item             Record
Tab #                                                                        Date Signed    Item             Item
       ##                                                                                          [567]                 #
                                                                                                              586
       0517-   Order Granting Silverado’s 91a Motion to Dismiss Plaintiffs’                 I     H                   567:1531
  65                                                                        01/09/2015
       0518    Breach of Trust and/or Breach of Fiduciary Duty                                                        -1532
       0519-                                                                                      I         E         567:1614
  66           Order Approving Appointee’s Fees & Expenses                   01/09/2015
       0520                                                                                                           -1615
       0692-   Order Granting Silverado’s Motion to Modify Order Granting                   L     J                   567:2133
  85                                                                      05/12/2015
       0693    First Amended Plea to the Jurisdiction                                                                 -2134
       0694-   Modified Order Granting Silverado’s First                                    M     K                   567:2135
  86                                                                      05/12/2015
       0694    Amended Plea to the Jurisdiction
       0695-                                                                                J               A         586:3948
  87           Final Judgment                                                05/12/2015
       0698                                                                                                           -3951
       0700-                                                                                K               B         586:3952
  89           Order Denying Motion to Dismiss                               05/12/2015
       0701                                                                                                           -3953
       0699-                                                                                None None       None
  88           Order Granting Silverado’s Motion for Summary Judgment        05/12/2015                               567:2145
       0699
       0702-   Original Notice of Appeal (dual case caption, for Probate Court              A-M                       586:3955
  90                                                                           06/08/2015
       0707    Nos. 427,208 and 427,208-401)                                                                          -3960
       0712-                                                                                      A-K                 567:2155
  92           Amended Notice of Appeal (in 567)                             06/17/2015
       0716                                                                                                           -2159
       0708-                                                                                                A-F       586:3961
  91           Amended Notice of Appeal (in 586)                             06/16/2015
       0711                                                                                                           -3964




Silverado Appx. 0013
TAB 4
                                                                                                 PROBATE
                                                                                                 PROBATE COURT
                                                                                                         COURT
                                                                NO.427,208
                                                                NO. 427,208-··
                                                                           —          /
           C\.1       INRE:  GUARDIANSHIP OF                          §                              COURT
                      IN RE: GUARDIANSHIP OF                                          IN THE PROBATE
                                                                                      INTHE  PROBATE COURT
           0                                                                              .
           0          RUBYPETERSON,
                      RUBY PETERSON,                                  §                       NUMBER
                                                                                              NUMBER ONE(1)
                                                                                                     ONE (I)OF
                                                                                                            OF

                      ANINCAPACITATED
                                 PERSON
                      AN INCAPACITATED PERSON                         §               HARRIS
                                                                                      HARRIS COUNTY, TEXAS
                                                                                             COUNTY, TEXAS


                                                    ORDERGRANTING
                                                    ORDER GRANTINGAUTHORITY
                                                                  AUTHORITY
       .                                 FOR
                                         FOR GUADIAN
                                             GUADIAN AD
                                                     AD LITEM &ATTORNEY
                                                        LITEM & ATTORNEY AD
                                                                         AD LITEM
                                                                            LITEM
                                           TO EXECUTE
                                           TO EXECUTEPETERSON
                                                      PETERSONRULE
                                                              RULE11AGREEMENT
                                                                   11 AGREEMENT

                               OnthisdayJillW.Young
                               On                        andW.Russ
                                  this day Jill W. Young and         Jones,inintheir
                                                             W. Russ Jones,          respective
                                                                               their respective               Guardian
                                                                                                           asGuardian
                                                                                                capacities as         Ad
                                                                                                                      Ad

                      Litemand
                      Litem andAttomey  AdLitem
                               Attorney Ad           RubyS.S.Peterson,
                                           Litem for Ruby                 Incapacitated
                                                                       anIncapacitated
                                                            Peterson, an                       requested
                                                                                       Person, requested thatthe
                                                                                                         that the

                      Courtgrant
                      Court      thempermission
                            grantthem            to enter
                                      permission to       intothePeterson
                                                    enterinto              Rulell
                                                              the Peterson Rule     Agreement
                                                                                I I Agreement          heretoas
                                                                                              attached hereto as
                      Exhibit A,and
                      Exhibit A,           considering
                                 and after considering therequest
                                                       the        andevidence
                                                           requestand          submitted,
                                                                      evidence submitted, theCourttindsthatthe
                                                                                          the                      request
                                                                                              Court finds that the request

                      should begranted.Itis
                      shouldbe granted. It is therefore,

                                       thatJillW.Young
                               ORDERED that               andW.Russ
                                            Jill W. Young and W. Russ Jones, intheir
                                                                      Jones,in       respective
                                                                               their respective capacities
                                                                                                capacities    Guardian
                                                                                                           asGuardian
                                                                                                           as

                      Ad Litemand
                      Ad Litem andAttorney
                                  Attorney Ad Litemfor
                                           AdLitem  forRubyS.   Peterson,
                                                       Ruby S. Peterson,     Incapacitated
                                                                          anIncapacitated
                                                                         an               Person,
                                                                                          Person,     hereby
                                                                                                  arehereby
                                                                                                  are

                      authorized
                      authorized toexecute
                                 to         thePeterson
                                    execute the          Rule11
                                                Peterson Rule ll Agreement
                                                                 Agreement attached
                                                                           attached hereto
                                                                                    here    as Exhibit
                                                                                         to as Exhibit A.
                                                                                                       A.

                               SIGNED
                               SIGNED     ENTERED this
                                      andENTERED
                                      and         this 7
                                                               4-6 day
                                                                   dayc)             VC")-1,6




                                                                                     DG
                                                                                      RESIDING
                                                                                     DG. 'RESIDING




                      070200/000001
                      070200/000001
                      130 - 1291572v1




                  .




Silverado Appx. 0014
                                                                                                No. 1-15-567-CV 1386
           C
           C                                                      Rule
                                                                   11Agreement
                                                        Peterson Rule 11 Agreement
           Q.
                   1. Theparties
                              tothisagreement
                                          are:
                   1. The parties to this agreement are:

                                a.
                                a.       MackPeterson;
                                         Mack Peterson;

                                b.
                                b.       Don
                                         Don Peterson
                                             Peterson

                                c.       LonnyPeterson;
                                         Lonny Peterson;
           r•
           r..
                                d.
                                d.       CarolA
                                         Carol  nnManley,
                                               Ann Manley,individually,
                                                           individually,as  agentfor
                                                                         asagent  forMrs. etersonand
                                                                                     Mrs.PPeterson    cotrustee ofthe
                                                                                                   andcotrustee of the
                                         Peterson Family
                                         Peterson Family Trust
                                                         Trust no. 2;and
                                                               no. 2; and

                                e.
                                e.       DavidPeterson,
                                         David Peterson, iindividually,
                                                           ndividually,    agentfor
                                                                      asasagent  forMrs.
                                                                                    Mrs.PPeterson
                                                                                         etersonand
                                                                                                  and cotrustee ofthe
                                                                                                      cotrustee of the
                                         Peterson Family T rustnno. 2.
       i                                 Peterson Family Trust   o.2.
                   2. Carol
                   2.  Carol AnnManley
                            Ann        andDavid
                                Manley and       Petersonshall
                                           David Peterson shallcontinue
                                                                continueto
                                                                         toact     agentfor
                                                                                asagent
                                                                            actas        forMrs.
                                                                                            Mrs. Peterson
                                                                                                 Peterson pursuant
                                                                                                          pursuant
                       to the Durable
                       to the DurablePower
                                      Powerof Attorney,Appointmentof
                                           of Attorney, Appointment of the Durable
                                                                           DurablePower
                                                                                   Powerof Attorneyfor
                                                                                        of Attorney for Health
                                                                                                        Health
                       Care,D
                       Care,   irective
                             Directive  to Physicians,
                                       to  Physicians,SaleofReal
                                                      Sale of RealPProperty,
                                                                   roperty,etetal,document
                                                                                al, document ddated
                                                                                               atedJune 23,
                                                                                                        23,1993("1993
                                                                                                            1993 ("1993
                       POA").  Thepartieswill
                       POA"). The               jointlyrequest
                                   parties will jointly        thatthe
                                                        requestthat  theCourt
                                                                         Courtfind the
                                                                                    the1993
                                                                                        1993POA
                                                                                             POAto   bevalid
                                                                                                  to be valid and
                                                                                                              and
                       remaining ineffectand
                       remaining in effect and that
                                               that any  revocation
                                                    anyrevocation   ofthe
                                                                    of      1993POA
                                                                       the 1993 POA executed   inNovember
                                                                                      executed in November of of 2013
                                                                                                                 2013to
                                                                                                                      to
                       beinvalid.
                       be invalid.

                   3. Carol
                   3.  Carol AnnManley
                            Ann        andDavid
                                Manley and       Petersonagree
                                           David Peterson agreeto  locateaanew
                                                               to locate       residential
                                                                           newresidential          forMrs.
                                                                                           facilityfor
                                                                                          facility     Mrs.
                       Peterson.They
                       Peterson.       will
                                 They will   investigate
                                           investigate  andlocate
                                                       and          a new
                                                           locate a new   facility
                                                                        facility ininFort Bend
                                                                                    Fort Bend     Harris
                                                                                               orHarris
                                                                                              or        County
                                                                                                        County with
                                                                                                               with               k,
                       comparable
                       comparable care andamenities.
                                  careand               TheParties
                                            amenities. The          acknowledge
                                                           Parties acknowledge    thatthe
                                                                                 that  thenew  facility
                                                                                           newfacility wilt
                       memory care facility
                       memory care facility andmaybe   as or more expensive
                                            and maybe asormore     expensive tthan
                                                                              hanSilverado.    CarolAnn
                                                                                   Silverado. Carol  AnnManley  and
                                                                                                         Manley and                            _
                       David
                       David PPeterson
                               eterson will  xecuteaallllnecessary
                                       willeexecute      necessaryadmission
                                                                  admissiondocuments as Mrs.
                                                                           documents as Mrs. P eterson's
                                                                                             Peterson's medical
                                                                                                        medical
                       agents andnotify
                       agentsand notify the otherparties
                                        the other partlesofthe
                                                         of the new facility.
                                                                newfacility.                                                 nl
                                                                                                                                       °411(
                   4. Mrs.Peterson's
                   4.                 childrenshall
                      Mrs. Peterson's children shallhavetheright   tovisitherat
                                                    have the right to              theresidential
                                                                      visit her at the             facilityselected
                                                                                       residential facility selectedby
                                                                                                                    by
                       CarolA
                       Carol  nnManley
                             Ann Manleyaand
                                         ndDavid
                                            DavidPeterson
                                                  Petersonas  agent for
                                                           asagent   for Mrs.Peterson  duringnormal
                                                                         Mrs. Peterson during normalvisiting
                                                                                                    visitinghhours;
                                                                                                              ours;
                       providedaallllvisitors
                       provided      visitors sshall
                                                hallcomply
                                                     complywiththe
                                                            with therulesand
                                                                     rules and regulations
                                                                                regulations ofthefacility.
                                                                                            of the facility. T heParties
                                                                                                             The Parties agree
                                                                                                                         agree
                       that
                       that more thanone
                            morethan          familyor
                                        onefamily        familiesm
                                                      orfamilies   ayvisit
                                                                 may visit ttogether.
                                                                            ogether.
                   5. Carol
                   5. CarolA nnManley
                            Ann Manleyaand
                                        ndDavid
                                           DavidPeterson
                                                Peterson as agent forMrs.
                                                         as agent          Peterson
                                                                  for Mrs. Peterson will notifyDon,
                                                                                     willnotify Don,Lonny
                                                                                                    Lonnyand
                                                                                                          and
                       MackPeterson
                       Mack Peterson of any significant
                                     of any significant changes
                                                        changes iin
                                                                 nMrs.
                                                                    Mrs.PPeterson's
                                                                          eterson'sm edicalccondition.
                                                                                    medical  ondition.Don,
                                                                                                       Don,Lonny
                                                                                                           Lonnyand
                                                                                                                 and
                       Mack
                         Peterson
                              shall
                                 designate
                                       anemail forsuch
                                           address   notices.
       i               Mack Peterson shall designate an email address for such notices.

                   6.
                   6. Mrs.
                      Mrs. P etersons children
                            Peterson's
                      residential
                                        childrenmay
                                                 maytakeherfor
                                  facilitypprovided
                                                      take her for outings outside
                                            rovidedthat
                                                    thatinitially
                                                         initially((i)i)the
                                                                                outside the
                                                                         the outings
                                                                                         the FleArbatfiVr-0111#4150FPRIMM
                                                                                     willbbee 4 hours    less,and
                                                                                                                           e /
                                                                                                                   (ii)aa caregiver
                                                                                                                                    t•
                      residential facility                                   outings will       hours or
                                                                                                      or less, and(ii)    caregiver
                      willaccompany
                      will accompany M     rs.Peterson.Carol
                                         Mrs. Peterson. Carol A  nnManley
                                                               Ann      ManleyandDavid
                                                                                 and DavidPeterson     mayextend
                                                                                              Petersonmay    extend thesetimes
                                                                                                                     these times      off.
                       and/ordecide
                       and/or decidethataacaregiver
                                    that   caregiver isnotrequired
                                                    is              afterthey
                                                       not required after theyare ableto
                                                                              areable    confirm
                                                                                      toconfirm sheisable
                                                                                                she         to
                                                                                                    is able to
                       remainmedically
                       remain medicallysstable.
                                         table.Any
                                                Anyperson     removes
                                                          whoremoves
                                                   personwho         Mrs.Peterson
                                                                     Mrs.           forsuch
                                                                          Peterson for such an  outing
                                                                                             anouting  shall(i)give
                                                                                                      shall (i)give




                                                                  EXHIBIT
                                                                  EXHIBIT A




Silverado Appx. 0015
                                                                                                 No. 1-15-567-CV 1387
                       Mrs.
                        Mrs.Peterson
                              Petersonallprescribed  medication
                                         all prescribed         that
                                                        medication         to betakenduring
                                                                   that needs                 theoutingand(ii)
                                                                              to be taken during the outing and return
                                                                                                                (ii) return
                       herto the  facilitytimely.
                        her to the facility timely.

                   7.7. No
                        Nopersonor
                           person orentityshall
                                     entity shallattemptto
                                                            have Mrs.Peterson
                                                  attempt to haveMrs.         sign
                                                                       Peterson   any
                                                                                sign  legal,
                                                                                     any    medical
                                                                                         legal,      or other
                                                                                                medical  or other
                        documents; providedthat nothingshallprevent
                         documents; provided that nothing shall       MMrs.
                                                                 prevent rs.Peterson      signing
                                                                              Peterson from      personal
                                                                                             signing       cards
                                                                                                     personal    or or
                                                                                                               cards
                       lettersof personal
                        letters ofa a personal
                                            non  legalmatter.
                                               non legal matter.
       l
                   8. CarolAnnManleyandDavidPetersonshallcontinueto serveas trusteeofthe PetersonFamily
                    8. Carol Ann Manley and David Peterson shall continue to serve as trustee of the Peterson Family
                       Trustno.2. Don,LonnyandMackPetersonapproveCarolAnnManleyandDavidPeterson's
                        Trust no. 2. Don, Lonny and Mack Peterson approve Carol Ann Manley and David Peterson's
                       accounting of PetersonFamily   Trustno.no.
                                                               2and  agrees to dismisswith           allclaimsrelating
                        accounting of Peterson Family Trust       2 and agrees to dismiss with prejudice all claims relating
                       to suchtrustto date. CarolAnnManleyandDavidPetersonshallcontinueto payanyexpenses
                        to such trust to date. Carol Ann Manley and David Peterson shall continue to pay any expenses
                       relatingto the trust from the trust estate.
                        relating to the trust from the trust estate.
                   9. Carol
                         AnnManley
                                 andDavid      shallcontinue
                                        Peterson          toserveasfinancial
                                                                          powersofattorney
                                                                                         for
                    9. Carol Ann Manley and David Peterson shall continue to serve as financial powers of attorney for
                       Mrs.Peterson.CarolAnnManleyandDavidPetersonacknowledge        andagreethat the Amegy
                         Mrs. Peterson. Carol Ann Manley and David Peterson acknowledge and agree that the Amegy
                       accountsinthe nameof CarolAnnManleyandDavidPetersonarepowerof attorneyaccounts
                        accounts in the name of Carol Ann Manley and David Peterson are power of attorney accounts
                       andtheywill  confirmthe sametoAmegy.CarolAnnManleyandDavidPetersonshallcontinue
                        and they will confirm the same to Amegy. Carol Ann Manley and David Peterson shall continue
                       to payanyexpensesrelatingto Mrs.Petersonandherestate as agents.
                        to pay any expenses relating to Mrs. Peterson and her estate as agents.
                   10.ThePartiesagreeto submitthefollowing
                                                        feesandexpenses
                                                                     relating           inprobate
                                                                            to proceedings
                       courttoProbate  CourtNumber 1:
                    10. The Parties agree to submit the following fees and expenses relating to proceedings in probate
                        court to Probate Court Number 1:
                               a.      CarolAnnPeterson and DavidPeterson's unpaidfees and expenses;
                                a.       Carol Ann Peterson and David Peterson's unpaid fees and expenses;
                               b.      Don,LonnyandMackPeterson'slegalfeesandexpenses(providedthereshall
                                 b.      Don, Lonny and Mack Peterson's legal fees and expenses (provided there shall
                                       no rightto seekreimbursement relatingto claimstheyhavemadeagainst
                                       Silverado);
                                        no right to seek reimbursement relating to claims they have made against
                                         Silverado);
                               c.      RussJonesandJillYoung’s
                                                            unpaidfeesandexpenses.
                                c.       Russ Jones and Jill Young's unpaid fees and expenses.
                   11.Anyfeesrelating
                                    totheguardianship
                                                  andapproved
                                                            bytheCourtshallbepaidfromMrs.
                       Peterson's
                           Estate.
                    11. Any fees relating to the guardianship and approved by the Court shall be paid from Mrs.
                        Peterson's Estate.
                   12.MackPetersonandhiswife,DonPetersonandhiswifeand LonnyPetersonshallremoveand
                    12.direct
                        MackhPeterson
                              isattorneys
                                      andto remove
                                          his       allsocial
                                              wife, Don     medial
                                                        Peterson   and
                                                                 and hisotherpublic
                                                                        wife and   postings
                                                                                 Lonny     relating
                                                                                       Peterson shall Mrs. and
                                                                                                   toremove
                       Peterson,
                        direct hisCattorneys
                                   arolAnnManley,  SteveManley,
                                             to remove             Davidaand
                                                       all social medial  ndBettyPeterson  or relating
                                                                             other public postings    to this
                                                                                                   relating tocase.
                                                                                                               Mrs.
                        Peterson, Carol Ann Manley, Steve Manley, David and Betty Peterson or relating to this case.
                   13.Don,LonnyandMackPetersonshallreleaseanddismisswithprejudiceanyclaimsagainstCarol
                        Don, LonnyandDavid
                    13.AnnManley            Petersonishall
                                   and MackPeterson, nallcapacities.
                                                           release and dismiss with prejudice any claims against Carol
                        Ann Manley and David Peterson, in all capacities.
                   14.RussJones,JillYoung,CarolAnnManleyandDavidPetersonagreeto withdrawand/ornotseek
                    14.sanctionsor costsfromMack
                        Russ Jones, Jill Young, CarolPetersonandhiswife,
                                                      Ann Manley       DonPeterson
                                                                 and David           andhiswife,
                                                                           Peterson agree         Lonny
                                                                                          to withdraw   Peterson
                                                                                                      and/or not seek
                       and/or PhilRoss.
                        sanctions or costs from Mack Peterson and his wife, Don Peterson and his wife, Lonny Peterson
                        and/or Phil Ross.
                   15.RussJonesandJillYoungwillrequestcourtpermission
                                                                    to ratifythisto Rule11Agreement
                    15. Russ Jones and Jill Young will request court permission to ratify this to Rule 11 Agreement




Silverado Appx. 0016
                                                                                             No. 1-15-567-CV 1388
                        15.Counsel
                        16.         forCarol
                            Counsel for Carol A
                                              Ann ManleyandDavid
                                                nnManleyand DavidPeterson
                                                                 Peterson will
                                                                          will circulateaafinalrelease   agreement a
                                                                                           final releaseagreement    ndaa
                                                                                                                   and
                            proposedfinal
                            proposed finaljjudgment
                                            udgmentaatt incorporates theforgoing
                                                        incorporates the forgoing tterms.
                                                                                    erms.



                           THE
                             PARTIES
                                AGREE
                                    THAT
                                      THIS
                                         AGREEMENT
                                              SHALL
                                                 BE
                                                  A
                           THE PARTIES AGREE THAT THIS AGREEMENT SHALL BE A
                           BINDING
                           BINDING NONREVOCABLE
                                   NONREVOCABLE AGREEMENT
                                                AGREEMENT UNDER
                                                          UNDER THETEXAS
                                                                THE TEXAS
                           ESTATES
                           ESTATESCODE
                                  CODESSECTION
                                        ECTION1055.151  AND
                                               1055.151 AND  ISNOT
                                                            IS      SUBJECT
                                                               NOT SUBJECT TO
                                                                           TO
                           REVOCATION
                                BYTHE
                                    PARTIES.
                           REVOCATION BY THE PARTIES.
                 Agreed:
                 Agreed:




                 DonPeterson
                 Don Peterson




                 LonnyP|         o|



                 Mack
                  Peterson
                 Mack Peterson




                 Phil Ross,aass counsel forDon,
                                            Don,Lonny
                                                Lonny
                 and
                   Mack
                     Peterson
                 Phil Ross,     counsel for
                 and Mack Peterson



                                       kA/vl   71/ a/14,y
                 CarolAnn
                 Carol AnnManley
                          Ma n ey




                 Davi
                  terson
                 Davi       terson



                               Pacheco, as counsel
                               Pacheco,        for for
                                                   CaroCarTianiley
                 an
                 an                son


               40,,.
                  .040,
                 Russ|neyAd
                  J·nes,  Litem
                                ar
                 Russ J . nes, • •    • ney Ad Litem



       l




Silverado Appx. 0017
                                                                                              No. 1-15-567-CV 1389
        0
                          as        Ad
                  _ Y ung, as Guardian
                                   _ Ad Li m




Silverado Appx. 0018
                                               No. 1-15-567-CV 1390
                                                                                                  COURT
                                                                                              PROBATE 1
                                                                                              PROBATE COURT 1


                                                             427,208
                                                         NO.427,208
                                                         NO.

                INRE:
                IN     GUARDIANSHIP
                   RE: GUARDIANSHIP OF
                                    OF                         §               INTHE  PROBATE
                                                                               IN THE PROBATE COURT
                                                                                              COURT

                                                               §
                                                                                 ·NUMBERONE(l) OF
                RUBYPETERSON,
                RUBY PETERSON,                                                    NUMBER ONE (1) OF

                ANINCAPACITATED  PERSON
                AN INCAPACITATED PERSON                        §               HARRIS
                                                                               HARRIS COUNTY,
                                                                                      COUNTY, TEXAS
                                                                                              TEXAS


                                                          AUTHORITY
                                                      GRANTING
                                         ORDER GRANTING AUTHORITY
                                    GUADIAN
                                  FOR               ADLITEM
                                              &ATTORNEY
                                        ADLITEM
                                  FOR GUADIAN AD LITEM & ATTORNEY AD LITEM
                                   TOEXECUTE
                                   TO         PETERSON
                                      EXECUTE PETERSON  RULE 11AGREEMENT
                                                        RULE 11 AGREEMENT

                       Onthisday
                       On          JillW.Young
                          this day Jill          andW.Russ
                                        W. Young and W. Russ Jones, intheir
                                                             Jones,in       respective
                                                                      their respective capacities as Guardian
                                                                                                  asGuardian Ad
                                                                                                             Ad

                Litem
                Litem andAttomey   AdLitem
                      and Attorney Ad       forRuby
                                      Litem for       S.Peterson,
                                                Ruby S.              Incapacitated
                                                                  anIncapacitated
                                                        Peterson, an              Person,
                                                                                  Person, requested
                                                                                          requested thatthe
                                                                                                    that the

                      grantthem
                Court grant      permission
                            thempermission to       intothePeterson
                                              enterinto
                                           to enter                  Rulell
                                                        the Peterson Rule     Agreement
                                                                          11 Agreement    attached
                                                                                         attached heretoas
                                                                                                  hereto  as
                Exhibit
                Exhibit A,    after considering the
                           andafter
                        A,and                   the request andevidence
                                                    request and          submitted,
                                                                evidence submitted, theCourt        thatthe
                                                                                    the Court finds that therequest
                                                                                                            request
                shouldbe
                should   granted. ItItis
                       begranted.        therefore,
                                      is therefore,

                       ORDERED
                       ORDERED thatJillW.
                               that         Young
                                    Jill W. Young andW.Russ
                                                  and W. Russ Jones, intheir
                                                              Jones,in       respective
                                                                       their respective capacities
                                                                                        capacities as Guardian
                                                                                                   asGuardian
                   Litemand
                Ad Litem
                Ad           AttomeyAd
                         and Attorney   Litemfor
                                      AdLitem     RubyS.
                                              for Ruby     Peterson,
                                                       S. Peterson, an  Incapacitated
                                                                     anIncapacitated Person,are
                                                                                     Person,    hereby
                                                                                             arehereby

                authorized
                authorized to execute
                           to execute the Peterson Rule
                                      thePeterson  Rule 11 Agreement
                                                        ll Agreement attached
                                                                     attached here
                                                                              here to
                                                                                   to as Exhibit
                                                                                      as Exhibit A.
                                                                                                 A.

                       SIGNED
                       SIGNED and ENTERED this
                              andENTERED  this 7               dayDG
                                                               day oV3/01,coskir-72



                                                                                     |RESIDING
                                                                              DG• 'RESIDING




                                                                                                      ·
                                                                                                           ;
                                                                                                           —
                                                                                                           31.
                                                                                                                 rh




                070200/000001
                070200/000001
                      l29l572vl
                130-- 1291572v1
                130




Silverado Appx. 0019
                                                                                     No. 1-15-586-CV                  3541
                                                       Peterson Rule11
                                                       Peterson Rule 11 Agreement

                   1. Theparties
                              tothisagreement
                                           are:
                   1. The parties to this agreement are:

                               a.
                               a.       Mack
                                           Peterson;
                                        Mack Peterson;

                               b.
                               b.       DonPeterson
                                        Don Peterson
               _
                               c.
                               c.       Lonny Peterson;
                                        Lonny Peterson;

                               d.
                               d.       CarolAnn
                                        Carol Ann Manley,
                                                  Manley, individually,     agentfor
                                                                         asagent
                                                           individually,as        forMrs.
                                                                                     Mrs.PPeterson
                                                                                          eterson aand
                                                                                                    ndcotrustee
                                                                                                       cotrustee ofthe
                                                                                                                 of the
         1                              PetersonFamily
                                        Peterson FamilyTrustno.
                                                       Trust    2;and
                                                             no.2; and

                               e.
                               e.       DavidPeterson,
                                        David Peterson, iindividually,
                                                          ndividually,
                                                                     as   agentforMrs.Peterson
                                                                       asagent  for Mrs. Petersonand cotrustee ofthe
                                                                                                 and cotrustee of the
                                        PetersonFamily
                                        Peterson FamilyTrustno.
                                                       Trust    2.
                                                             no.2.
                   2.  Carol
                   2. Carol AnnManley
                            Ann        andDavid
                                Manley and       Peterson shall
                                           David Peterson shallccontinue
                                                                ontinuetotoact     agentfor
                                                                                asagent
                                                                            actas        forMrs.Petersonpursuant
                                                                                            Mrs. Peterson pursuant
                       tothe
                       to     DurablePower
                          the Durable      ofAttorney,
                                      Powerof          Appointment
                                              Attorney,Appointment oftheDurablePower    ofAttorney
                                                                   of the Durable Power of         forHealth
                                                                                           Attorneyfor Health
                       Care, Directive
                       Care,Directive to Physicians,
                                      to Physicians, SaleofReal
                                                     Sale of RealPProperty,
                                                                  roperty,etetal,document
                                                                               al, document ddated
                                                                                              atedJune23,1993("1993
                                                                                                   June 23, 1993 ("1993
                       POA").The    partieswill
                       POA"). The parties       jointlyrequest
                                           will jointly        thatthe
                                                        requestthat the Court  findthe
                                                                         Courtfind      1993POA
                                                                                   the 1993 POA to   bevalid
                                                                                                  to be valid and
                                                                                                              and
                       remaining in effect andthat
                       remaining in                      revocation
                                                    anyrevocation
                                           and that any             ofthe
                                                                    of     1993POA
                                                                       the 1993 POA executed   inNovember
                                                                                      executed in November of of2013
                                                                                                                2013 to
                                                                                                                     to
                       beinvalid.
                       be invalid.

                   3. Carol
                   3.  Carol AnnManley
                            Ann         andDavid
                                Manley and       Petersonagree
                                           David Peterson agreeto  locateaanew
                                                               to locate       residential
                                                                           newresidential  facilityfor
                                                                                          facility forMrs.
                                                                                                       Mrs.
                       Peterson.  They
                       Peterson. They  willinvestigate
                                      will  investigateandlocate
                                                       and           newfacility
                                                           locate aa new facilityinFortBend  ororHarris
                                                                                  in Fort Bend        County
                                                                                                  Harris     with
                                                                                                         County with „,
                                                                                                                     1"
                       comparable
                       comparable careandamenities.
                                  care                 The
                                       and amenities. The  Parties
                                                          Parties  acknowledge
                                                                  acknowledge  thatthe
                                                                               that          facility
                                                                                         newfacility
                                                                                    the new          viiiIH?&L /
                                                                                                                                     '-
                                                                                                              ...
                       memory care facilityandmaybe   asormore   expensivet hanSilverado.Carol     AnnManley
                       memory care facility and maybe as or more expensive than Silverado. Carol Ann          and
                                                                                                       Manley and
                       David   will
                          Peterson   allnecessary
                                 execute     admission
                                                  documents Peterson's
                                                       asMrs.     medical
                       David Peterson will execute all necessary admission documents as Mrs. Peterson's medical
                              andnotify                                                                                                   °411
                       agentsand
                       agents    notify the otherpartiesofthe
                                        the other                     facility.
                                                                  newfacility.
                                                  parties of the new

                   4. Mrs.Peterson's
                   4. Mrs.            childrenshall
                           Peterson's children shallhavetheright      visither
                                                                   to visit
                                                    have the right to           at the
                                                                            her at     residential
                                                                                   the residential facilityselected
                                                                                                   facility          by
                                                                                                            selected by
                      CarolA
                      Carol Ann  ManleyandDavid
                             nnManley    and DavidPeterson
                                                    Petersonas  agentfor
                                                             asagent   for Mrs.Peterson    duringnormal
                                                                            Mrs. Peterson during   normalvisiting
                                                                                                            visitinghours;
                                                                                                                    hours;
                       provided
                       provided all visitors shall
                                allvisitors  shall ccomply
                                                     omplywith
                                                           withtherules
                                                                the rulesaand regulations ofthe
                                                                           ndregulations         facility. The
                                                                                          of the facility. The Parties
                                                                                                               Parties a gree
                                                                                                                       agree
                       thatmore
                       that      thanone
                            morethan      family
                                      onefamily    familiesmay
                                                orfamilies
                                                or             visit ttogether.
                                                           mayvisit    ogether.
                   5. Carol
                   5. CarolAAnn Manley andDavid
                             nnManley  and DavidPeterson    agent for
                                                         as agent
                                                Peterson as           Mrs.Peterson
                                                                  for Mrs.          willnotifyDon,
                                                                           Peterson will             Lonnyaand
                                                                                         notify Don, Lonny  nd
                       MackPeterson
                       Mack Peterson of any significant
                                     of any significant changes
                                                        changes iin Mrs.PPeterson's
                                                                  nMrs.   eterson'sm edicalccondition.
                                                                                    medical  ondition.Don,
                                                                                                       Don,Lonny and
                                                                                                           Lonnyand
                       Mack
                       Mack Peterson shall
                            Peterson shall designate    email
                                                     anemail
                                           designate an      address
                                                             address for
                                                                     for s uch
                                                                         such nnotices.
                                                                                otices.                                          /‘‘

                   6.  Mrs.Peterson.s
                   6. Mrs. Peterson's children may
                                               maytakeherfor
                                                   take her for outings outside the
                                                                                the DEW,
                       residential
                       residential facilityprovided
                                   facility          thatinitially
                                            provided that          (i)the
                                                           initially
                                                                   (i) the outings willbbee44 hours
                                                                           outings will       hours or less,and(ii)
                                                                                                    or less, and (ii) a caregiver
                                                                                                                      a caregiver
                       willa ccompany    M  rs.Peterson.Carol    A nnManley   andDavid    Peterson   may  extendthesetimes
                       will accompany Mrs. Peterson. Carol Ann Manley and David Peterson may extend these times
                       and/ordecidethat
                       and/or decide   thataacaregiver
                                               caregiver isnot
                                                        is      requiredafter
                                                            notrequired   afterthey       ableto
                                                                                    areable
                                                                               they are           confirmshe
                                                                                               toconfirm   sheisable
                                                                                                               is able to
                                                                                                                        to
                       remain medically sstable.
                       remainmedically      table.Any
                                                   Anyperson
                                                        personwhowhoremoves Mrs.Mrs.Peterson
                                                                                     Peterson    forsuch
                                                                                                for           outingshall(i)give
                                                                                                          anouting
                                                                                                    such an          shall (i)give



                                                                  EXHIBIT
                                                                  EXHIBIT A

                                                                                -




Silverado Appx. 0020
                                                                                                 No. 1-15-586-CV 3542
                       Mrs.         all prescribed m
                       Mrs.Peterson allprescribed    edicationtthat
                                                   medication   hatneedsto   betakenduring
                                                                    needs to be              theoutingand(ii)return
                                                                                taken during the outing and (ii) return
                       her tothe
                       her to      facility
                              the facility timely.
                                           timely.
                                                                                                                           _
                   7. No
                   7.  Noperson
                          personor  entityshallattemptto
                                or entity                   haveMrs.
                                          shall attempt to have       Peterson
                                                                Mrs. Peterson  signany
                                                                              sign anylegal, medicaloorr other
                                                                                       legal,medical     other
                       documents;
                       documents; providedthat
                                  provided thatnothing shallprevent
                                               nothing shall        Mrs.Peterson
                                                             preventMrs.         fromsigning
                                                                         Petersonfrom         personalcards
                                                                                      signing personal cardsor
                                                                                                            or
                       lettersof
                       letters ofaa personal non legal
                                    personal non legal m atter.
                                                       matter.

                         AnnManley
                   8. Carol     andDavid    shallcontinue
                                      Peterson                        ofthePeterson
                                                       toserveastrustee          Family
                   8. Carol Ann Manley and David Peterson shall continue to serve as trustee of the Peterson Family
                       Trust  o.2.
                       Trustnno.     Don,Lonny
                                 2. Don,       andMack
                                          Lonnyand      Petersonapprove
                                                   Mack Peterson approveCarol AnnManley
                                                                        CarolAnn        and David Peterson’s
                                                                                 Manley andDavid  Peterson's
                       accounting
                       accounting of Peterson
                                  of          Family
                                     PetersonFamily TTrust no. 2and
                                                      rustno.        agrees to
                                                               2 and agrees to dismiss withprejudice all
                                                                               dismisswith               claims relating
                                                                                                      allclaims relating
                       to suchtrust
                       to such trustto date.Carol
                                    to date. CarolAnnManley
                                                  Ann          andDavid
                                                      Manley and   David P etersonshallcontinue
                                                                          Peterson shall continue to payanyexpenses
                                                                                                  to pay any expenses
        N              relatingto
                       relating to the  trust from
                                    the trust from the   trust estate.
                                                    the trust  estate.
        N
                   9.  Carol
                   9. Carol  AnnManley
                            Ann        andDavid
                                Manley and David Peterson shallcontinue
                                                 Petersonshall continue tto
                                                                          o serve
                                                                            serveas  financialpowers
                                                                                  as financial powers of
                                                                                                      of attorney for
                                                                                                         attorney for
                       Mrs.PPeterson.
                       Mrs.  eterson.Carol
                                      CarolAnnManley
                                           Ann        andDavid
                                               Manley and David P etersonacknowledge
                                                                Peterson acknowledge and
                                                                                     and agree thatthe
                                                                                         agree that     Amegy
                                                                                                    the Amegy
                                in the
                       accounts in
                       accounts             of Carol
                                       name of
                                   the name          Ann Manley and DavidPeterson
                                                CarolAnnManleyand   David Peterson are power of
                                                                                   are power of attorney accounts
                                                                                                attorney accounts
                           they will confirm the
                       andtheywillconfirm
                       and                       sameto
                                             the same          CarolAnn
                                                        Amegy.Carol
                                                      toAmegy.          Manley andDavid
                                                                    AnnManley            Peterson shallcontinue
                                                                               and David Peterson shall continue
                       to pay
                       to     any expenses relating
                          payanyexpenses   relating to  Mrs. Peterson andherestate
                                                     to Mrs.Peterson                 as agents.
                                                                      and her estate as agents.

                   10.
                       court
                        to  Number
                         Probate
                           Court
                             1:
                   10.TheParties   agree to
                       The Parties agree



                                a.
                                a.
                                            submitthe
                                         to submit    following ffees
                                                   thefollowing
                       court to Probate Court Number 1:

                                         CarolA
                                         Carol Ann
                                                                  eesand


                                                   Peterson andDavid
                                                nnPeterson
                                                                          expenses relating
                                                                      and expenses


                                                                       eterson’suunpaid
                                                            and DavidPPeterson's
                                                                                            to proceedings
                                                                                   relating to


                                                                                  npaidfeesand
                                                                                        fees and expenses;
                                                                                                 expenses;
                                                                                                           in probate
                                                                                               proceedings in probate




                                b.
                                b.       Don,
                                         Don, L onnyaand
                                              Lonny      MackPeterson’s
                                                     ndMack  Peterson's legal
                                                                         legalffees
                                                                               eesand   expenses (provided
                                                                                    and expenses (provided tthere
                                                                                                             hereshall
                                                                                                                  shall

                                         no
                                         no right to seekreimbursement
                                             rightto                    relatingto
                                                     seek reimbursement relating    claimstthey
                                                                                 to claims  heyhavemadeagainst
                                                                                                have made against
                                         Silverado);
                                         Silverado);




                  _Peterson’s
                    Estate.     c.
                                c.       Russ   onesandJillYoung's
                                         Russ JJones                   npaidfeesand
                                                     and Jill Young'suunpaid fees and expenses.
                                                                                      expenses.

                       Any feesrelating
                   11.Any
                   11.                   to theguardianship
                           fees relating to                  andapproved
                                            the guardianship and          bythe
                                                                 approved by     Courtshall
                                                                             the Court shallbepaid  fromMrs.
                                                                                            be paid from Mrs.
                       Peterson's Estate.

                   12.Mack
                   12. Mack Peterson andhiswife,Don
                            Peterson and his wife, Don Peterson andhiswifeandLonny
                                                       Peterson and                    Peterson shall
                                                                    his wife and Lonny Peterson       remove and
                                                                                                shall remove and
                       directhis
                       direct his attorneys to remove
                                  attorneys to removeall social m
                                                      allsocial   edialaand
                                                                medial      otherpublic
                                                                        nd other public postings relatingto
                                                                                        postingsrelating    Mrs.
                                                                                                         to Mrs.
                       Peterson, CarolA
                       Peterson, Carol  nnManley,
                                       Ann         Steve Manley, David
                                           Manley, SteveManley,  Davidaand
                                                                       ndBettyPeterson    or relating
                                                                           Betty Peterson or          to this
                                                                                             relating to this case.
                                                                                                              case.

                   13.Don,
                   13.      LonnyandMack
                       Don, Lonny and Mack Petersonshallreleaseand     dismisswith
                                           Peterson shall release and dismiss withprejudice       claimsagainst
                                                                                              anyclaims
                                                                                   prejudice any                Carol
                                                                                                        againstCarol
                           Manley andDavid
                       AnnManley
                       Ann        and David Peterson, inallcapacities.
                                            Peterson, in all capacities.

                              ones,JJill
                       Russ JJones,
                   14.Russ
                   14.               illYoung,
                                         Young,Carol
                                                CarolAAnn ManleyandDavid
                                                      nnManley           Peterson
                                                                 and David          agreetotowithdraw
                                                                           Petersonagree
                                                                                                     and/or   not seek
                                                                                              withdraw and/or not seek

                       and/or
                         Phil
                          Ross.l
                       sanctions orcosts from Mack Peterson and his wife, Don Peterson and his wife, Lonny Peterson
                       sanctions or costs
                       and/or Phil Ross.
                                         fromMack  Peterson andhiswife,   D onPeterson andhiswife,Lonny    Peterson


                   15.Russ
                   15. Russ JJones and Jill Youngw
                              onesandJillYoung     illrequestcourtpermission
                                                 will                            o ratify
                                                       request court permission tto ratify thisto  Rule11
                                                                                           this to Rule 11 Agreement




Silverado Appx. 0021
                                                                                             No. 1-15-586-CV 3543
                      16.Counsel
                      16.         forCarol
                          Counsel for Carol A nnManley and
                                            Ann        and DavidPeterson willccirculate
                                                                Peterson will irculateaafinal          agreement a
                                                                                         final releaseagreement    ndaa
                                                                                                                 and      `
                          proposed finaljjudgment
                          proposed final  udgmentaatt incorporates theforgoing
                                                      incorporates the forgoing tterms.
                                                                                  erms.



                         THEPARTIES
                         THE PARTIESAGREE
                                    AGREE T HATTHIS
                                          THAT THIS AGREEMENT SHALL
                                                    AGREEMENT SHALL BEA
                                                                    BE A
                          BINDING
                               NONREVOCABLE
                                      AGREEMENT
                                            UNDERTEXAS
                                               THE
                          BINDING NONREVOCABLE AGREEMENT UNDER THE TEXAS
                          ESTATES
                          ESTATESCODE
                                  CODESECTION
                                      SECTION1055.151  AND
                                              1055.151 AND  ISNOT
                                                           IS      SUBJECT
                                                              NOT SUBJECT TO
                                                                          TO
        ry
                          REVOCATION BY THE PARTIES.
                Agreed:
                Agreed:




                 Don
                  Peterson
                 Don Peterson




                 LonnyP| · 0|
                         ·l
                 Mack
                 Mack Petersonl




                 and
                  Mack
                   Petersonl
                      Peterson
                      Peterson




                 PhilRoss,
                 Phil Ross, aass counsel forDon,
                                 counsel for      Lonny
                                             Don, Lonny
                 and Mack Peterson




                 Carol
                   Manleyll
                  Ann
                 Carol Ann Manley            711641




                 Davi|tersoniPacheco,
                 Davi. ••terson



                                     as               Caro nnManley
                 an                son
                                Pacheco, as counsel for Caro nn Manley
                                   son



                    |neyAd
                 Russ
                  nes,   Lltem
                 Russ .1 nes,          ney Ad Litem




Silverado Appx. 0022
                                                                                             No. 1-15-586-CV 3544
                                                                                                      i




                ?-101
                ii   yung, as Guardian Ad Li m




                                                        RECORDER'S MEMORANDUM:
                                                   At the time of recordation, thinstrument was
                                                 found 63 be Inadequate for the best photographic
                                                                                               or
                                                    reproduction because of megteity, carbon
       .                                          photo copy, discolored paper, etc. All blockouts,
                                                  additions end changes wars present at Old 19110
                                                       210 kishument was Med end recorded,




Silverado Appx. 0023
                                                                No. 1-15-586-CV 3545
                                                                                                      PRCEATE COURT tl


                                                             NO.427,208-401
                                                             NO. 427,208-401

                 INRE:
                 IN     GUARDIANSHIP
                    RE: GUARDIANSHIP OF
                                     OF                            §             INTHE
                                                                                 IN     PROBATE
                                                                                    THE PROBATE COURT
                                                                                                COURT
                                                                   §
                 RUBY
                 RUBY PETERSON,                                    §                NUMBER ONE(1)
                                                                                    NUMBER ONE (1)OF
                                                                                                  OF

                 ANINCAPACITATED
                 AN INCAPACITATEDPERSON
                                 PERSON                            §             HARRIS COUNTY,TEXAS
                                                                                 HARRIS COUNTY, TEXAS

                               ORDER
                             . ORDER ONDAVID
                                     ON DAVIDPPETERSON
                                               ETERSON ANDCAROL
                                                       AND       ANNE M
                                                           CAROL ANNE   ANLEY’S
                                                                      MANLEY'S
                                           MOTION
                                           MOTION   FORSANCTIONS
                                                    FOR SANCTIONS
                           Afterconsidering  Movants David
                           After considering Movants David Peterson
                                                           Petersonaand
                                                                     ndCarol
                                                                        Carol A nneManley’s
                                                                              Anne          Motion
                                                                                   Manley's Motion for
                                                                                                   for

                 Sanctionsaand
                 Sanctions  ndall  otherpertinent
                               all other pertinent pleadings, evidence
                                                              evidence and arguments o
                                                                       and arguments off counsel, theCourtfinds
                                                                                         counsel, the Court finds

                 that saidMotion
                 that said Motionshould
                                 should beGRANTED.
                                        be GRANTED.

                           TheCourt
                           The             thatCandice
                               Court finds that         Schwager
                                                Candice Schwager hasviolated
                                                                 has violated R ule3.07
                                                                              Rule      oftheTexas
                                                                                   3.07 of           Disciplinary
                                                                                           the Texas Disciplinary

                 RulesooffProfessional
                 Rules    Professional Conduct
                                       Conduct andthattheissuance
                                               and that the issuance ofsanctions
                                                                     of sanctions isappropriate.  Itistherefore,
                                                                                  is appropriate. It is therefore,

                           ORDERED
                           ORDEREDthat
                                   that Candice
                                        Candice Schwager,
                                                Schwager,individually,
                                                                     is isordered
                                                          individually,                pay the
                                                                           orderedtotopay   the sum of
                                                                                                sum of
                                    UO
                 $ ief;)               Movants
                                 1totoMovants                 andCarol
                                                      Peersonand  CarolAnne Manley
                                                                             Manley
                           / On°
                 $                            Davicl Peterson                      (col ectively
                           !h-71— 0 r,Ncikpr —        -4'k             r                     61
                                                                                          01,-) el Acme                      7 Jcii
                 “Movants")c/o
                 "Movants") c/o Sarah  atelPacheco,
                                Sarah atel          Crain,Caton&
                                           Pacheco, Crain,         James,P.C.,1401McKinney
                                                           Caton & James, P.C., 1401 McKinney StreetFloor
                                                                                              Street Floor                      A
                                                                                                                          -11-er,sol
                 17,Houston,
                 17, Houston, T exas77010
                              Texas       nolaterthan
                                    77010no  later than/\/O      W./4er      3o ,,2014.
                                                                                  2014. It fs fut lifer,

                                       ·.                    ,         ac |etersonan|
                                                                  ey |ac    eterson an, onny                                •
                 andseverally
                 and severally liable forallsanctions
                               liablefor               imposed
                                         all sanctions imposed againstCandice
                                                               against Candice             r, asthisCourt
                                                                                         |er,              findsthat
                                                                                                this Court finds thatE
                 they participated iin
                 theyparticipated    n oor               withMs.
                                             •· . |` · • with     Schwager
                                                              Ms. Schwager inspreading
                                                                           in spreading falseand
                                                                                       false      defamatory
                                                                                             and defamatory



                                of
                           SIGNED
                             this
                               day
                           SIGNED this /         day of




                                                                        OPF
                                                                          ITN,/"..
                                                                         JUDGE PRESIDI|G
                                                                         JUDG|PRESID   G
                     ___
                  ` ···                                                                              .
                                                                                        RECORDER'S MEMORANDUM:
                                                                                   At the time of recordation, this instrument was
                                                                                 found to be inadequate for the best photo0raPilk
                    Csj                                            11              reproductkm because of IIIegtDllity, carbon or
                                                                                   hoto copy, discolonsd paper, etc. All blockade,
                 070200/000001                                                   pdditi
                                                                                 aons       end
                                                                                                changes were present at the time
                 376-
                   1237150vl
                 376 - 1237150vI                                                      the
                                                                                          Instrument wee filed end recorded.




Silverado Appx. 0024
                                                                                       No. 1-15-567-CV 1385
                                                                                               PROBATE COURT I

                                                      Cause
                                                         No.427208
                                                      Cause No. 427208

               INTHE               OF
               IN THE GUARDIANSHIP OF                          §           INTHE
                                                                           IN THE PROBATE COURT
                                                                                  PROBATE COURT

               RUBY
               RUBY S.PETERSON,
                    S. PETERSON,                               §           NUMBER
                                                                           NUMBER ONE
                                                                                  ONE (1)OF
                                                                                      (1) OF
               ANINCAPACITATED
               AN INCAPACITATED PERSON
                                PERSON                         §           HARRIS
                                                                           HARRIS COUNTY, TEXAS
                                                                                  COUNTY, TEXAS


                                                    Cause
                                                    Cause No. 2014-40980
                                                          No. 2014-40980

               MACKEY
               MACKEY     ("MACK")
                          ("MACK")    GLENPETERSON,
                                      GLEN   PETERSON, §                   INTHE  DISTRICT
                                                                           IN THE DISTRICT COURT OF
                                                                                           COURT OF
               Individually
               Individually and as Next
                            and as Next Friend ofRUBY
                                               of RUBY §                                                          _
               PETERSON,
               PETERSON,     DONLESLIE
                             DON   LESLIE PETERSON,
                                            PETERSON,  §
               Individually
               Individually and asNext
                            and as      Friend
                                   Next Friend ofRUBY
                                               of RUBY §
               PETERSON,
               PETERSON,     andLONNY
                             and LONNY P    ETERSON, §
                                          PETERSON,                                                           <
               Individually
               Individually and as Next
                            and as      FriendooffRUBY
                                   Next Friend    RUBY §
               PETERSON,
               PETERSON,
                                                                                                 ti   r
                                                                                                  —03
                       Plaintiffs
                                                               §                                          ·
               vs.
               vs.                                             §           HARRIS
                                                                           HARRIS COUNTY,
                                                                                  COUNTY, TEXAS

               CAROLANNE
               CAROL  ANNEMANLEY,
                            MANLEY, DAVID
                                    DAVID         §
               PETERSON,
               PETERSON,  SILVERADO
                          SILVERADO SENIORLIVING
                                    SENIOR  LIVING§
               FACILITY,
               FACILITY, TANAMCMILLON,
                         TANA MCMILLON, DR.
                                         DR.      §
               REBECCA
               REBECCA   CLEARMAN,
                        CLEARMAN,  andDR.CHRIS
                                   and DR. CHRIS  §
               MERKL,
               MERKL,                             §
                       Defendants
                       Defendants                              §           129thJUDICIAL
                                                                                 JUDICIAL DISTRICT
                                                                                          DISTRICT


                                                ORDER
                                                   FORSAN
                                                        CTIONS
                                                ORDER FOR SANCTIONS


                       BEITREMEMBERED
                       BE IT REMEMBERED that    September
                                             onSeptember
                                        that on          18,22014
                                                         18,  014came     to beconsidered
                                                                       onto
                                                                  came on    be considered theMotion
                                                                                           the Motion

               forSanctions        byW.Russ
               for Sanctions filed by W. Russ Jones, inhiscapacity
                                              Jones,in                                Attomey
                                                                    asCourt-appointed Attorney
                                                       his capacity as                         AdLitem
                                                                                               Ad Litem for
                                                                                                        for

               RubyS.
               Ruby S.Peterson andbyJill
                      Peterson and         Young,
                                   by Jill Young, inher
                                                  in     capacity
                                                     her capacity as the
                                                                  as                     Guardian
                                                                     the Court-appointed Guardian AdLitem
                                                                                                  Ad Litem

               forRuby  S.Peterson,
               for Ruby S.           andtheCourt,
                           Peterson, and            afterreviewing
                                         the Court, after reviewingthepleadings,
                                                                   the pleadings, theMotion  forSanctions,
                                                                                  the Motion for Sanctions,

               Plaintiffs’ Response
               Plaintiffs' Response thereto,
                                    thereto, andMovant’s
                                             and          Replyto
                                                 Movant's Reply   Plaintiffs’
                                                                toPlaintiffs' Response,
                                                                              Response,       hearing
                                                                                        after hearing tthe
                                                                                                        he




Silverado Appx. 0025
                                                                                     No. 1-15-586-CV 3538
               arguments
               arguments ofcounsel
                         of         andafter considering the
                            counsel and                  theevidence             thehearing,
                                                                              atthe
                                                             evidence offered at    hearing, the Courtisisofthe
                                                                                             the Court    of the

               opinion
               opinion tthat
                         hattheMotion
                             the Motion ffor
                                          orSanctions
                                             Sanctions should
                                                       should b
                                                              beegranted. Specifically,
                                                                 granted. Specifically, theCourt finds
                                                                                        the      findsthat,
                                                                                                       that,based
                                                                                                            based
               upon tthe
               upon   hetotality
                         totality oftheevidence            during
                                  of the evidence admitted during the
                                                                  the hearing ontheMotions
                                                                      hearing on             forSanctions,
                                                                                 the Motions for            each
                                                                                                 Sanctions, each

               andalloftheallegations
               and                        brought
                   all of the allegations brought byPlaintiffs
                                                  by            against
                                                     Plaintiffs against Defendants
                                                                        Defendants CarolAnn
                                                                                   Carol AnnManley andDavid
                                                                                            Manley and David

               TroyPeterson,
               Troy Peterson, acting intheir
                              acting in       capacity
                                        their capacity    agents // attomeys-in-fact
                                                       as agents
                                                       as           attorneys-in-fact forRuby  S.Peterson,
                                                                                      for Ruby S. Peterson, did
                                                                                                            did not,
                                                                                                                not,

               at thetime
               atthe      offiling of
                     time of       oftheoffensive   pleading
                                      the offensive pleading andmotion,
                                                             and         anddo
                                                                 motion, and do not      haveevidentiary
                                                                                    now,have
                                                                                not now,     evidentiary

               support;
               support; norwere
                        nor      theyat
                            were they   thetime
                                      atthe      oftheirfiling,
                                            time of               likelyto
                                                    their filing, likely to have evidentiary
                                                                            have evidentiary support after
                                                                                             support after a

               reasonable             forfurther
               reasonable opportunity for         investigation.
                                          further investigation. Under
                                                                 Under Chapter l0oftheTexas
                                                                       Chapter 10 of the Texas Civil
                                                                                               Civil Practice
                                                                                                     Practice

               andRemedies
               and          Code,as
                   Remedies Code,   established
                                  asestablished intheMotions
                                                in             forSanctions,
                                                   the Motions for Sanctions, theallegations  complained
                                                                              the allegations complained of
                                                                                                         of

               didnot
               did    haveevidentiary
                   nothave evidentiarysupport
                                      support norwere
                                              nor      theyat
                                                  were they atthetime  ofsigning,
                                                              the time of          likelyto
                                                                          signing, likely    haveevidentiary
                                                                                          to have evidentiaryl
               support
               support aftera reasonable
                       after  reasonable opportunity for
                                                     for further investigation. TheCourt further
                                                                 investigation. The      furtherfinds that,
                                                                                                      that, a
                                                                                                            att

               thetimeofsigning
               the                 oftheoffensive
                   time of signing of               pleading
                                      the offensive pleading andmotion,
                                                             and motion, thisaction
                                                                         this action h adbeen
                                                                                     had been on filefor
                                                                                              onfile
               approximately
               approximately eight((8)
                             eight  8)months,
                                       months, thatRuby
                                               that Ruby S.Peterson’s  medical
                                                         S. Peterson's medical records
                                                                               records andpertinent
                                                                                       and           financial
                                                                                           pertinent financial

               records
               records hadbeen
                       had been provided
                                provided to Plaintiffs
                                         to Plaintiffs andtheir
                                                       and their counsel, andthatthePlaintiff
                                                                 counsel, and                    Respondents
                                                                              that the Plaintiff Respondents andr
                                                                                                             and

               their Attorneys
               their Attorneys had
                               had aareasonable opportunity
                                     reasonable opportunity to investigate
                                                            to investigate the                 falsity
                                                                                            orfalsity
                                                                           the truthfulness or        oftheir
                                                                                                      of their

               claimsand
               claims andallegations          signing
                                           tosigning
                         allegations prior to        tthe
                                                       hepleading
                                                          pleading andmotion
                                                                   and motion m adethesubject
                                                                              made the subject ofthisMotion
                                                                                               of this Motion

               forSanctions.
               for                               lessersanctions
                   Sanctions. After considering lesser sanctions andtheir
                                                                 and       likelihood
                                                                     their likelihood ofdeterring
                                                                                      of           futureabuse,
                                                                                         deterring future abuse,
               theCourt  findsthat
               the Court finds thataa reasonable
                                      reasonable monetary
                                                 monetary sanction
                                                          sanction isjustified under
                                                                   is          undertthe
                                                                                      hetotality
                                                                                         totality o
                                                                                                  offthe
                                                                                                     the

               circumstances
               circumstances presented. Itis,therefore,
                             presented. It is, therefore,                       .         ‘
                                                                                        tAi /-/- /4 1,vezriif C2-6)
                       ORDERED
                          that sanctions
                            monetary
                       ORDERED that monetary sanctionsA
                                                                                    _          assessed
                                                                                                   against
                                                                                                 assessed against I d
                                                                                                  04"—IL/v_
                                                                                    |,ttomeyan1ce of
                                                                                                 d'
               Plaintiff3 Maekcy Clen Pctcr3on, Ben-Lc3lie Petersen, Lonny Petoraon, Attorney Candice
                                                                                                      -M;-r
                                                                    at...T -Po/ tv-,:,
                                                                                     -                         Order—are,



                                          .
                         C 0-r)                                        ·—
                         ID/I         p                     2.2,soo-oc,




Silverado Appx. 0026
                                                                                          No. 1-15-586-CV 3539
                                  b„.1-1
            771SIGNED
            \  SIGNED onthis
                      on                  of
                         this the /1" Day of                    2014.
                                                             ,, 2014.




                                               LOYD H.   GHT, JUDGE PRESID

                 -1
                  -7" /s`      r74 4-- 0 / .0 2 CD fAc---74 ..Said /7non

                        Cat-o / A              cfr, icy ow c,--7/4.
        C                       ts-Sc_.- and 6ae.-7C)f 0 let;4 17                                                                                                       E COURT 1
                                                      CAUSE
                                                         NO.427,208
                                                      CAUSE NO. 427,208

               RUBY S.PETERSON,
               RUBY S. PETERSON, Individually,       §§              INPROBATE
                                                                     IN PROBATE COURT
                                                                                COURT NO. 1I
               MACKEY
               MACKEY   (("MACK")
                          "MACK")   GLEN
                                     GLENPETERSON
                                            PETERSON §§
               PETERSON,
               PETERSON,   Individually,
                           Individually, Next Friend §§
                                         Next Friend
               Attomey-in
               Attorney-in Factfor
                           Fact     RUBY
                                forRUBY                   §
               PETERSON,
               PETERSON,     DON
                              DONLESLIE
                                    LESLIEPETERSON
                                             PETERSON §§
               Individually,
               Individually, Next         Attomey—in-§§
                                  Friend,Attorney-in-
                             Next Friend,
               Fact cfRUBY
                    of RUBYSS.  .PPETERSON,
                                   ETERSON,     LONNY §
               PETERSON,
               PETERSON,     Individually
                             IndividuallyandNext
                                          and NextFFriend
                                                    riend§§                                      c^t
               OfRUBY
                    S.Peterson
               Of RUBY S. Peterson                             §                                             --
               VS.
               VS.                                            §§     OF
                                                                     OF                                      sc.

               CAROL
                  ANNE
                     MANLEY,
               CAROL ANNE MANLEY,
                                                                                                             4,@
                                                                                                             ro
               DAVID
               DAVID  PETERSON,
                     PETERSON,  SILVERADO
                                SILVERADO                                                                    ior
               SENIORLIVING,
               SENIOR LIVING,INC.
                             INC.d/b/aSILVERADO§
                                  d/b/a SILVERADO §                                                     `
               SENIORLIVING
               SENIOR LIVING——SUGAR
                               SUGAR LAND
                                       LAND       §§                 HARRISCOUNTY,
                                                                     HARRIS COUNTY,TEXAS
                                                                                   TEXAS

                   ORDER
                   ORDER GRANTING
                         GRANTING  DEFENDANT   SILVERADO
                                   DEFENDANT SILVERADO    SENIOR
                                                          SENIOR               D/B/A
                                                                          INC.D/B/A
                                                                  LIVING, INC.
                 SILVERADO
                 SILVERADO SENIOR
                           SENIOR LIVING
                                  LIVING -- SUGAR
                                            SUGAR LAND’S RULE
                                                  LAND'S RULE 91a MOTION
                                                                  MOTION TO   DISMISS
                                                                           TO DISMISS

                        BEITREMEMBERED
                        BE IT REMEMBERED that
                                         that on thisday
                                              on this     cameon
                                                      day came onto beconsidered
                                                                 tobe            Defendant,
                                                                      considered Defendant, Silverado
                                                                                            Silverado

               Senior Living,Inc.
               SeniorLiving,      d/b/aSilverado
                             Inc.d/b/a           Senior
                                       Silverado Senior Living
                                                        Living   SugarL
                                                               —Sugar
                                                               —        and’sM
                                                                      Land's   otionttoo Dismiss
                                                                             Motion      Dismiss Pursuant to
                                                                                                 Pursuant to

               TRCPRule
               TRCP Rule91a and the Court after reviewing
                        9laandtheCourt                    suchmotion
                                                reviewing such motionisoftheopinion
                                                                     is of the opinion tthat
                                                                                         hatthisMotion   iswell
                                                                                             this Motion is well

               takenshould
               taken shouldbe
                           beinallthings    GRANTED.
                              in all things GRANTED.

                        PLAINTIFFS’  claims
                        PLAINTIFFS' claims  forfalse
                                           for        imprisonment,
                                               false imprisonment,  assault
                                                                   assault and battery,
                                                                            andbattery, andconspiracy
                                                                                        and                hereby
                                                                                                       arehereby
                                                                                            conspiracy are

               DISMISSED
               DISMISSED WITHPREJUDICE
                         WITH PREJUDICEsolelyas
                                       solely
                                                               Silverado
                                                            SeniorLiving,
                                                toSilverado Senior
                                              asto                         Inc.dd/b/a
                                                                   Living, Inc.  /b/aSilverado
                                                                                      SilveradoSenior
                                                                                               Senior

               Living   Sugar L
                      —Sugar
               Living —         and.
                              Land.

                        IT IS
                        IT IS FURTHER
                              FURTHERORDERED, thatSilverado
                                      ORDERED,that           SeniorLiving,Inc.d/b/aSilverado
                                                   Silverado Senior                              Senior
                                                                    Living, Inc. d/b/a Silverado Senior

               Living
               Living ——Sugar
                          SugarLLand be awardediits
                                 andbeawarded     tscosts  and attorneys' feesafterconsidering
                                                     costsandattorneys’                          evidence
                                                                          fees after considering evidence within
                                                                                                          within

               thirty(30)
               thirty (30)days      thedateofthisorder.
                               fromthe
                          days from    date of this order.

                        Allrelief
                        All relief n   expressly
                                     otexpressly
                                   not           granted
                                                 granted hherein
                                                           ereinisisdenied.
                                                                    denied.


                         SIGNED
                           this day
                                 of
                         SIGNED this /6/14 day of Alb 1/e,-,-)
                                                                              |4.      20 4.



               4847-2020-9184.1
               4847-2020-9184.1
                                                                                         /             ° /
                                                                                                            //7




Silverado Appx. 0028
                                                                                     No. 1-15-586-CV 3546
                                                        CAUSE NO. 427,208-401

                 MACKEY
                 MACKEY     ("MACK")
                            ("MACK")    GLEN   PETERSON
                                        GLENPETERSON             §             INPROBATE
                                                                               IN         COURTNO.
                                                                                  PROBATE COURT NO.l1
                 PETERSON;
                 PETERSON;     TONYA    PETERSON
                               TONYA PETERSON                    §
                 Individually and as Next
                              and as Next F riend
                                          Friend ooff            §
                 RUBYPETERSON;
                 RUBY   PETERSON; DON DONLESLIE       PETERSON;§
                                            LESLIE PETERSON;
                 CAROL
                 CAROL    PETERSON,
                         PETERSON,                    andas
                                       Individually and     Next §
                                                         asNext
                 Friend
                 Friend ofRUBY
                        of RUBY P   ETERSON;
                                   PETERSON;     and   LONNY §
                                                 and LONNY
                 PETERSON,                                       §

                                                                      §
                 PETERSON,
                                                                      §
        PP
        q
                 VS.
                 VS.                                                  §
                 SILVERADO
                 SILVERADO    SENIOR
                              SENIOR LIVING,
                                     LIVING, INC.
                                             INC.                     §
                 d/b/a
                     SILVERADO
                           SENIOR
                               LIVING
                                   —
                 d/b/a SILVERADO SENIOR LIVING —                      §
                 SUGARLAND
                 SUGAR    LAND                                        §        HARRIS
                                                                               HARRIS C OUNTY,
                                                                                      COUNTY, TEXAS
                                                                                              TEXAS

                                             ORDER GRANTING SILVERADO’S
                                       FIRST
                                          AMENDED
                                             PLEA
                                                THE
                                               TO
                                             ORDER
                                                  JURISDICTION
                                                   GRANTING SILVERADO'S
                                       FIRST AMENDED PLEA TO THE JURISDICTION

                           BEITREMEMBERED
                           BE IT REMEMBERED that    thisday
                                                 onthis
                                            that on         cameon
                                                        day came on to beconsidered
                                                                    tobe            Defendant,
                                                                         considered Defendant, Silverado
                                                                                               Silverado

                 SeniorLiving,
                 Senior Living,Inc.
                               Inc.d/b/aSilverado   SeniorLiving
                                    d/b/a Silverado Senior Living— SugarL
                                                                 —Sugar   and’sFFirst
                                                                        Land's   irstA mended
                                                                                      Amended Plea
                                                                                              Plea to the
                                                                                                   to the

                 Jurisdiction and the Court after reviewing
                 Jurisdiction andtheCourt         reviewing such
                                                            such motion
                                                                 motion iissoftheopinion
                                                                            of the opinion tthat
                                                                                             hattthis
                                                                                                  hisMotion  iswell
                                                                                                      Motion is well

                 takenshould
                 taken should beinallthings    GRANTED.
                              be in all things GRANTED.

                           ItisHEREBY   ORDERED,
                           It is HEREBY ORDERED, ADJUDGED and
                                                 ADJUDGED and DECREED
                                                              DECREED that CAUSE
                                                                      thatCAUSE NO.427,208
                                                                                NO. 427,208is
                                                                                           is

                 DISMISSED
                 DISMISSED W ITHPREJUDICE
                           WITH PREJUDICE to          as to
                                          to refiling as    Silverado
                                                         to Silverado SeniorLiving,
                                                                      Senior Living,Inc.
                                                                                    Inc.d/b/aSilverado
                                                                                         d/b/a Silverado

                 Senior
                 Senior Living
                        Living —Sugar
                               — Sugar L and.
                                       Land.

                           Allrelief      expressly
                                      notexpressly
                           All relief not          granted
                                                   granted herein isdenied.
                                                           herein is denied.


                           SIGNED
                           SIGNED this
                                  this            dayof
                                              '44 day of   C-72.4 u                       20 5-•



                                                                                    .
                                                                          GEP     SIDING
                                                                          GE P '1 SIDING




                 4816-7740-7520.]
                 4816-7740-7520.1




Silverado Appx. 0029
                                                                                        No. 1-15-567-CV 1513
                                                                                                    PROBATE COURT 11

                                                                   No.427,208
                                                                   No. 427,208

                 INTHE
                 IN     GUARDIANSHIP
                    THE GUARDIANSHIP OF
                                     OF                                     §§   IN THE PROBATE
                                                                                 INTHE          COURT
                                                                                        PROBATE COURT

                 RUBYPETERSON,
                 RUBY                                                       §§   NUMBER ONE(1)OF
                                                                                 NUMBER ONE (1) OF
        fm
                                                                            §
                 ANINCAPACITATED  PERSON
                 AN INCAPACITATED PERSON                                    §§   HARRIS
                                                                                 HARRIS COUNTY,
                                                                                        COUNTY, T:E)&S`


                      ORDER
                      ORDER AUTHORIZING
                            AUTHORIZING  PAYMENT
                                         PAYMENT OFAPPOINTEE’S
                                                 OFAPPOINTEE'S  FEESAND
                                                                FEES AND ES
                                                                             ra i                   S           •11



                            PURSUANT
                            PURSUANT  TO TEXAS ESTATESCODE
                                      TOTEXAS                SSECTION
                                                          CODE ECTION1054.05
                                                                      1054.0554
        ryi             FORTHETIME
                                 PERIOD  272014
                                      MARCH        OCTOBER
                                              THROUGH
                       FOR THE TIME PERIOD MARCH 27, 2014 THROUGH OCTOBER 31%

        tv                Onthisday,
                          On             he Courtconsidered
                             this day, tthe                theAmended
                                                  considered                     forfor Payment oqkp 'nteet
                                                             the Amended Application
                 FeesandExpenses               TexasEstates
                                            to Texas        CodeSection
                                                     EstatesCode         1054.055 fortheTime          March
                 Fees and Expenses Pursuant to                   Section 1054.055 for the Time Period March

                 27,             October31,
                         ThroughOctober
                 27,2014 Through            2014, (hereinafter referred
                                        31,2014,               referred to as the"Application")
                                                                        to as                              of
                                                                                                 on behalf of
                                                                              the "Application") on

                 Applicant JILLW.
                 Applicant JILL   YOUNG
                                W.YOUNG (hereinafter
                                        (hereinafter referred
                                                     referred toas
                                                              to   "Appointee"),
                                                                 as"Appointee"), whowas
                                                                                 who    appointed
                                                                                     wasappointed bythe
                                                                                                  by the

                 Courton
                 Court onMarch 27,2014intheabove
                         March27,                    entitledand
                                  2014 in the above entitled  andnumbered guardianship
                                                                 numbered guardianship proceeding
                                                                                       proceeding toserve
                                                                                                  to serve

                 as the
                 as      GuardianAd
                     theGuardian     Litemtotorepresent
                                 Ad Litem       representtheinterests ofofRUBY
                                                        the                RUBYPETERSON,    alleged
                                                                                         analleged
                                                                               PETERSON, an

                                      (hereinafter
                               Person(hereinafter
                 Incapacitated Person             sometimes referred
                                                  sometimes referred tto as "Ms.
                                                                       o as      Peterson")
                                                                            "Ms. Peterson")    herGuardian
                                                                                            asher
                                                                                            as             Ad
                                                                                                  Guardian Ad

                 Litem.
                 Litem.                                                              e3Q
                                                                                 -26 and   of$293.28 to be
                          TheCourt  findsthat
                          The Court finds     the requested feesof
                                          thattherequested                         expenses
                                                            fees of 934782044 and expenses of        to be
                 reasonableand
                 reasonable               compensation
                                necessarycompensation
                            and necessary             for
                                                      for the
                                                          the services          andthat
                                                              servicesrendered, and thatthe  Application
                                                                                         theApplication

                 should
                 should begranted.
                        be          Itistherefore,
                           granted. It is therefore,

                          ORDERED,
                          ORDERED,                       that Guardian AdLitem’s
                                            and DECREED, thatGuardian
                                   ADJUDGED andDECREED,
                                   ADJUDGED                                       feesand
                                                                       Ad Litem's fees     expenses
                                                                                       and expenses
                                                51             613
                 inthetotal
                 in           amount
                    the total amount of$38,113.28 are
                                     of               approved
                                                  areapproved andshall
                                                              and shall b
                                                                        beepaid
                                                                           paid to thelawfirm
                                                                                to the          ofMaclntyre
                                                                                       law firm of Maclntyre

                 McCulloch
                 McCulloch Stanfield
                           Stanfield &            with funds fromMs.Peterson’s
                                              LLPwithfunds
                                     & Young, LLP            from Ms. Peterson's estate.
                                                                                 estate.



                           SIGNED
                           SIGNED              of
                                thisthis 41-Ay of'                                         , 201k



                                0042432
                 100992 001723 0042432
                       Authorizing
                 OrderAuthorizing
                 Order                    ofAppointee’s
                                  Payment of Appointee's Fees andExpenses
                                                         Feesand
                 Page I1l




Silverado Appx. 0030
                                                                                           No. 1-15-586-CV 3819
                APPROVED:
                APPROVED:

                MACINTYRE MCCULLOCH STANFIELD
                MACINTYRE MCCULLOCH STANFIELD
                     & YOUNG, LLP
                    &YOUNG,   LLP                                                                                                     _
                                       —

                By:
                          JIL       . YOUNG
                         `il  oun
                         1il oung@mmlawtexas.com
                         State BarN0.00797670
                                  No. 00797670
                         2900 Weslayan, Suite 150
                         2900                 150
        0                Houston, Texas 77027   77027
                         (713) 572-2900
                         (713) 572-2900
                         (713)
                         (713) 5 72-2902
                               572-2902 (FAX)
                                        (FAX)
                GUARDIAN AD LITEM
                GUARDIAN AD LITEM
                FOR RUBY
                FOR RUBY PETERSON




                                                                                    RECORDER'S MEMORANDUM:
                                                                                                    deury.i. Pie instrument woo
                                                                               At theto
                                                                                      timo     e xA                 thotoorop
                                                                              found      beof
                                                                                            Inaequ
                                                                                              d      ate Igo  linc baiowbon or
                                                                                                           sioniglity,
                                                                                reproduction because of              An btooltouto,
                 100992001723 0042432
                 100992 001723 0042432 of
                                                                               photo copy, dkicalored paper, ota.
                                                                               widNone ond amigos woro mead of tho VON
                 Order 2
                       Authorizing Payment of Appointee's Fees and Expenses                          was Mid Ind icardid.
                                                                                    the ipstorment
                 Page 12




Silverado Appx. 0031
                                                                                        No. 1-15-586-CV                                   3820
                                                                                                    010BATE COURT
                                                                                                                          1

                                                        CAUSENO.
                                                        CAUSE NO. 427,208— 4o

                  MACKEY ("MACK") GLEN PETERSONPETERSON                §          PROBATE COURT
                                                                               INPROBATE
                                                                               IN         COURT NO. 11
                  PETERSON;
                  PETERSON;     TONYA
                                TONYA   PETERSON
                                        PETERSON                       §
                  Individually
                  Individually and asNext
                               and as     Friendooff
                                      NextFriend                       §                                       on
                  RUBY PETERSON; DON LESLIE PETERSON;
                  CAROL
                     PETERSON,
                  CAROL PETERSON, Individually and as Next             §                                      31.
                                                                                                                    "T1
                  FriendofRUBY
                  Friend of RUBY PETERSON;
                                    PETERSON; and    LONNY
                                                 and LONNY             §
                  PETERSON,
                  PETERSON,
                                                                                                              tv    7-7
                                                                                                                    rn

                  vs.
                  VS.
                                                                                                             twa
                 SILVERADO    SENIORLIVING, INC.                                                             "wa
                 SILVERADO   SENIOR LIVING, INC.                       §
                 d/b/aSILVERADO
                 d/b/a            SENIOR
                       SILVERADO SENIOR  LIVING
                                        LIVING ——                      §
                 SUGARLAND
                 SUGAR    LAND                                         §       HARRISC
                                                                               HARRIS  OUNTY,
                                                                                      COUNTY, TEXAS
                                                                                              TEXAS

                        ORDER
                            GRANTING
                                  APPLICATION
                                          FORATTORNEY
                                                   FEES
                                                      PURSUANT
                                                            TO
                        ORDER GRANTING APPLICATION FOR ATTORNEY FEES PURSUANT TO
                                RULE91a ORDER
                                RULE    ORDER ENTERED ONNOVEMBER
                                              ENTERED ON              2014
                                                         NOVEMBER 10, 2014

                         BEITREMEMBERED   thaton
                         BE IT REMEMBERED that   thisday
                                               onthis day came       beconsidered
                                                               ontotobe
                                                          cameon                   Defendant,
                                                                        considered Defendant, Silverado
                                                                                              Silverado

                 SeniorLiving,
                 Senior         Inc.d/b/aSilverado
                        Living, Inc.                  SeniorLiving
                                     d/b/a Silverado Senior Living —
                                                                   ——      SilveradoSeniorLiving,
                                                                     Sugar Silverado                Inc.d/b/a
                                                                                     Senior Living, Inc. d/b/a

                 SilveradoSenior
                 Silverado SeniorLivingSugar  LandA
                                 Living Sugar Land        PP
                                                      licationforAttorney
                                                   Application for Attorney FeesPursuant       Rule91aOrder
                                                                            Fees Pursuant ttoo Rule 91a Order

                 Entered OnNovember
                 Entered On          10,2014
                            November 10,      andtheCourt
                                         2014 and            after
                                                  the Court after  reviewin
                                                                  reviewing suchmotion,
                                                                            such motion, supplement,
                                                                                        supplement, any
                                                                                                    any

                  response
                  response thereto, objections
                           thereto, objections andresponse,
                                               and response,andoral
                                                            and      argument
                                                                oral argument isoftheopinion
                                                                              is of the opinion tthat
                                                                                                  hatthisMotion
                                                                                                      this Motion iiss

                 welltaken
                 well takenshould
                           should beinallthings
                                  be               GRANTED.
                                     in all things GRANTED.

                         ITISTHEREFORE
                         IT              ORDERED,
                            IS THEREFORE ORDERED, thatSilverado
                                                  that           SeniorL
                                                       Silverado Senior  iving,IInc.
                                                                        Living,  nc.d/b/aSilverado   Senior
                                                                                     d/b/a Silverado Senior

                 Living                                                                                              s.•••9
                 Living —Sugar
                        — SugarLand
                               Landbbe
                                     eawarded
                                       awardedits  costsaand
                                               itscosts   ndattorneys’
                                                             attorneys' fees
                                                                        fees iinnthe amount of$
                                                                                 the amount of $ 13                  •



                         ITISFURTHER
                         IT            ORDERED,
                            IS FURTHER ORDERED, that Silverado
                                                thatSilverado Senior
                                                              Senior Living,
                                                                     Living,      d/b/aSilverado
                                                                             Inc.d/b/a
                                                                             Inc.      Silverado Senior
                                                                                                 Senior

                 Living
                 Living —Sugar
                        —  SugarLLand
                                  andbeawarded
                                         be awardedits costsaand
                                                    itscosts  ndattorneys’
                                                                 attorneys' fees
                                                                             fees inthe  amount of$
                                                                                  in the amount of $ r) not, --in
                                                    an
                 theevent
                 the event of appeal, $$ 7S0 0 — ifplaintiff
                           of appeal,                                 filesaa WritofError
                                                         if plaintiff files                 or Petition
                                                                              Writ of Error or Petition forReview
                                                                                                        for Review with
                                                                                                                   with
                                                               tr)
                 theSupreme
                 the SupremeCourt
                            Court ofTexas,
                                  of        and$
                                     Texas, and      ZSCIO =if the Writ ofError
                                                               the Writ          or Petition
                                                                        of Error or Petition for
                                                                                             for R eview
                                                                                                 Review isGranted
                                                                                                        is Granted

                 bytheSupreme   CourtofTexas.
                 by the Supreme Court of Texas.




                 4811-0648·8097.1
                 4811-0648-8097.1




Silverado Appx. 0032
                                                                                        No. 1-15-567-CV 1514
                            Allrelief
                            All        notexpressly
                                relief not           granted
                                           expressly granted hereinisisdenied.
                                                             herein    denied.


                            SIGNEDthis
                            SIGNED         7 144     dayof
                                                     day of                       2015.




                                                                            GPR1I G


                 Approved andEntry
                 Approved and       Requested
                              Entry Requested By:
                                              By:

                 /S/Christian
                 IS/ Christian R.J0hns0n
                               R. Johnson

                 JOSH    DAVIS
                 JOSH K. DAVIS
                 StateBarNo.   24031993
                 State Bar No. 24031993
                 CHRISTIAN
                       R.JOHNSON
                 CHRISTIAN R. JOHNSON
                 StateBarNo.24062345
                 State Bar No. 24062345
                 LEWISBRISBOIS
                 LEWIS   BRISBOISBISGAARD
                                      BISGAARD   &SMITH,
                                                 &          LLP
                                                   SMITH, LLP
                 WeslayanTower,
                 Weslayan  Tower,Suite
                                   Suite1400
                                        1400
                 24Greenway
                 24           Plaza
                    Greenway Plaza
                 Houston,
                 Houston, Texas77046
                           Texas 77046
                 (713)659-6767
                 (713) 659-6767Telephone
                                 Telephone
                 (713)759-6830
                 (713) 759-6830  Facsimile
                                 Facsimile
                 ATTORNEYS FOR   FORDEFENDANTS,
                                      DEFENDANTS,
                 SILVERADO
                 SILVERADO      SENIOR
                                SENIOR    LIVING,
                                          LIVING, INC. D
                                                  INC.   /B/A
                                                       D/B/A
                 SILVERADO
                 SILVERADO      SENIOR
                                SENIOR    LIVING
                                          LIVING  SUGAR
                                                 SUGAR    LAND
                                                          LAND




                 481
                 4811-0648-8097.1




Silverado Appx. 0033
                                                                                 No. 1-15-567-CV   1515
                                                           427,208
                                                         NO.
                                                       CAUSE   401
                                                       CAUSE NO. 427,208

                 MACKEY          GLEN
                 MACKEY ("MACK") GLEN PETERSON
                                      PETERSON                                 INPROBATE NO.I
                                                                                      COURT
                                                                     IN PROBATE COURT NO. 1
                 PETERSON;
                 PETERSON; TONYA       PETERSON
                               TONYA PETERSON
                 Individually and    Next F
                                  as Next
                              and as        riendooff
                                          Friend                 §
                 RUBY   PETERSON;DON
                        PETERSON;            LESLIEPETERSON;
                                      DONLESLIE
        C1
        ni       RUBY                                 PETERSON; § .0
        0,1              PETERSON,
                 CAROLPETERSON,
                 CAROL                          andas
                                   Individually and asNext
                                                      Next           §§
                 Friend
                 Friend ofRUBY  PETERSON; and
                        of RUBY PETERSON;        LONNY
                                            and LONNY                §
                 PETERSON,
                 PETERSON,
        Bl
                 vs.
                 VS.

                 SILVERADO
                 SILVERADO    SENIOR
                             SENIOR LIVING,
                                    LIVING, INC.
                                            INC.                      §
                       SILVERADO
                 d/b/a SILVERADO  SENIOR
                                 SENIOR  LIVING
                                        LIVING —                      §
                    LAND
                 SUGAR
                 SUGAR LAND                                           §        HARRIS COUNTY,
                                                                               HARRIS         TEXAS
                                                                                      COUNTY, TEXAS

                                          DENYING
                                       ORDER       TORECONSIDER
                                              MOTION
                                    9la    DISMISS
                                          TO
                                     MOTION    ANDMOTIONSANCTIONS
                                                      FOR
                                         ORDER DENYING MOTION TO RECONSIDER
                                    91a MOTION TO DISMISS AND MOTION FOR SANCTIONS

                          BEIT  REMEMBERED
                          BE IT REMEMBERED that on thisday
                                           that on          cameon
                                                   this day came    tobe
                                                                 on to   considered
                                                                       beconsidered Plaintiffs Motionto
                                                                                    PlaintiffsMotion to

                 Reconsider Rulings
                 Reconsider         with Affidavit ofInability
                            Rulings with           of Inability to PayandCounter
                                                                to Pay             Motion
                                                                       and Counter Motion forSanctions
                                                                                          for           and/or
                                                                                              Sanctions and/or

                 Application
                 Application ofClean
                             of Clean Hands Doctrine
                                      HandsDoctrine andBrief
                                                    and Brief in        ofMotion
                                                              inSupport of Motion to Reconsider
                                                                                  toReconsider andRescind
                                                                                               and Rescind

                 Rule 91A Dismissal
                 Rule9lA            ofSilverado
                          Dismissal of Silverado and Sanctions Orders
                                                 andSanctions         andthe
                                                               Orders and the Court after reviewing
                                                                                    after reviewing such motion,
                                                                                                    suchmotion,
                 briefing and any responses isoftheopinion
                          and anyresponses                    thatthisMotion
                                            is of the opinion that             andBrief
                                                                   this Motion and Brief in Support
                                                                                         inSupport should be
                                                                                                   shouldbe
                 DENIED.
                 DENIED .

                           Itistherefore
                                  ORDERED Motion
                                       Plaintiffs’
                                     that         and Rule
                                                   Rescind
                                                       9la
                                            toReconsider
                           It is therefore ORDERED that Plaintiffs' Motion to Reconsider and Rescind Rule 91a

                 Dismissal
                 Dismissal of Silverado andRequest
                           ofSilverado              forSanctions
                                        and Request for           against
                                                        Sanctions against Silverado
                                                                          Silverado andJosh
                                                                                    and      DavisisisHEREBY
                                                                                        Josh Davis    HEREBY

                 DENIED.
                 DENIED.

                           Allrelief
                           All relief not expressly
                                      notexpressly granted
                                                   granted hereinisisdenied.
                                                           herein    denied.

                                          day of
                               this 7 744 day
                           SIGNED                           7,1/2


                                                                           IDING
                                                                          GE
                           SIGNED this        of                                       20447




                 4845-9192-5280.1
                 4845-9192-5280.1




Silverado Appx. 0034
                                                                                     No. 1-15-567-CV 1524
                                                                        427,208
                                                          CAUSE NO. 427,208 —q-D

                 MACKEY
                 MACKEY ("MACK") GLEN PETERSON
                        ("MACK") GLEN PETERSON                           §        IN PROBATECCOURT
                                                                                 INPROBATE    OURTNO.l
                                                                                                   NO. 1
                 PETERSON; TONYA PETERSON
                 PETERSON; TONYA PETERSON                                §
                  Individually and asNext
                               and as NextF riendooff
                                          Friend                         §
                 RUBY PETERSON;
                 RUBY            DON LESLIEPETERSON;§
                        PETERSON;DONLESLIE       PETERSON;
                 CAROL
                 CAROL PETERSON,    Individuallyand
                         PETERSON, Individually     asNext
                                                andas Next §
                 FriendofRUBY
                 Friend        PETERSON;and
                       of RUBYPETERSON;      and LONNY
                                                 LONNY     §
                 PETERSON,                                               §
                 PETERSON,
                                                                         §
                 VS.

                 SILVERADO SENIORLIVING,
                 SILVERADO SENIORLIVING,INC.
                                         INC.                            §
                 d/b/a
                 d/b/a SILVERADO SENIOR
                       SILVERADO SENIOR LIVING
                                        LIVING ——
                                               —                         §
                 SUGAR
                 SUGAR LAND
                       LAND                                              §       HARRISCOUNTY,TEXAS
                                                                                 HARRISCOUNTY, TEXAS

                         ORDER
                             GRANTING
                            BREACH
                                 OF
                       PLAINTIFFS’         91aMOTION
                                   SILVERADO’S
                                            BREACH
                                       AND/OR
                                   TRUST         OF        DUTY
                                                   TODISMISS
                                                   FIDUCIARY
                            ORDER GRANTING SILVERADO'S 91a MOTION TO DISMISS
                       PLAINTIFFS' BREACH OF TRUST AND/OR BREACH OF FIDUCIARY DUTY

                           BE IT REMEMBEREDthat
                           BEITREMEMBERED       onthisday
                                            thaton                 to beconsidered
                                                           came onto
                                                   this daycameon
                                                                                   Defendant,Silverado
                                                                      be considered Defendant,Silverado
                 Senior
                 Senior Living, Inc. d
                        Living, Inc.   /b/aSilverado
                                     d/b/a           Senior Living
                                           Silverado Senior Living — SugarLLand's
                                                                   —Sugar  and’sMotion
                                                                                  Motionto
                                                                                           DismissPursuanttoto
                                                                                         to DismissPursuant

                 TRCP R
                 TRCP Rule 91a andtheCourt
                        ule9laand           afterrreviewing
                                   the Courtafter eviewing      motion,supplement
                                                            suchmotion,
                                                           such                  and anyresponse
                                                                        supplement andany responsethereto
                                                                                                          is
                                                                                                   thereto is
                 oftheopinion   thattthis
                 of the opinionthat  hisMotion
                                          Motioniis      akenshould
                                                    wellttaken
                                                  swell        shouldbbe
                                                                       einallthings   GRANTED.
                                                                         in all things GRANTED.

                                       claim forbreach
                           PLAINTIFFS'claimfor
                           PLAINTIFFS’          breachof
                                                       oftrust
                                                               and/orbreachof             dutyis hereby
                                                          trust and/or breach of fiduciary duty is hereby
                 DISMISSED WITH PREJUDICE
                 DISMISSED WITH           as to
                                PREJUDICE as
                                                Silverado Senior Living, Inc.d/b/aSilverado   SeniorLiving
                                              to Silverado Senior Living, Inc. d/b/a Silverado Senior Living

                 —Sugar Land.
                 — Sugar Land.
                           IT IS FURTHER
                           IT IS
                                        ORDERED, thatSilveradoSeniorLiving,Inc.d/b/aSilveradoSenior
                                 FURTHER ORDERED, that Silverado Senior Living, Inc. d/b/a Silverado Senior
                 Living  SugarLandbeawarded   its costsaand
                                                         ndattomeys’ feesintheamount    of$2,692.50.
                        — Sugar Land be awarded itscosts
                 Living —                                   attorneys' fees in the amount of $2,692.50.
                           IT IS FURTHERORDERED, thatSilveradoSeniorLiving,Inc.d/b/aSilveradoSenior
                           IT IS FURTHER ORDERED, that Silverado Senior Living, Inc. d/b/a Silverado Senior
                 Living  SugarLandbeawarded   its costsandattomeys’
                 Living — Sugar Land be awarded itscosts
                                                                      feesintheamount    of$750intheevent
                                                         and attorneys' fees in the amount of $750 in the event
                 Plaintiffs’        motion    reconsider,  $10,000.00 intheeventofappeal,    $7,500.00 ifplaintiff files
                                            to reconsider, $10,000.00 in the event of appeal, $7,500.00 if plaintiff filesaa
                 Plaintiffs' file aa motion to
                  WritofErrororPetition
                  Writ of Erroror
                                          forReview  withtheSupreme   Court ofTexas, and$7,500.00   iftheWritof
                                  Petition for Review with the Supreme Court of Texas, and $7,500.00 if the Writ of
                  Error    Petition forReview  isGranted  bytheSupreme   CourtofTexas.
                  Error o
                        orr Petition for Review is Granted by the Supreme Court of Texas.


                 4836-8349-2129.1
                  4836-8349-2129.1




Silverado Appx. 0035
                                                                                            No. 1-15-567-CV 1531
                           All        not expressly granted hereinis
                           All relief not                          is denied.
        D.
                                this
                           SIGNED
                           SIGNED this       9 4-4 day of                       2015.



        0
        ki                                                              J GE




                                                                                        .
                                                                                            a




                  4836-8349-2129.1




Silverado Appx. 0036
                                                                                No. 1-15-567-CV 1532
                                                       Cause No. 4
                                                       Cause No.   27208
                                                                 427208

               INTHE  GUARDIANSHIP OF
               IN THE GUARDIANSHIP OF                           §           IN THE PROBATE
                                                                            INTHE  PROBATE COURT
                                                                                           COURT

               RUBY
               RUBY S.PETERSON,
                    S. PETERSON,                                §          NUMBER
                                                                           NUMBER ONE
                                                                                  ONE (1)OF
                                                                                      (1) OF
                                                                §
               AN INCAPACITATED PERSON
               ANINCAPACITATED  PERSON                          §           HARRIS C
                                                                            HARRIS   OUNTY,
                                                                                   COUNTY, TEXAS
                                                                                           TEXAS


                                                     Cause No. 2
                                                     Cause No.   014-40980
                                                               2014-40980

               MACKEY(“MACK”)
               MACKEY       ("MACK")GLENGLEN PETERSON,§
                                                 PETERSON, §                IN THE DISTRICT
                                                                            INTHE           COURT O
                                                                                   DISTRICT COURT OFF
               Individually
               Individually and    Next F
                                as Next
                            and as        riendooffRUBY
                                        Friend     RUBY    §
               PETERSON, DONLESLIE
               PETERSON, DON LESLIE PETERSON,
                                    PETERSON,                   §
               Individually
               Individually and    Next F
                                as Next
                            and as        riend
                                        Friend ofRUBY
                                               of RUBY §§
         0     PETERSON, andLONNY
               PETERSON,     and LONNY P    ETERSON,
                                           PETERSON,            §
               Individually and
               Individually        Next F
                                as Next
                            and as        riendooffRUBY
                                        Friend     RUBY         §
               PETERSON,
               PETERSON,                                        §§
                       Plaintiffs
                       Plaintiffs                               §§
               vs.
               vs.                                              §           HARRIS COUNTY, TEXAS
                                                                            HARRIS COUNTY, TEXAS
                                                                §
               CAROL
               CAROL A     MANLEY, DAVID
                       NNEMANLEY,
                     ANNE          DAVID         §
               PETERSON, SILVERADO
               PETERSON, SILVERADO SENIOR  IVING§§
                                   SENIORLLIVING
               FACILITY, TANA MCMILLON,
               FACILITY, TANA MCMILLON, DR.
                                        DR.                     §
                              andDR.
               REBECCACLEARMAN,
               REBECCA                CHRIS    §
               MERKL,
               MERKL,
                       CLEARMAN, and DR. CHRIS §
                                                                §§
                       Defendants
                       Defendants                               §§                JUDICIAL DISTRICT
                                                                            129th JUDICIAL DISTRICT


                               ORDER A
                               ORDER   PPROVING
                                     APPROVING APPOINTEE’S
                                               APPOINTEE'S FEES
                                                           FEES &EXPENSES
                                                                & EXPENSES


                       BE IT REMEMBERED that
                       BEITREMEMBERED        on thisday
                                        that on this day came on forconsideration
                                                         came on                   the Application for
                                                                 for consideration theApplication  for

               Approval ofAppointee
               Approval              Fees &Expenses
                        of Appointee Fees & Expenses ofW.Russ   Jones, who
                                                     of W. Russ Jones, who was appointed Attorney Ad
                                                                           was appointed          Ad

               Litem                  Ward herein,
                     for the Proposed Ward
               Litem fortheProposed                by order o
                                           herein, byorder     Judge L
                                                            offJudge   oydH.
                                                                     Loyd           on February
                                                                          H. Wright on February 25,2014,
                                                                                                25, 2014,

               and the Court, after reviewing
               andtheCourt,                                   and supporting evidence,
                                              the application andsupporting
                                    reviewing theapplication                           is of the opinion tthat
                                                                             evidence, isoftheopinion      hatthe
                                                                                                               the

               application
               application should
                           should b  granted; Itis,therefore,
                                  beegranted; It is, therefore,




Silverado Appx. 0037
                                                                                        No. 1-15-567-CV 1614
            .

                       ORDERED
                       ORDERED thattheApplication
                               that the Application for Approval ofAppointee
                                                    forApproval  of Appointee Fees & Expenses of
                                                                              Fees &Expenses  of Attorney
                                                                                                 Attorney

                AdLitem
                Ad       W.Russ
                   Litem W.      Jonesbe,
                            Russ Jones be,andthe  sameisishereby
                                          and the same    hereby g ranted,
                                                                 granted, and that Appointee W.Russ
                                                                          andthatAppointee   W. Russ Jones
                                                                                                     Jones

                 bepaidfrom
                be           the Estate o
                   paid from theEstate  offRuby
                                           Ruby S.Peterson    attorneys' feesand
                                                 S. Peterson attomeys’             expenses inthe
                                                                         fees and expenses         amount of
                                                                                            in the amount of
                                    ,. 00
                $$u.9                          forwhich
                                            ,, for        let executionissue
                                                   whichletexecution          ifnot
                                                                          issue         elypaid.
                                                                                if not ely paid.
                                                                                                      015,
                       SIGNED
                       SIGNED    HarrisCounty,
                              atHarris
                              at       County, Texas    thisthe
                                                     onthis
                                               Texas on                  of
                                                            the ci / bay of                  ,,     ..


        0
                                                             By:
                                                                        DGESIDING
                                                                        GE " SIDING
                                                                        D




                                                                                                                     P1

                                                                                                               04

                                                                                                               *it
                                                                                                         ‘     GIS




Silverado Appx. 0038
                                                                                        No. 1-15-567-CV 1615
                                         0

                                                                    427,2081401
                                                       CAUSE NO. 427,208
          0
          0     MACKEY (“MACK")
                MACKEY          GLEN PETERSON
                       ("MACK") GLEN PETERSON                        §       IN PROBATECCOURT
                                                                            INPROBATE    OURTNO.I
                                                                                              NO. I
                PETERSON;TONYA PETERSON
                PETERSON; TONYA PETERSON                             §
                Individuallyand
                Individually    asNext
                            and as    Friendof
                                  NextFriend of            §
                RUBY PETERSON;
                RUBY               DON LESLIEPETERSON;§
                       PETERSON;DONLESLIE        PETERSON;
                CAROL PETERSON,
                CAROL               Individuallyand
                         PETERSON, Individually    asNext  §
          0
                                                andas Next
                Friend of RUBYPETERSON;
                FriendofRUBY     PETERSON;andand LONNY
                                                 LONNY     §
                PETERSON,
                PETERSON,                                  §
                VS.
                VS.
                         SENIORLIVING,INC.
                 SILVERADO
                SILVERADO SENIOR LIVING, INC.                        §
      ·         d/b/a
                d/b/a SILVERADO SENIOR
                      SILVERADO SENIOR LIVING
                                       LIVING -
                                              —                      §
                 SUGAR
                 SUGAR LAND
                       LAND                                          §      HARRISCOUNTY,TEXAS
                                                                            HARRISCOUNTY, TEXAS

                          ORDER
                             GRANTING   TTO
                                       TO
                                     PLEA     ORDER
                                           MODIFY
                                      MOTION
                                 SILVERADO’S
                                          JURISDICTION
                                          HE
                           GRANTINAMENDED
                              GFIRST
                           ORDER GRANTING SILVERADO'S MOTION TO MODIFY ORDER
                             GRANTING FIRST AMENDED PLEA TO THE JURISDICTION


                        BEIT  REMEMBEREDthat
                        BE IT REMEMBERED     onthisday
                                         thaton         came onto
                                                this daycameon
                                                                  be consideredDefendant,Silverado
                                                                to be considered Defendant, Silverado

                 Senior Living,
                 Senior         Inc. d
                        Living, Inc.   /b/aSSilverado
                                     d/b/a   ilverado Senior
                                                      Senior Living
                                                             Living S ugar
                                                                    Sugar
                                                                          LandMotiontoModify
                                                                          Land Motionto
                                                                                              OrderGranting First
                                                                                        Modify Order Granting First

                 AmendedPlea
                 Amended          to theJurisdiction
                             Pleato
                                                       andtheCourtafterreviewing       suchmotiontogether     with any
                                      the Jurisdiction and the Court after reviewing such motion together withany

                 response thereto
                 response          isoftheopinion    thatthisMotion  iswelltakenshould    beinallthingsGRANTED.
                           thereto is of the opinion that this Motion is well taken should be in all things GRANTED.
                        ItisHEREBY  ORDERED, ADJUDGED andDECREEDthattheSecond               ofthe
                        It is HEREBY ORDERED, ADJUDGED and DECREED that the Second Paragraph of the
                 OrderGranting FirstAmended  PleatotheJurisdiction
                 Order Granting First Amended Pleato
                                                                     isHEREBY  STRICKEN and          tobe
                                                     the Jurisdiction is HEREBY STRICKEN and modified to be
                 REPLACEDwiththefollowing:
                 REPLACED with the following:
                        ItisHEREBY  ORDERED,          andDECREEDthatPLAINTIFFS    Carol
                        It is HEREBY ORDERED, ADJUDGED and DECREED that PLAINTIFFS Carol
                        PetersonandTonyaPeterson   donothavestanding    to bringclaimsonbehalfof
                        Peterson and Tonya Peterson do not have standing to bring claims on behalf of
                        RUBYPETERSON    nextfriendsor otherwise.Thesolepersons  withstanding to
                                      as next friendsor
                        RUBY PETERSON as                        The sole persons with standing to
                        bringclaims    behalfof RUBYPETERSONre DavidPeterson,CarolManley
                                    on behalf of RUBY PETERSONaare
                        bring claimson                             David Peterson, Carol Manley
                        and/orherCourtappointed   adlitems.
                        and/or her Court appointed ad !items.




Silverado Appx. 0039
                                                                                       No. 1-15-567-CV 2133
                                        0                                  0

                       Allrelief      expressly grantedherein
                       All relief not expressly        hereiniis
                                                              sdenied.
                                                                 denied.


                                this
                       SIGNED this /2-          day of                         2015.

        •-,
                                                                  JUDGE




Silverado Appx. 0040
                                                                           No. 1-15-567-CV 2134
                                                        CAUSENo.427,208
                                                             NO. 427,208         -Ho \
                 MACKEY
                 MACKEY ("MACK")
                        ("MACK") GLEN
                                 GLEN PETERSON
                                      PETERSON                        §        INPROBATE   COURTNNO.
                                                                                IN PROBATECOURT   O.lI
                 PETERSON;
                 PETERSON; TONYA
                           TONYA PETERSON
                                 PETERSON                             §
                                    andasNext   of
                                            Friend
                 Individually and as Next Friend of                   §
                 RUBY   PETERSON;DONLESLIE
                 RUBY PETERSON;  DON LESLIEPETERSON;§
                                               PETERSON;
                 CAROL   PETERSON,
                 CAROL PETERSON, Individually
                                  Individuallyand asNext
                                              andas Next §
       0         FriendofRUBY
                       of RUBYPETERSON;
                               PETERSON;andand LONNY
                                               LONNY     §
                 PETERSON,
                 VS.
                 VS.

                 SILVERADO SENIOR
                 SILVERADO   SENIOR LIVING,INC.
                                            INC.                      §
                 d/b/a SILVERADO SENIOR
                       SILVERADO SENIOR LIVING
                                        LIVING —
                                               —                      §
        n        SUGAR    LAND
                 SUGAR LAND                                           §§             COUNTY,TEXAS
                                                                               HARRISCOUNTY,TEXAS
                                         MODIFIEDORDERGRANTINGSILVERADO’S
                                        FIRST
                                        FIRSTAMENDED
                                             AMENDEDPLEA  TOTHE
                                                      PLEATO THEJURISDICTION
                                         MODIFIED ORDER GRANTING SILVERADO'S
                                                                 JURISDICTION
                          BEITREMEMBERED
                          BE IT REMEMBEREDthat onthisday
                                           thaton this daycame   tobeconsidered
                                                              onto
                                                          cameon   be consideredDefendant,
                                                                                Defendant,Silverado
                                                                                          Silverado
                 SeniorLiving,Inc. d/b/a Silverado Senior
                 Senior Living, Inc.d/b/aSilverado
                                                         Living—Sugar
                                                   Senior Living—-
                                                                      Land’sFirstAmended   Plea tothe
                                                                  Sugar Land's First Amended Pleato the
                 Jurisdiction
                 Jurisdiction andtheCourt
                                                 reviewing suchmotiontogether   withsupplementation  and any
                              and the Court after reviewing such motion together with supplementation andany

                 responsethereto isoftheopinion    thatthisMotion   iswelltakenshould    beinallthingsGRANTED.
                 response thereto is of the opinion that this Motion is well taken should be in all things GRANTED.
                          ItisHEREBY  ORDERED, ADJUDGED andDECREED  thatPLAINTIFFS  CarolPeterson
                          It is HEREBY ORDERED, ADJUDGED and DECREED that PLAINTIFFS Carol Peterson
                 andTonyaPeterson  do nothave
                 and Tonya Peterson do not
                                               standingtobring
                                           have standingto
                                                                claimsonbehalf
                                                           bring claimson
                                                                                ofRUBY  PETERSON
                                                                          behalf of RUBY PETERSONas
                                                                                                   next
                                                                                                  as next
                 friends
                 friends or
                            otherwise.Thesolepersonsw
                         or otherwise. The sole persons
                                                         ithstanding to bringclaims n behalf
                                                        with standing to bring claimsoon
                                                                                               of RUBY
                                                                                         behalf of RUBY
                 PETERSON    areDavidPeterson, CarolManley  and/orherCourtappointed  adlitems.
                 PETERSON are David Peterson, Carol Manley and/or her Court appointed ad litems.
                          Allrelief notexpressly  granted hereinisdenied.
                          All relief not expressly granted herein is denied.

                          SIGNEDthis         dayof
                          SIGNED this /2,4-4 day of             AA
                                                                                         2015.
                                                                                         2015.




                                                                      J    DGE
                                                                                   SIDING
                                                                                  ESIDING




                 4849-4764-0354.1




Silverado Appx. 0041
                                                                                      No. 1-15-567-CV 2135
          ‘                                          ENTRY
                                                   DATA
                                                   DATA ENTRY
                                                   PICK -UP THIS DATE
                                                                                             PROBATE COURT I     1
                                                        NO.427,208
                                                        NO. 427,208

               INRE:GUARDIANSHIP
               IN RE: GUARDIANSHIP OF
                                   OF                         §                INTHE
                                                                               IN     PROBATE
                                                                                  THE PROBATE COURT
                                                                                              COURT

               RUBYPETERSON,
               RUBY PETERSON,                                 §                  NUMBER
                                                                                 NUMBER ONE(1)
                                                                                        ONE (1)OF
                                                                                               OF

               ANINCAPACITATED
               AN INCAPACITATED PERSON
                                PERSON                        §               HARRIS COUNTY,TEXAS
                                                                              HARRIS COUNTY, TEXAS

                                                   FINAL JUDGMENT

                      Onthis
                          day, ontobeheard
                             came       theFourth
                                              Amended
                                                  Original
                                                      Petition
                                                           and
                                                             Contest
                                                                to
                      On this day, came on to be heard the Fourth Amended Original Petition and Contest to

               Guardianship
               Guardianship Application,       by Donny Leslie
                            Application, filed byDonny  Leslie Peterson
                                                               Peterson aand
                                                                          ndMackey
                                                                             Mackey G lenPeterson,
                                                                                    Glen Peterson, andthe
                                                                                                   and the

               Answer,
               Answer, Contest
                       Contest    theOriginal
                               tothe
                               to             Petition
                                     Original Petition forAppointment
                                                       for             ofTemporary
                                                           Appointment of TemporaryandPermanent
                                                                                   and           Guardian
                                                                                       Permanent Guardian

               of the
               of thePerson  andEstate
                      Person and         ofRuby
                                 Estate of  RubyS.  Peterson,
                                                S. Peterson,  forDeclaratory
                                                             for              Judgment,
                                                                 Declaratory Judgment, andforAltemative
                                                                                       and for Alternative

                                 Restraining
               Relief, Temporary Restraining Order,Temporary
                                             Order, Temporary Injunction
                                                             Injunction andPermanent
                                                                        and            Injunction,
                                                                            Permanent Injunction, and
                                                                                                  and

               supplements
               supplements thereto,       byCarol
                           thereto, filed by       AnnManley
                                             Carol Ann        andDavid
                                                       Manley and       Peterson,
                                                                  David Peterson, individually,
                                                                                  individually, and
                                                                                                and as Ruby
                                                                                                    as Ruby

               Peterson’s
               Peterson's       underaa durable
                          agentunder
                          agent         durablepower of attorney.
                                                powerof attomey.This Court, having reviewed
                                                                            havingreviewed thepleadings
                                                                                           the pleadings

               makes  thefollowing
               makes the

                      1.
                      1.    This
                                    findings
                         following findings

                            ThisCourt
                                            by
                                                    ‘
                                            byaapreponderance
                                                preponderance
                                        hasjurisdiction
                                  Courthas
                            finalization oftheguardianship
                            Peterson”);
                                                              oftheevidence:
                                                              of

                                             jurisdiction ofthis
                                                                 the evidence:

                                                                  causeandretains
                                                          of this cause
                                                               estate of
                                         of the guardianship estate
                                                                        and retains jjurisdiction
                                                                         RubyS.
                                                                      of Ruby
                                                                                      urisdiction
                                                                               S.Peterson,
                                                                                                  over the
                                                                                                  over
                                                                                              Deceased
                                                                                  Peterson, Deceased
                                                                                                       the
                                                                                                        ("Mrs.
                                                                                                        ("Mrs.
                            Peterson");

                     2.
                     2.     ThisCourt
                            This Courthas        underthe
                                           venueunder
                                       has venue            provisions
                                                       the provisions of Section
                                                                      of Section1023.001
                                                                                 1023.001     theTexas
                                                                                         ooff the Texas
                            EstatesCode     Mrs.Peterson’s
                                         as Mrs.
                            Estates Code as                  permanent
                                                 Peterson's permanent  residencewas
                                                                       residence     inHarris County,
                                                                                 wasin          County,
                            Texas;
                            Texas;

                     3.
                     3.     Duenotice
                            Due notice o
                                       offthepleading
                                          the pleading hasbeen  givenas
                                                       has been given asrequired
                                                                        required b
                                                                                 byylaw;
                                                                                    law;

                     4.
                     4.     Mrs.Peterson,
                            Mrs. Peterson,priorttooherdeath,
                                          prior    her death, was servedw
                                                              was served   ithcitation
                                                                         with citation as required
                                                                                       as required b
                                                                                                   byylaw;
                                                                                                      law;

                     5.
                     5.     MackPeterson,
                            Mack  Peterson,  DonPeterson
                                             Don          andLonny
                                                 Peterson and Lonny P eterson
                                                                    Peterson aappeared
                                                                               ppeared through
                                                                                       through ttheir
                                                                                                 heirattomey
                                                                                                      attorney
                            ofrecord,
                            of record, Philip
                                       Philip Ross;
                                              Ross;

                     6.
                     6.     CarolAnn
                            Carol      Manley
                                  AimManley   andDavid
                                              and       Peterson
                                                  David Peterson appeared
                                                                 appeared through
                                                                          through their attorney
                                                                                  their attorney ofrecord,
                                                                                                 of record,
                            Sarah
                            Sarah Patel
                                  Patel Pacheco;
                                        Pacheco;




Silverado Appx. 0042
                                                                                      No. 1-15-586-CV                3948
                   7.
                   7.     Theguardianship
                          The               estateooffMrs.
                               guardianship estate    Mrs. P eterson
                                                            Peterson appeared
                                                                     appearedbyandthrough     herattorney
                                                                              by and through her  attomey
                          adlitem,
                          ad            Russ
                                    W.Russ
                             litem, W.        Jones,
                                             Jones,                licensed
                                                       anattorney licensed
                                                      an                      practice
                                                                           topractice
                                                                           to          law intheState
                                                                                      law               of
                                                                                           in the State of
                          Texas;
                          Texas;

                   8.
                   8.     Mrs.
                          Mrs. P eterson’s
                               Peterson's fatherand
                                          father andmother aredeceased;
                                                    mother are deceased;

                   9.
                   9.    Mrs.
                         Mrs. Peterson
                              Peterson iswidowed.
                                       is widowed.

                   10.
                   10.   Mrs.Peterson
                         Mrs.  Peterson has       livingchildren:
                                         hasfive living           MackPeterson,
                                                        children: Mack             DonPeterson,
                                                                       Peterson, Don                 Lonny
                                                                                        Peterson, Lonny
                         Peterson, Carol A nnManley  a ndDavid Peterson(collectively,the"Parties”);
                         Peterson, Carol Ann Manley and David Peterson (collectively, the "Parties");

                   11.
                   11.    Mrs. Peterson
                          Mrs. Peterson has no permanent
                                        has no           guardian ofher
                                               permanent guardian of her person orrestate;
                                                                         person o  estate;

                       Mrs.Peterson
                   12. Mrs.
                   12.       Peterson executed
                                     executed     Durable
                                                aaDurable  Power
                                                           Power  ofAttorney,
                                                                  of Attomey, Appointment
                                                                              Appointment    ofthe
                                                                                             of the Durable
                                                                                                    Durable
                       Power
                       Power ofofAttomey
                                 Attorney ffor
                                            orHealth        Directive
                                                      Care,Directive
                                               Health Care,           to Physicians,
                                                                      to Physicians, SaleofReal
                                                                                     Sale          Property,
                                                                                          of Real Property,
                          al.,on
                       etal.,
                       et        June23,1993
                              onJune             (collectively,
                                     23, 1993 (collectively,  "Powerof
                                                              "Power  ofAttomey"),   appointing
                                                                         Attorney"), appointing  CarolAnn
                                                                                                 Carol
                       Manley
                       Manley   andDavid
                                and David Peterson
                                          Peterson aassher
                                                       her agents;
                                                           agents;

                   13.
                   13.    Mrs.Peterson
                          Mrs.  Peterson ppurported
                                           mported       revoke tthe
                                                    ttoo revoke      Power o
                                                                  hePower  offAttomey
                                                                              Attorney d
                                                                                       dated June 23, 1993 by
                                                                                         atedJune23,1993   by
                          instruments d atedNovember       1 5,2013;
                          instruments dated November 15, 2013;

                   14.
                   14.    Theinstruments
                          The              entitledRevocation
                               instruments entitled Revocationof Previous
                                                              of Previous P  owerof
                                                                           Power   of Attorney signedby
                                                                                       Attomeysigned by
                          Mrs.Peterson
                          Mrs.          datedNovember
                               Peterson dated          15,2013
                                              November 15,      are voidandof
                                                           2013 are             no effect.
                                                                    void and of no effect.

                   15.
                   15.    ThePower
                          The Power of Attorney dated
                                    ofAttorney        June 23,1993
                                                dated June                   and remains in
                                                                    is valid andremains
                                                           23, 1993 isvalid              in effect;

                   16.
                   16.    ThePower
                          The        ofAttomey
                               Power of           datedJune
                                        Attorney dated  June23,1993    provides
                                                             23, 1993 provides  aa least restrictive
                                                                                   leastrestrictive altemative
                                                                                                    alternative
                          to theappointment
                          tothe                   guardian ofMrs.
                                             of a guardian
                                appointment of             of Mrs. P eterson’s
                                                                   Peterson's person  andestate;
                                                                              person and  estate;

                   17.
                   17.        Peterson F
                          ThePeterson
                          The            amilyTrust
                                       Family  Trust NNo.   (the"T1ust”)
                                                       o.22 (the              createdunder
                                                                          wascreated
                                                                 "Trust") was              theLastWill
                                                                                      underthe Last Will
                          andTestament  ofTroyPeterson,   D eceased,dated      24, 1994.
                          and Testament of Troy Peterson, Deceased, dated June 24, 1994.

                   18.
                   18.    CarolAnn
                          Carol    Annand  andDavid           appointed
                                                      wereappointed
                                                David were                  initialco-trustees
                                                                         asinitial
                                                                         as         co-trusteesoftheTrust.
                                                                                               of            Since
                                                                                                  the Trust. Since
                                 appointment andthrough
                          theirappointment
                          their                   and through thethe Effective Date,CarolAnn
                                                                               Date, Carol Ann andandDavidhave
                                                                                                      David have
                          acted
                          acted        accordance with
                                  inaccordance
                                  in                with tthe terms ofthe
                                                           heterms   of the Trust and  should
                                                                                   andshould  bereleased
                                                                                              be          from
                                                                                                 released from  all
                                                                                                                all
                          liability
                          liability       date.
                                     ttoo date.
                   19.
                   19.       October 29,2014,
                          OnOctober
                          On                        resolveany
                                                 to resolve
                                      29, 2014, to               disputes,
                                                            anydisputes,  theParties  enteredinto
                                                                          the Parties entered         binding
                                                                                              into aa binding
                          non-revocable mediated
                          non-revocable  mediated ssettlement
                                                     ettlement agreement, pursuant
                                                               agreement,            to TexasEstates
                                                                           pursuant to                   Code
                                                                                        Texas Estates Code
                          Section 1 055.151,at theconclusion  ofmediation  (the“Agreement");
                          Section 1055.151, at the conclusion of mediation (the "Agreement");

                   20.
                   20.         Agreement, which
                          TheAgreement,
                          The                which is  attachedhhereto
                                                    is attached        as Exhibit
                                                                 eretoas  Exhibit A  andincorporated
                                                                                  A and               bythis
                                                                                         incorporated by this
                          reference
                          reference as if fully
                                    as if fullyset
                                                 setout verbatim,
                                                    out verbatim, is valid,
                                                                  is        binding,
                                                                     valid,binding, non-revocable,
                                                                                    non-revocable, andinthe
                                                                                                   and in the
                          best  interestooff the
                          best interest           guardianship
                                             theguardianship    estate of
                                                                estate      RubyS.
                                                                        of Ruby  S. Peterson,  andisishereby
                                                                                    Peterson,and       hereby
                          approved;
                          approved;

                                                             2




Silverado Appx. 0043
                                                                                     No. 1-15-586-CV                  3949
                     21.
                     21.    TheCourthastaken
                             The Court has takenjudicial  noticeofofits
                                                 judicialnotice       itsfileandthepriortestimony     ininthis
                                                                           file and the prior testimony     this
                            proceeding.
                             proceeding.
                     22.
                     22.    Theevidence
                             The evidenceddeveloped
                                           eveloped   the abovefindings
                                                    the          findingsandsuchfindings
                                                                            and such findings ereeachfully
                                                                                            wwere  each fully
                            proved a ndwere soproved i n supportofthisFinal  J udgment.
                             proved and were so proved in support of this Final Judgment.

                     23. This
                     23.     Final udgment
                         This FinalJJudgment
                                           should
                                             shouldbbe
                                                    eentered         totothe
                                                       entered pursuant    theterms oftheSettlement
                                                                                terms of the Settlement
                            Agreement,
                            Agreement,attached  heretoasasExhibit
                                       attachedhereto      ExhibitA.
                                                                   A.
                     The
                     TheC ourt
                        Court furtherfinds  byclear
                                      findsby  clearand
                                                     andcconvincing
                                                         onvincingevidence that:
                                                                    evidence that:
                     1.
                     1.
                            The       ofMrs.Peterson’s           willbeprotectedby thesefindings.
                            The rights of Mrs. Peterson's property will be protectedbythese findings.
              Itisaccordingly,
               It is accordingly,
                    ORDERED,
                    ORDERED,
                            thatFinalJudgmentis herebyenteredon the terms of the parties’
                                    that Final Judgment is hereby entered on the terms of the parties'
              binding,non—revocable
                                mediatedsettlementagreementwhichis attachedhereto as
              binding, non-revocable mediated settlement agreement which is attached hereto as
             ExhibitA, and whichis incorporatedhereinby referenceas if set forth verbatim,
             Exhibit A, and which is incorporated herein by reference as if set forth verbatim,
             pursuantto Section1055.151(c)of the TexasEstatesCode. Itisfurther,
              pursuant to Section 1055.151(c) of the Texas Estates Code. It is further,
                    ORDERED
                          thatallreliefnotexpressly
                                                  grantedhereinisdenied.
                     ORDERED that all relief not expressly granted herein is denied.
                    SIGNED
                         onthis      "AAdayof                                 ,2
                     SIGNED on this 1 Z day of --
                                                Mid



                                                                    DGE
                                                                    Alrated.
                                                                   Ili • GE ' SIDIN
                                                                                    A




                                                              3




Silverado Appx. 0044
                                                                                     No. 1-15-586-CV               3950
                APPROV             |0FORM:
                                    0 FORM:
                C'                      ES,P
                                        ES,   .C.
                                            P.C.


                                                            By:
                                                            By:
                             |ELEL PACHECO
                                   PACHECO                            ROSS
                                                              PHILIP ROSS
                        :-                                    (TBA
                                                              (TBA   ##17304200)
                                                                       17304200)
           0         ~|acheco            .com                 ross law(&,hotmail.com
                                          R
                                          R BEDUZE             1006          Road
                                                              1006 Holbrook Road
                     (TB ·
                     (TB      05)
                               5)                             San  Antonio,
                                                              SanAntonio,   Texas
                                                                            Texas 78218
                                                                                  78218
      ti
                     kbeduze@craincaton.com                          326-2100
                                                              (210)326-2100
                                                              (210)
           o                         Suite1700
                     1401McKinney, Suite   1700
                     1401
           ui        Houston,
                     Houston, Texas
                              Texas 77010-4035
                                    77010-4035                 CANDICE
                                                               CANDICE   SCHWAGER
                                                                          SCHWAGER
                     (713) 658-2323
                     (713)658-2323                             (TBA#24005603)
                                                               (TBA  #24005603)
                     (713)658-1921
                     (713) 658-1921 (Facsimile)
                                    (Facsimile)                schwagerlawfirmlive.com
                                                               1417Ramada Drive
                                                               1417
                Attorneys
                Attorneysfor  DavidPeterson
                          for David Petersonand       Ann
                                            and Carol Ann      Houston,
                                                               Houston, Texas 77062
                                                                        Texas 77062
                Manley                                         (832) 315-8489
                                                               (832)315-8489
                                                               (713)583-0355
                                                               (713) 583-0355 (Facsimile)
                                                                              (Facsimile)

                                                            Attorneys for
                                                            Attorneys      MackPeterson,
                                                                       for Mack Peterson,Lonny Peterson
                                                                                         LonnyPeterson
                                                            and
                                                            and Don
                                                                Don Peterson
                                                                    Peterson

                UNDERWOOD,
                UNDERWOOD, JONES&
                           JONES &SCHERRER,
                                  SCHERRER,                 MACINTYRE,
                                                            MACINTYRE,  McCULLOCH,
                                                                        McCULLOCH, STANFIELD
                                                                                   STANFIELD
                PLLC
                PLLC                                        & YOUNG, LLP
                                                            &YOUNG,  LLP



                                                                            44'
                      RUSS
                     W. |NE|
                     W. RUSS                                           OUN
                     (TBA#109|805|
                     (TBA  #109                                    |A#0079
                                                               ((|TrA #0079 %To|))
                                 law.com
                     dones@ui law.com                          jill.young@mmlawtexas.com
                     5177Richmond
                     5177  Richmond Avenue,  Suite505
                                     Avenue, Suite 505         2900   Weslayan
                                                                2900Weslayan  Street, Suite150
                                                                               Street,Suite 150
                     Houston,
                     Houston,       77056
                              Texas77056
                              Texas                            Houston,
                                                               Houston,  Texas 77027
                                                                         Texas 77027
                     (713)552-1144
                     (713) 552-1144                            (713)  572-2900
                                                                (713)572-2900
                     (281)768-8588
                     (281) 768-8588 (Facsimile)
                                    (Facsimile)                (713)  572-2902
                                                                (713)572-2902  (Facsimile)
                                                                               (Facsimile)

                Attorney Ad Litem forRuby
                Attorney AdLitem  for Ruby S. Peterson
                                              Peterson      Guardian
                                                            Guardian A
                                                                     AddLitem for Ruby S
                                                                        Litem forRuby  S..Peterson
                                                                                          Peterson




                                                         4
                                                         4




Silverado Appx. 0045
                                                                               No. 1-15-586-CV            3951
                                            C
                                                   DMA ENTRY                                           couRT1
                                                                                             PROBATE COURT I
                                                   PICKUPT
                                                   PICKUP  HIS
                                                         THISDATE
                                                              DATE

                                                              NO.
                                                              NO.427,208
                                                                 427,208

                 IN RE: GUARDIANSHIP
                 IN RE: GUARDIANSHIPOF
                                    OF                               §           IN THEP
                                                                                  INTHEPROBATECOURT
                                                                                         ROBATECOURT

                 RUBY
                 RUBY PETERSON,
                      PETERSON,                                      §            NUMBER
                                                                                  NUMBEROONE (1)OF
                                                                                          NE(I) OF

                 AN INCAPACITATED PERSON
                 ANINCAPACITATED  PERSON                             §           HARRIS       TEXAS
                                                                                 HARRISCCOUNTY,
                                                                                         OUNTY, TEXAS


                                            ORDERDENYINGMOTION
                                            ORDERDENYINGMOTIONTO
                                                              TODISMISS
                                                                 DISMISS
                         Onthis  day,tthe
                         On this day,  heCourt
                                          Courtconsidered
                                               consideredtheMotion   toDismiss,
                                                          the Motionto                by MackeyGlen
                                                                       Dismiss, filedbyMackey  GlenPeterson,
                                                                                                    Peterson,

                 Donny L
                 Donny   esliePPeterson,
                       Leslie   eterson, and LonnyPPeterson
                                        andLonny    eterson (collectively, "Plaintiffs"). Afterconsidering
                                                           (collectively,                      consideringthe
                                                                                                           the
                 motion, any
                 motion, any responses
                             responses thereto, and e
                                       thereto, and   vidence
                                                    evidence submitted,the
                                                                        theC ourt
                                                                           Court       thatPlaintif`fs’
                                                                                 findsthat Plaintiffs'Motion
                                                                                                      Motionto
                                                                                                             to

                 Dismiss sshould
                 Dismiss   houldbedenied
                                 be denied initsentirety.        istherefore,
                                            in its entirety. IIttis therefore,
                            that Motion
                         ORDERED        isDENIED.
                                   toDismiss
                         ORDERED that Plaintiffs' Motion to Dismiss is DENIED.



                         SIGNED
                         SIGNEDandENTERED this
                                and ENTERED this             J Z.. dayof
                                                                   day of           , 201




                 070200/0000013
                    -I496583vl
                 070200/000001
                 376-1496583v1




Silverado Appx. 0046
                                                                                      No. 1-15-586-CV             3952
                                       0                                  0

                       ASTOFORM:
                 APPROVED
                 APPROVED AS TO FORM:

                 CRAIN,
                 CRAIN,  CATON &JAMES
                         CATON    & JAMES
                 A Professional Corporation
                 AProfessional  Corporation


                 By:
                       SARAHPATEL
                       SARAH           PACHECO
                               PATELPACHECO
                             #00788164)
                       (TBA#00788164)
                       (TBA
                       spacheco@craincaton.com
                       KATHLEEN     TANNER
                       KATHLEEN TANNER         BEDUZE
                                              BEDUZE
                       (TBA#24052205)
                       (TBA#  24052205)
                       kbeduze@craincaton.com
                       kbeduze@craincaton.com
                       Five Center
                         Houston
                       Five Houston Center
                        1401McKinney,
                       1401                 Floor
                             McKinney, 17th Floor
                       Houston,
                       Houston, Texas 77010
                                Texas 77010
                             658-2323
                       (713)658-2323
                       (713)
                             658-1921
                       (713)658-1921
                       (713)          (Facsimile)
                                      (Facsimile)

                 Attorneys for David
                 Attarneysfar  David P eterson
                                     Peterson and Carol Ann
                                              andCarol  Ann Manley
                                                            Manley




                                                                             RECORDER'S MEMORANDUM:
                                                                         thettme
                                                                               of
                                                                       At the time of recordation, this Instrument was
      ;2                                                   2                  be
                                                                     found to be Inadequate for the best photographic
                 070200/000001                                          reproduction because of Illegibility, carbon or
                       1496583vl
                 376- 1496583y1                                                                         An
                                                                      photo copy, discolored paper, etc. All blackouts,
                                                                      additions and changes were present at the time
                                                                            the Instrument was flied and recorded.




Silverado Appx. 0047
                                                                                No. 1-15-586-CV                           3953
                                                                                  0



                                                      CAUSENO.
                                                      CAUSENO. 427,208-14D

                MACKEY
                MACKEY      ("MACK")           PETERSON
                                        GLENPETERSON
                            ("MACK") GLEN                      §§            INPROBATE
                                                                             IN         COURTNO.
                                                                                PROBATE COURT NO.I1
                PETERSON;
                PETERSON; TONYA        PETERSON
                               TONYA PETERSON                  §§
                Individually and     Next F
                                  asNext
                              and as        riendof
                                          Friend of            §§
                RUBY    PETERSON;
                RUBY PETERSON;              LESLIE PETERSON;§
                                      DONLESLIE
                                      DON            PETERSON; §
                CAROL
                CAROL     PETERSON,
                          PETERSON,    Individually
                                       Individually andas
                                                    and asNext
                                                          Next §§
                Friend
                Friend ooffRUBY
                           RUBY PETERSON;
                                   PETERSON; andLONNY
                                                 and LONNY     §§
                PETERSON,
                PETERSON,                                      §§
                                                               §
                VS.
                VS.                                            §§
                                                               §
                SILVERADO
                SILVERADO       SENIORLIVING,
                                SENIOR             INC.
                                         LIVING, INC.           §§
                d/b/a
                d/b/a SILVERADO
                      SILVERADO       SENIOR
                                     SENIOR    LIVING
                                              LIVING  ——        §§
                SUGAR
                SUGAR     LAND
                          LAND                                  §§           HARRIS
                                                                             HARRIS COUNTY, TEXAS
                                                                                    COUNTY, TEXAS

                      ORDER
                      ORDER GRANTING
                            GRANTING SILVERADO’S
                                     SILVERADO'S MOTION
                                                 MOTION FOR SUMMARY
                                                        FORSUMMARY JUDGMENT
                                                                   JUDGMENT

                         BE IT REMEMBERED that
                         BEITREMEMBERED           thisday
                                               onthis
                                          that on     daycame
                                                          cameontotobe
                                                              on       considered
                                                                    beconsidered Defendant,
                                                                                 Defendant, Silverado

                Senior
                Senior Living,
                       Living, Inc.d/b/a
                               Inc.      Silverado
                                    d/b/aSilverado Senior
                                                   Senior Living
                                                          Living —Sugar
                                                                 —      Land's Motion
                                                                   SugarLand’s Motion ffor Summary Judgment,
                                                                                        orSummary  Judgment,

                    theCourt
                andthe
                and    Court after reviewing
                             afterreviewing such motion
                                            suchmotion  together
                                                       together withsupplementation
                                                                with supplementationandany
                                                                                    and    response
                                                                                        anyresponse thereto
                                                                                                    thereto is
                                                                                                            is

                oftheopinion
                of the opinion that thisMotion
                               thatthis        iswell
                                        Motion is      takenshould
                                                  well taken shouldbeinallthings
                                                                   be               GRANTED.I
                                                                      in all things GRANTED.

                         ItisHEREBY
                         It           ORDERED,
                            is HEREBY ORDERED, ADJUDGED andDECREED
                                               ADJUDGED             thatallremaining
                                                        and DECREED that               claimsby
                                                                         all remaining claims by
                Plaintiffs
                Plaintiffs against Defendant
                           against Defendant Silverado
                                             Silverado     dismissed
                                                       aredismissed
                                                       are          with prejudice.
                                                                    with prejudice.

                         Allrelief
                         All relief not expressly
                                    notexpressly granted
                                                 granted hereinisisdenied.
                                                         herein    denied.


                              this
                         SIGNED
                         SIGNED this / 2- day of
                                           dayof



                                                                                                  AO
                                                                         GE P SIDINGOL5
                                                                                                      CID




                4834·9222·94 I
                4834-9222.9410.1




Silverado Appx. 0048
                                                                                      No. 1-15-567-CV 2145
           DV
           DV               ,
                                                 DATA-ENTRY
                                                 DATA-ENTRY                                        FILED
                                                 PICK UP THIS DATE                                    PM
                                                                                     6/8/2015 5:21:59 PM
                                                                                             StanStanart
                                                                                             Stan
                                                                                             County Clerk
                                                                                             County Clerk
                                                                                            Harris
                                                                                            Harris County
                                                                                                   County

                                               NO. 427,208             PROBATE COURT 1   1
                  INRE:GUARDIAN
                  IN             SHIPOF
                     RE: GUARDIANSHIP OF   §§ INTHEPROBATE
                                              IN             COURT
                                                 THE PROBATE COURT
                                           §
                  RUBY PETERSON
                  RUBY PETERSON            §§ NO.ONE
                                              NO. ONE
                                           §§
                  ANALLEGED
                  AN ALLEGEDINCAPACITATED
                             INCAPACITATED §
                  PERSON
                  PERSON                   §§ HARRIS
                                              HARRIS  COUNTY,
                                                      COUNTY, TEXAS
                                                              TEXAS


                                                427,208
                                                    401
                                            NO. 427,208 - 401

                 MACKEY("MACK")
                 MACKEY       ("MACK")GGLEN
                                          LENPETERSON,
                                                  PETERSON, § § ININTHEDISTRICT   COURT
                                                                   THE DISTRICT COURT
                 PETERSON,
                 PETERSON, Individually, Next     Friend §§
                                            Next Friend
                 of RUBY
                 of RUBYPETERSON,        DONLESLIE
                             PETERSON, DON     LESLIE      §§
                 PETERSON,
                 PETERSON, Individually andandas   Next
                                                asNext    §§
                          ofRUBY
                 Friend, of        PETERSON,
                             RUBY PETERSON,      and
                                                 and      §§
                 LONNYPETERSON,
                 LONNY                  Individuallyand
                            PETERSON, Individually   and  §§
                 NextFriend
                 Next  FriendofofRUBY  S.PETERSON,
                                 RUBY S.  PETERSON,       §§§
                                                          §
                 Plaintiffs,
                 Plaintiffs,                              §
                                                          §
                 V.
                 V.                                       §§      HARRIS
                                                                  HARRIS  COUNTY, TEXAS
                                                                                  TEXAS
                                                          §
                 CAROLANNEMANLEY,
                 CAROL     ANNE MANLEY,                     §
                 DAVID
                 DAVID    PETERSON,    SILVERADO §§§
                          PETERSON, SILVERADO
                 SENIOR
                 SENIOR     LIVING,
                            LIVING, INC.,
                                    INC., d/b/a
                                          d/b/a Silverado §§
                 Senior  L iving
                 Senior Living — Sugar L and,
                                —Sugar Land,              §§
                                                          §
                  Defendants.
                 Defendants.                           § 129TH
                                                          § JUDICIAL
                                                                 DISTRICT
                                                                  129TH JUDICIAL DISTRICT


                                          NOTICE OFAPPEAL
                                          NOTICE OF APPEAL

                 TO
                 TO THE HONORABLE
                    THE HONORABLE JUDGE
                                  JUDGE PRESIDING
                                        PRESIDING AND
                                                  AND TO
                                                      TO THE JUSTICES
                                                         THE JUSTICES OFT
                                                                      OF   HE
                                                                         THE
                 FIRST
                    ANDFOURTEENTH
                             JUDICIAL
                                  DISTRICT
                                       COURTS
                                           OFAPPEALS:E
                 FIRST AND FOURTEENTH JUDICIAL DISTRICT COURTS OF APPEALS:




                                                   1




Silverado Appx. 0049
                                                                   No. 1-15-586-CV 3955
                        NOW COME,
                        NOW COME, MACKEY
                                  MACKEY GLEN
                                         GLEN PETERSON,
                                              PETERSON, TONYA
                                                        TONYA PETERSON, DON
                                                              PETERSON, DON

                  LESLIE PETERSON,
                  LESLIE PETERSON, andLONNY  PETERSON
                                   and LONNY PETERSON (("Plaintiffs"),
                                                        "Plaintiffs”), by andthrough
                                                                       by and through

                  undersigned
                  undersigned counsel, andfiletheirNotice    ofAppeal pursuant to
                                       and file their Notice of                   TRAPRule
                                                                               toTRAP Rule25.1,
                                                                                           25.1,

                  andwould
                  and       showthe
                      would show theCourt    follows:
                                          asfollows:
                                    Court as

                  1
                  1     MACKEY
                            GLEN
                               PETERSON;
                                     TONYA
                                         PETERSON,
                                                 LESLIE
                                               DON
                        MACKEY GLEN PETERSON; TONYA PETERSON, DON LESLIE
                                LONNY
                  PETERSON, andLONNY PETERSON
                  PETERSON, and      PETERSON desireto
                                              desire toAppeal
                                                       Appeal from
                                                              from thefollowing
                                                                   the following

                  Orders:

                        A
                        A    Orderfor
                             Order forSanctions inCause
                                      Sanctions in       Nos. 4
                                                   Cause Nos.   27,208,and/or
                                                              427,208,        2014-40980,
                                                                       and/or 2014-40980,

                             signed
                             signed    November
                                    onNovember
                                    on         10,2014;
                                               10, 2014;
                       B
                       B     Orderon
                             Order   DavidPeterson
                                   onDavid PetersonandCarol
                                                   and       AnnManley's
                                                       Carol Ann          Motionffor
                                                                 Manley's Motion  or
                             Sanctions
                             Sanctions inCause
                                       in       Nos.4427,208-401,
                                          Cause Nos.  27,208-401, signedon
                                                                  signed on November 10,2014;
                                                                            November 10, 2014;

                       C
                       C     Ordergranting
                             Order grantingDefendant
                                           Defendant Silverado
                                                     Silverado SeniorL
                                                               Senior   iving,Inc.
                                                                      Living, Inc.d/b/a
                                                                                   d/b/a

                             Silverado
                             Silverado SeniorLiving
                                       Senior Living—
                                                    —Sugar
                                                      SugarL and'sR
                                                           Land's   ule91amotion
                                                                  Rule            to dismiss
                                                                       91a motion to dismiss

                             inCause
                             in Cause Nos. 427,208,
                                      Nos. 427,208, signedon
                                                    signed onNovember 10,2014;
                                                             November 10, 2014;

                       D
                       D     OrderGranting
                             Order GrantingAuthority
                                           Authority forGuadian  (sic)adlitem
                                                     for Guadian (sic)          andAttorney
                                                                       ad litem and          ad
                                                                                    Attorney ad

                             litem    ExecutePeterson
                                   toExecute
                             litem to        Peterson Rule11Agreement
                                                      Rule 11 Agreement inCause  Nos.427,208,
                                                                        in Cause Nos. 427,208,
                             signedon
                             signed   November
                                    onNovember 7,2014;
                                               7, 2014;

                       E
                       E     OrderGranting
                             Order GrantingAuthority forGuadian  (sic)adlitem
                                                     for Guadian (sic)          andAttorney
                                                                       ad litem and          ad
                                                                                    Attorney ad

                             litem
                                 toExecute
                                       Peterson
                                            Rule
                                               llAgreement
                                                      inCause
                                                           Nos.
                                                              427,208-
                             litem to Execute Peterson Rule 11 Agreement in Cause Nos. 427,208-

                             401,signed     November
                                         onNovember
                             401, signed on         7,2014;
                                                    7, 2014;



                                                        2




Silverado Appx. 0050
                                                                         No. 1-15-586-CV           3956
                       F
                       F Order
                         Order denying
                               denying motion
                                       motion    reconsider
                                              toreconsider
                                              to           91amotion
                                                           91a motion   dismiss
                                                                     todismiss
                                                                     to        andmotion
                                                                               and motion
                            forsanctions, signed
                            for           signedon
                                                 on January 9,2015;
                                                            9, 2015;

                       G
                       G    Ordergranting application
                            Order         application forattorney's
                                                      for attorney's fees
                                                                     fees pursuant to Rule9la
                                                                          pursuant to Rule 91a

                            Order
                               entered
                                    onNovember
                                           10,2014,
                                                 signed     9,2015;
                                                     onJanuary
                            Order entered on November 10, 2014, signed on January 9, 2015;

                       H
                       H    Ordergranting
                            Order grantingSilverado's
                                          Silverado's       amended
                                                      first amended pleato
                                                                    plea to thejurisdiction,
                                                                            the jurisdiction,

                            signedon
                            signed onJanuary
                                     January 9
                                             9,,2015;
                                                2015;

                       II   Ordergranting
                            Order grantingSilverado's
                                          Silverado's 9la motion
                                                      91a motionto dismissPlaintiffs'
                                                                 todismiss Plaintiffs'breach of
                                                                                      breach of

                            trust and/orbbreach
                            trust and/or  reachof
                                                offiduciary duty,ssigned
                                                  fiduciary duty,  ignedon
                                                                         on January
                                                                            January 9
                                                                                    9,,2015;
                                                                                       2015;

                            inCause
                            in CauseNo.
                                    No.427,208   and/or
                                        427,208 and/or No.427,208-401
                                                       No.              styled
                                                           427,208-401 styled MACKEY
                                                                              MACKEY

                            GLENPETERSON;
                            GLEN PETERSON;TONYA
                                          TONYA PETERSON,
                                                PETERSON, Individually
                                                          Individually and
                                                                       and as Next
                                                                           asNext
                            Friendof
                            Friend    RUBYPETERSON;
                                   of RUBY PETERSON;DON
                                                    DONLESLIEPETERSON;   CAROL
                                                        LESLIE PETERSON; CAROL

                            PETERSON, Individually
                            PETERSON, Individually andas
                                                   and        Friendof
                                                         NextFriend
                                                       asNext       ofRUBY  PETERSON;
                                                                       RUBY PETERSON;

                            andLONNY   PETERSON v.CAROL  ANNE   MANLEY,
                            and LONNY PETERSON v. CAROL ANNE MANLEY, DAVID  DAVID
                            PETERSON,
                            PETERSON, SILVERADO
                                      SILVERADO SENIOR
                                                SENIOR LIVING,
                                                       LIVING, INC.,
                                                               INC., d/b/a
                                                                     d/b/a Silverado
                                                                           Silverado

                            Senior Living—
                            SeniorLiving —Sugar   and,ppending
                                           SugarLLand, endingiin
                                                               nProbate
                                                                 Probate C ourtN
                                                                         Court   o.One,
                                                                               No. One, Harris

                            County,
                            County, Texas.
                                    Texas.

                       JJ   FinalJudgment
                            Final Judgment approving mediatedsettlement
                                           approvingmediated settlementagreement
                                                                        agreement in the
                                                                                  in the

                            guardianship
                            guardianship of
                                         of Ruby Peterson, Cause
                                            RubyPeterson,  Cause No.427,208,  signedon
                                                                 No. 427,208, signed   May
                                                                                     onMay
                            l2,2015.
                            12, 2015.




                                                       3




Silverado Appx. 0051
                                                                         No. 1-15-586-CV          3957
                       K
                       K   Orderdenying
                           Order denyingmotion
                                        motionto  dismissthe
                                               to dismiss                 ofRubyPeterson,
                                                          theguardianship of Ruby Peterson,

                           CauseNo.
                           Cause No.427,208, signedon
                                    427,208, signed   May12,2015.
                                                    onMay 12, 2015.

                       L
                       L   Ordergranting
                           Order          Silverado's
                                 granting Silverado's motion
                                                      motion to modifyordergranting
                                                             to modify                first
                                                                       order granting first

                           amendedpplea
                           amended  leato                   signedon
                                           thejurisdiction, signed
                                        to the                     on May12,2015,   inCause
                                                                      May 12, 2015, in Cause

                           No.427,208  and/orNo.
                           No. 427,208 and/or No.427,208-401
                                                 427,208-401 styled MACKEY
                                                             styledMACKEY      GLEN
                                                                               GLEN

                           PETERSON;    TONYA
                           PETERSON; TONYA
                                               PETERSON,
                                                PETERSON, Individually
                                                            Individually and as Next
                                                                         and as Next

                           Friend ofRUBY
                           Friend of      PETERSON;
                                     RUBY PETERSON; DONLESLIE
                                                    DON        PETERSON;
                                                        LESLIE PETERSON; CAROL
                                                                         CAROL

                           PETERSON, Individuallyand
                           PETERSON, Individually andas NextFriendofRUBYPETERSON;
                                                     as Next Friend of RUBY PETERSON;

                           andLONNY
                           and       PETERSON
                               LONNY PETERSON    CAROL
                                              v.CAROL
                                              v.      ANNEMANLEY,
                                                      ANNE         DAVID
                                                           MANLEY, DAVID

                           PETERSON, SILVERADO
                           PETERSON, SILVERADO SENIOR
                                               SENIOR LIVING,
                                                      LIVING, INC.,d/b/a
                                                              INC., d/b/aSilverado
                                                                         Silverado

                           Senior Living—
                           SeniorLiving —Sugar   and,ppending
                                          SugarLLand, endingiin Probate C
                                                              nProbate    ourtN
                                                                        Court No. One, H
                                                                                o.One,   arris
                                                                                       Harris

                           County,
                           County, Texas.
                                   Texas.

                       M   Modified Ordergranting
                                          grantingSilverado'sfirst  amended pleato the
                                                                                 tothe
                       M   Modified Order         Silverado's first amended plea

                           jurisdiction,
                           jurisdiction, signed on May12,2015,
                                         signed on               inCause
                                                   May 12, 2015, in CauseNo.
                                                                         No.427,208  and/or
                                                                             427,208 and/or

                           No. 427,208-40l
                           No. 427,208-401  styledMACKEY
                                           styled        GLENPETERSON;
                                                  MACKEY GLEN            TONYA
                                                              PETERSON; TONYA

                           PETERSON, Individually
                           PETERSON, Individually andas
                                                  and        Friendof
                                                        NextFriend
                                                      asNext       ofRUBY  PETERSON;
                                                                      RUBY PETERSON;

                           DON        PETERSON; CAROL
                               LESLIE PETERSON;
                           DONLESLIE                  PETERSON, Individually
                                                CAROL PETERSON,              and
                                                                Individually and

                              NextFriend
                           asNext
                           as            ofRUBY
                                  Friend of      PETERSON;
                                            RUBY PETERSON; andLONNY
                                                           and       PETERSON
                                                               LONNY PETERSON v.
                                                                              v.

                           CAROLANNE
                           CAROL ANNEMANLEY, DAVID
                                     MANLEY, DAVID  PETERSON,
                                                   PETERSON,  SILVERADO
                                                             SILVERADO




                                                     4




Silverado Appx. 0052
                                                                      No. 1-15-586-CV            3958
                             SENIOR LIVING,INC.,
                             SENIORLIVING,  INC.,d/b/aSilverado   SeniorLiving
                                                 d/b/a Silverado Senior Living — SugarLand,
                                                                               —Sugar Land,

                             pendingin
                             pending inProbate CourtNo.
                                       Probate Court No.One, HarrisCounty,
                                                        One, Harris County,Texas.
                                                                           Texas.

                  22   Thedatesof   theOrdersappealed
                       The dates of the                 fromare
                                        Orders appealed from    November7,
                                                             areNovember    2014,November
                                                                         7, 2014,          10,
                                                                                  November 10,

                  2014,JJanuary
                  2014,         9,2015,
                         anuary9,       andMay12,2015.
                                  2015, and May 12, 2015.
                      MACKEYGLEN
                  3 MACKEY
                  3               PETERSON,TONYAPETERSON,DON
                           GLEN PETERSON,                      LESLIE
                                          TONYA PETERSON, DON LESLIE

                  PETERSON, andLONNY
                  PETERSON, and       PETERSON
                                LONNY PETERSON desireto
                                               desire    appeal.
                                                      to appeal.
                       MACKEY
                  44 MACKEY   GLEN
                            GLEN   PETERSON
                                 PETERSON  TONYA
                                          TONYA  PETERSON,
                                                PETERSON,  DONLESLIE
                                                          DON LESLIE

                  PETERSON,
                  PETERSON, andLONNY  PETERSON d
                            and LONNY PETERSON   esireto
                                               desire to appeal      theFirst
                                                         appeal ttoo the          Fourteenth
                                                                               orFourteenth
                                                                         First or

                  CourtofAppeals,
                  Court                      Texas.
                                    Houston,Texas.
                        of Appeals, Houston,

                      MACKEYGLEN
                  5 MACKEY
                  5               PETERSON,TONYAPETERSON,
                           GLEN PETERSON,                  DONLESLIE
                                          TONYA PETERSON, DON  LESLIE

                  PETERSON, andLONNY
                  PETERSON, and       PETERSON
                                LONNY PETERSON are the parties filing thisappeal.
                                               arethe                 this appeal.

                  66   ThisNotice
                       This        ofAppeal
                            Notice of Appeal isbeing  servedon
                                             is being served on all        to thecourt's
                                                                allparties to the court's O rders.
                                                                                          Orders.

                        WHEREFORE, MACKEYGLEN
                        WHEREFORE, MACKEY GLENPETERSON,  TONYA
                                              PETERSON, TONYA  PETERSON,
                                                              PETERSON,

                  DONLESLIE  PETERSON,
                  DON LESLIE PETERSON, and LONNY PETERSON
                                       andLONNY             erebyfilethisnoticeof
                                                 PETERSON hhereby file this notice of

                          Theyalsoclaim
                  appeal.They
                  appeal.                 suchfurther
                              also claim such         reliefto
                                              furtherrelief    whichthey
                                                            towhich theymay bejustlyentitled.
                                                                         maybe justly entitled.
                                                       Respectfully
                                                       Respectfully submitted,
                                                                    submitted,

                                                     PhilipM.
                                                     Philip M.Ross
                                                                Ross
                                                     SBN17304200
                                                     SBN 17304200
                                                     1006Holbrook
                                                     1006  Holbrook  Road
                                                                     Road
                                                     SanAntonio,
                                                     San            Texas78218
                                                          Antonio, Texas 78218
                                                              210/326-2100
                                                     Phone:210/326-2100
                                                     Phone:
                                                     Email:rross_law@hotmail.com
                                                     Email:    oss_law@hotmail.com
                                                 By: /s/
                                                 By:  /s/ Philip M.Ross
                                                                 M. Ross
                                                      PhilipM.Ross
                                                      Philip M. Ross

                                                          55




Silverado Appx. 0053
                                                                           No. 1-15-586-CV           3959
                                                       Candice
                                                       Candice Schwager
                                                               Schwager
                                                                    Drive
                                                       1417Ramada Drive
                                                       1417
                                                       Houston,
                                                       Houston, TX77062
                                                                TX 77062
                                                       Phone:
                                                       Phone:  832—315—8489
                                                              832-315-8489
                                                       FAX:  713-583-0355
                                                       FAX: 713-583-0355
                                                       Attorneys GLEN
                                                             MACKEY
                                                       Attorneys for MACKEY GLEN
                                                       PETERSON,
                                                       PETERSON,     TONYAPETERS
                                                                     TONYA        ON,
                                                                           PETERSON,
                                                       DONLESLIE
                                                       DON   LESLIE   PETERSON,
                                                                      PETERSON, andLONNY
                                                                                and LONNY
                                                       PETERSON
                                                       PETERSON

                                              CERTIFICATE
                                              CERTIFICATE OFSERVICE
                                                          OF SERVICE

                                          thataa true
                            herebycertify that
                         II hereby                    andcorrect copy
                                                 trueand              oftheabove
                                                                 copyof           document
                                                                        the above document wase-
                                                                                           was e-
                  filedand
                  filed           byemail
                             sentby
                        and sent              electronic
                                           orelectronic
                                    email or            deliverybbyyagreement
                                                        delivery    agreement to:
                                                                              to:
                  SarahPacheco
                  Sarah  Pacheco                       JillYoung
                                                       Jill Young
                  Kathleen B
                  Kathleen   eduze
                           Beduze                      Maclntyre, McCulloch,
                                                       Maclntyre, McCulloch,   Stanfield,
                                                                              Stanfield, Young, LLP
                                                                                         Young,LLP
                  Crain,Caton
                  Crain, Caton&
                              &James,   PC
                                James, PC              2900Weslayan,
                                                       2900            Suite150
                                                             Weslayan, Suite 150
                  1401  McKinney
                  1401McKinney   St.,Suite1700
                                 St., Suite 1700       Houston,TX77027
                                                       Houston,  TX 77027
                  Houston,TX77010Josh
                  Houston, TX 77010
                                                            Davis
                                                       Josh Davis
                  RussJones
                  Russ Jones                           Lewis
                                                       Lewis Brisbois Bisgaard&
                                                             BrisboisBisgaard    Smith,LLP
                                                                              & Smith, LLP
                  Underwood,
                  Underwood, Jones, Scherrer&
                             Jones, Scherrer &         Weslayan
                                                       Weslayan T ower,Suite1400
                                                                Tower, Suite 1400
                  Malouf,PLLC
                  Malouf, PLLC                         24Greenway
                                                       24           Plaza
                                                          Greenway Plaza
                  5177 Richmond
                  5177Richmond        Suite 5
                                Ave., Suite
                                Ave.,         05
                                            505        Houston,
                                                       Houston, TX77046
                                                                TX 77046
                  Houston,
                  Houston, TX77056
                           TX 77056

                  on June8,2015./s/
                  onJune 8, 2015.

                                                                  M.Ross
                                                       /s/ Philip M. Ross
                                                       Philip M.Ross
                                                       Philip M. Ross




                                                          6




Silverado Appx. 0054
                                                                             No. 1-15-586-CV          3960
           DV                                                                                                    FILED
                                                                                                 6/17/201511:11;11 AM
                                                                                                  6/17/2015 11:11:11 AM
                                                                                                          Stan
                                                                                                           Stan Stanart
                                                                                                           County Clerk
                                                                                                          Harris County

                                               NO. 427,208 — 401 401          PROBATE COURT 1
                                       [formerly
                                       [formerlyCause
                                                CauseN o.22014-40980]
                                                     No.   014-40980]
                 MACKEY
                 MACKEY(("MACK")
                         "MACK")GLEN
                                 GLENPETERSON,
                                     PETERSON,§§                  INTHEPROBATE
                                                                   IN THE PROBATECOURT
                                                                                 COURT
                 PETERSON,
                 PETERSON, Individually, Next
                                         Next Friend         §
                 ofRUBYPETERSON,
                 of RUBY PETERSON, DONLESLIE
                                      DON LESLIE             §     [transferredfromthe
                                                                                from the 12915
                 PETERSON,
                 PETERSON, Individually and  asNext
                                         and as Next         §    Judicial
                                                                   JudicialDDistrict
                                                                             istrictCourt]
                                                                                     Court]
                 Friend,of
                 Friend, of RUBYPETERSON,
                            RUBY PETERSON, andand
                 LONNY
                 LONNY PETERSON,
                          PETERSON, Individually
                                     Individuallyaand
                                                   nd        §
                 NextFriendofRUBYS.PETERSON,
                 Next Friend of RUBY S. PETERSON,            §
                 Plaintiffs,
                 Plaintiffs,                                 §
                 v.
                 V.                                               NO. ONE
                                                             §
                 CAROL
                 CAROL ANNE
                       ANNE MANLEY,                          §
                 DAVID
                 DAVID PETERSON,
                       PETERSON, SILVERADO
                                   SILVERADO
                 SENIOR
                 SENIOR LIVING,
                        LIVING, IINC.,
                                  NC.,d/b/a
                                       d/b/a Silverado       §
                 Senior Living   SugarLLand,
                               —Sugar
                        Living —        and,                 §§
                 Defendants.                                 §    HARRIS
                 Defendants.                                      HARRISCOUNTY,
                                                                        COUNTY,TEXAS
                                                                                TEXAS


                           .     AMENDED  NOTICE  OFAPPEAL
                                  AMENDED NOTICE OF APPEAL
                 TO THEHONORABLE   JUDGEPRESIDING  AND TOTHEJUSTICES  OFTHE
                 TO THE HONORABLE JUDGE PRESIDING AND TO THE JUSTICES OF THE
                 FIRSTAND FOURTEENTH JUDICIAL DISTRICT COURTS OF APPEALS:
                 FIRST AND FOURTEENTH JUDICIAL DISTRICT COURTS OF APPEALS:
                       NOWCOME,MACKEYGLENPETERSON,
                                                 TONYAPETERSON,DON
                       NOW COME, MACKEY GLEN PETERSON, TONYA PETERSON, DON
                 LESLIEPETERSON,and LONNYPETERSON("Plaintiffs"),by_and through
                 LESLIE PETERSON, and LONNY PETERSON ("Plaintiffs"), by and through
                 undersignedcounsel,and theirAmended        NoticeofAppeal ursuantto     TRAP
                 undersigned counsel, and file their Amended Notice of Appealppursuant to TRAP
                 Rule25.1,andwould   show theCourtasfollows:
                 Rule 25.1, and would show the Courtas follows:
                 1     MACKEYGLEN PETERSON;TONYAPETERSON,DON LESLIE
                 1 MACKEY GLEN PETERSON; TONYA PETERSON, DON LESLIE
                 PETERSON,andLONNY  PETERSON timelyfiledtheirNoticeofAppealfrom
                 PETERSON, and LONNY PETERSON timely filed their Notice of Appeal fromaa


                                                        11




Silverado Appx. 0055
                                                                           No. 1-15-567-CV 2155
                 finaljudgment
                 final judgment a nd various ordersof
                                and          orders of thetrial        inCause
                                                                 courtin
                                                       the trial court   CauseNos.427,208   and
                                                                               Nos. 427,208 and

                 427,208-401
                 427,208-401 on June8,2015.OnJune15,2015,
                             on                                  theProbate
                                June 8, 2015. On June 15, 2015, the Probate Clerk         the
                                                                            Clerknotified the
                                           separate
                 undersigned
                 undersigned counsel that separate notices
                             counsel that          notices o  appeal n
                                                           offappeal need to befiledforeach
                                                                       eedto                   case.
                                                                             be filed for each case.

                 Therefore, Plaintiffs
                 Therefore, Plaintiffs are now filing
                                       arenow         amended
                                               filing amended nnotices
                                                                oticesof appeal ffor
                                                                       ofappeal   oreach
                                                                                     each case.
                                                                                          case.

                 2
                 2     MACKEY
                       MACKEY GLEN
                              GLEN PETERSON;
                                   PETERSON; TONYA
                                             TONYA PETERSON, DON
                                                   PETERSON,     LESLIE
                                                             DON LESLIE
                                                        Appeal
                 PETERSON, andLONNY
                 PETERSON, and       PETERSON
                               LONNY PETERSON desire to Appeal from
                                              desireto         from thefollowing
                                                                    the following

                 Orders:
                 Orders:
                                                                                 2014—40980,
                       A
                       A      Orderfor
                              Order     Sanctionsin
                                    for Sanctions   Cause Nos. 427,208, a
                                                  inCauseNos.427,208,     nd/or2014-40980,
                                                                        and/or

                              signedon
                              signed on November 10,2014;
                                        November 10, 2014;

                       B
                       B      Orderon
                              Order   DavidPeterson
                                    onDavid Petersonand Carol A
                                                    andCarol    nnManley's
                                                              Ann Manley's Motion for
                                                                           Motionfor
                              Sanctions
                              Sanctions inCause
                                        in       Nos.4427,208-401,
                                           Cause Nos.  27,208-401, signed on November
                                                                   signedon           10,2014;
                                                                             November 10, 2014;

                       C
                       C      Ordergranting
                              Order         Defendant
                                    grantingDefendant Silverado
                                                      Silverado Senior Living,Inc.
                                                                SeniorLiving, Inc.d/b/a
                                                                                   d/b/a
                              Silverado        Living— SugarL and'sR ule91amotion  to dismiss
                                        SeniorLiving
                              Silverado Senior       —Sugar Land's Rule 91a motion to dismiss

                              inCause
                              in       Nos.4427,208
                                 Cause Nos.         and/or4427,208-401
                                             27,208and/or   27,208-40l signedon
                                                                       signed   November
                                                                              onNovember 10,
                                                                                         10,

                              2014;
                              2014;

                       D
                       D      OrderGranting
                              Order Granting          forGuadian
                                            Authority for         (sic)adlitem
                                                          Guadian (sic)          andAttorney
                                                                        ad litem and          ad
                                                                                     Attorney ad

                              litemto
                              litem           Peterson
                                      ExecutePeterson
                                    toExecute         Rule 11 Agreement inCause
                                                      Rule11Agreement            Nos.4427,208-
                                                                        in Cause Nos.  27,208-
                              401,signed     November 7
                                          on November
                              401, signed on              2014;
                                                      7,, 2014;

                       E
                       E      Order denyingmotion
                              Orderdenying motionto reconsider
                                                  toreconsider 91amotion
                                                               91a           dismissand
                                                                          todismiss
                                                                   motion to        andmotion
                                                                                        motion

                              forsanctions,
                              for            signedon
                                  sanctions, signed   January 9
                                                    onJanuary 9,,2015;
                                                                 2015;



                                                          2




Silverado Appx. 0056
                                                                             No. 1-15-567-CV 2156
                       FF    Order
                             Order granting applicationforattorney's
                                                        for attorney'sfees
                                                                       feespursuant  toRule91a
                                                                            pursuantto Rule 91a      ·
                             Order
                             Order eentered
                                     nteredon November 10,2014,
                                            onNovember 10, 2014,ssigned
                                                                  ignedon  January99,,2015;
                                                                        onJanuary      2015;
                       G
                       G     Order ggranting
                             Order   rantingSSilverado's
                                              ilverado‘sfirstamended
                                                         first amendedpplea
                                                                        leato
                                                                            tothejurisdiction,
                                                                               the jurisdiction,
                             signed    January99,,2015;
                                    on January
                             signed on            2015;
                       H
                       H    Order
                            Order ggranting
                                    rantingSSilverado's
                                             ilverado‘s 91amotion    dismissPPlaintiffs'
                                                                   todismiss
                                                        91a motionto          laintiffs'
                                                                                       breach
                                                                                         breachof
                                                                                                of

                            trust and/or
                            trust and/or bbreach
                                           reachoffiduciary
                                                 of fiduciarydduty
                                                               utyinCause
                                                                   in CauseNo.427,208
                                                                           No. 427,208aand/or
                                                                                       nd/orNNo.
                                                                                              o.
                            427,208—401,
                            427,208-401, signed   January99,,2015;
                                               onJanuary
                                         signedon            2015;
                       II   Order
                            Order A pproving
                                  ApprovingAppointee Fees in CauseNos.
                                            AppointeeFeesinCause  Nos.4427,208
                                                                        27,208aand/or
                                                                               nd/or
                            2014—40980,
                            2014-40980, signed on January
                                        signed on January99,,2015;
                                                             2015;
                       JJ   Ordergranting
                            Order granting Silverado‘s
                                           Silverado'smotion to modifyordergranting
                                                      motionto  modify order grantingfirst
                                                                                      first
                            amendedplea to thejurisdiction
                            amended plea to the jurisdictioniin
                                                             n CauseNo.427,208
                                                                Cause No. 427,208 and/or
                                                                                  and/orN o.
                                                                                         No.
                            427,208—401,signedonMay12,2015;
                            427,208-401, signedon
                                                               and
                                                  May 12, 2015; and
                       K
                       K
                            ModifiedOrdergranting  Silverado‘s firstamendedleato
                            Modified Order granting Silverado's first amendedpplea
                                                                                     the
                                                                                   to the
                            jurisdiction inCauseNo.427,208and/orNo.427,208-401,       signedon
                             jurisdiction in Cause No. 427,208 and/or No. 427,208-401, signedon
                            May12,2015.
                            May 12, 2015.
                 33    Thedates of_theOrdersappealed   fromareNovember
                       The dates of the Orders appealed fromare
                                                                        7,2014,November   10,
                                                                November 7, 2014, November 10,
                 2014,January9,2015,andMay12,2015.
                 2014, January 9, 2015, and May 12, 2015.
                 44 MACKEY
                      MACKEY GLENPETERSON, TONYA PETERSON,DONLESLIE
                           GLEN PETERSON, TONYA PETERSON, DON LESLIE
                 PETERSON,andLONNY  PETERSON desiretoappeal.
                 PETERSON, and LONNY PETERSON desire to appeal.




                                                         3
                                                          3




Silverado Appx. 0057
                                                                            No. 1-15-567-CV 2157
                 55 MACKEY
                     MACKEY GLEN
                           GLEN   PETERSON
                                PETERSON  TONYA
                                         TONYA PETERSON,
                                               PETERSON, DON LESLIE
                                                        DON  LESLIE
                PETERSON,
                PETERSON,and LONNYPETERSON
                          andLONNY PETERSONdesire      appealtototheFirst
                                            desiretotoappeal                rFourteenth
                                                                  the Firstoor Fourteenth
                                            Texas.
                 CourtofAppeals,
                      of Appeals,H ouston, Texas.
                                 Houston,
                66 MACKEY
                     MACKEY    GLEN
                            GLEN    PETERSON,
                                  PETERSON,    TON
                                             TONYA  YAPETERSON,
                                                        PETERSON,DON
                                                                                  LESLIE
                                                                           DON LESLIE
                PETERSON, andLONNY  PETERSON
                 PETERSON, and LONNY PETERSONare
                                                the                thisappeal.
                                              are the parties filing this appeal.
                77     ThisNotice ofAppealisbeingserved onallparties
                       This Notice of Appeal is being servedon
                                                                         to thecourt'sOrders.
                                                               all parties to the court's Orders.
                       WHEREFORE,
                                MACKEY  GLEN PETERSON, TONYA PETERSON,
                       WHEREFORE, MACKEY GLEN PETERSON, TONYA PETERSON,
                DONLESLIE PETERSON,andLONNY   PETERSONherebyfilethisamended
                DON LESLIE PETERSON, and LONNY PETERSON hereby file this amended
                noticeof appeal.Theyalsoclaimsuchfurther              to whichtheymaybejustly
                 notice of appeal. They also claim such further relief to which they may be justly
                entitled.
                entitled.
                                                      Respectfully
                                                                submitted,
                                                        Respectfully submitted,

      ·                                                1006
                                                        Holbrook
                                                     1006
                                                    San
                                                          Road
                                                      PhilipM.Ross
                                                      SBN  17304200
                                                       Philip M. Ross
                                                     SBN 17304200
                                                           Holbrook
                                                        Antonio,
                                                    Phone:
                                                                 Texas 78218
                                                                     Road
                                                            210/326-2100
                                                     San Antonio,  Texas 78218
                                                         ross_law@hotmail.com
                                                      Email:
                                                     Phone: 210/326-2100
                                                 By: /s/      M.Ross
                                                     Email: ross_law@hotmail.com
                                                       Philip
                                                         M.Ross
                                                 By: /s/ Philip M. Ross
                                                    Candice  Schwager
                                                      Philip M. Ross
                                                       1417
                                                         Ramada
                                                            Drive
                                                     Candice Schwager
                                                    Houston, TX77062
                                                     1417 Ramada    Drive
                                                    Phone:  832-315-8489
                                                     Houston,  TX 77062
                                                        713-583-0355
                                                      FAX:
                                                     Phone: 832-315-8489
                                                     FAX: 713-583-0355
                                                             forMACKEY
                                                      Attomeys       GLEN
                                                      PETERSON,
                                                       Attorneys forTONYAPETERSON,
                                                                     MACKEY  GLEN
                                                      DON  LESLIE
                                                       PETERSON,    PETERSON, andLONNY
                                                                     TONYA PETERSON,
                                                        DON LESLIE PETERSON, and LONNY
                                                        PETERSON
                                                         44




Silverado Appx. 0058
                                                                             No. 1-15-567-CV 2158
                                             CERTIFICATE
                                              CERTIFICATEOFSERVICE
                                                          OF SERVICE
                       I                thata     and          copyoftheabove                wasc-
                        I hereby certify that a true and correct copy of the above document was e-
                 filcd
                  filedand sentbby
                       andsent   yemail
                                   emailoror electronic deliveryby
                                                                 by agreementto:
                                                                               to:
                 Sarah Pacheco                          Jill
                                                         JillYYoung
                                                               oung
                 Kathleen
                 KathleenBBeduze
                           eduze                        Maclntyre,McCulloch,
                                                         Maclntyre, McCulloch, Stanfield,Young,
                                                                                              LLP
                                                                                          Young, LLP
                 Crain,
                 Crain,Caton
                       Caton&
                            &James,
                              James,PCPC                2900Weslayan, Suite
                                                         2900 Weslayan, Suite150
                                                                              150
        iP       1401McKinney St.,Suite
                 1401 McKinney St., Suite1700
                                          1700          Houston,TX77027
                                                         Houston, TX 77027
                 Houston,
                        TX77010
                 Houston, TX 77010
                                                        JoshDavis
                                                         Josh Davis
                 RussJones
                 Russ Jones
                                                        LewisBrisboisBisgaard&         LLP
                                                         Lewis Brisbois Bisgaard & Smith, LLP
                              Jones,Scherrer&
                 Underwood, Jones, Scherrer &
                                                        WeslayanTower,Suite1400
        tt,      Malouf,PLLC                             Weslayan Tower, Suite 1400
                                                                Plaza
                                                        24Greenway
                 Malouf, PLLC                            24 Greenway Plaza
                 5177Richmond  Ave.,Suite505            Houston,TX 77046
                 5177 Richmond
                         TX77056Ave., Suite 505          Houston, TX 77046
                 Houston,
                 Houston, TX 77056
                 onJune16,2015.
                 on June 16, 2015.
                                                        /s/        M.Ross
                                                         /s/ Philip
                                                        PhilipM.RossM. Ross
                                                         Philip M. Ross




                                                           5




Silverado Appx. 0059
                                                                               No. 1-15-567-CV 2159
           ANA)I
                                                             PROBATECOURT
                                                              PROBATE     16/16/2015
                                                                      COURT 1
                                                                                                                 FILED
                                                                                                  6/16/2015 9:50:35 AM
                                 -Stan                                                                     Stan Stanart
                                                                                                          County Clerk
                                                                                                           County
                                                                                                          Harris County

                                                       427,208
                                                     NO.
                                                     NO. 427,208
                   INRE:GUARDIANSHIP  OF                §                COURT
                                                              INTHEPROBATE
                    IN RE: GUARDIANSHIP OF
                                                        §§ IN THEONE
                                                                  PROBATE COURT
                   RUBYPETERSON
                   RUBY PETERSON                 .          NO.ONE
                                                        §§ NO.                                    .
                   ANALLEGEDINCAPACITATED §
                   AN ALLEGED INCAPACITATED §
                   PERSON                                    HARRIS
                                                        § § HARRIS       TEXAS
                                                                   COUNTY,
                    PERSON                                         COUNTY, TEXAS
                                               NOTICEOFAPPEAL
                                         AMENDED
                                           AMENDED NOTICE OF APPEAL
                   TOTHEHONORABLE JUDGE PRESIDING ANDTOTHEJUSTICES   OFTHE
                        AND FOURTEENTHJUDICIAL DISTRICT COURTS OFAPPEALS:
                   TO THE HONORABLE JUDGE PRESIDING AND TO THE JUSTICES OF THE
                   FIRST
                   FIRST AND FOURTEENTH JUDICIAL DISTRICT COURTS OF APPEALS:
                         NOWCOME,MACKEY GLEN PETERSON,TONYA  PETERSON,DON
                         NOW COME, MACKEY GLEN PETERSON, TONYA PETERSON, DON
                   LESLIEPETERSON,and LONNYPETERSON                                 by and through
                    LESLIE PETERSON, and LONNY PETERSON ("Plaintiffs"), by and through
                            counsel,and
                   undersigned                             NoticeofAppeal
                                                     Amended                               to TRAP
                    undersigned counsel, and file their Amended Notice of Appeal pursuant to TRAP
                                     the
                                  show
                   Rule25.1,andwould                   asfollows:
                    Rule 25.1, and would show the Court as follows:
                   1                 GLEN PETERSON;TONYAPETERSON,DON LESLIE
                    1 MACKEY GLEN PETERSON; TONYA PETERSON, DON LESLIE
                                 PETERSON
                          andLONNY
                   PETERSON,            timely                        theirNoticeofAppealfroma
                    PETERSON, and LONNY PETERSON timely filed their Notice of Appeal from a
                   finaljudgmentandvariousordersof thetrialcourtin CauseNos.427,208and
                    final judgment and various orders of the trial court in Cause Nos. 427,208 and
                   427,208-40lon June8, 2015. On June15, 2015,the ProbateClerk                  the
                    427,208-401 on June 8, 2015. On June 15, 2015, the Probate Clerk notified the
                                              noticesofappealneedto be
                            counselthatseparate
                   undersigned                                                        foreachcase.
                           Plaintiffs
                   Therefore,      arenow
                                          ·
                    undersigned counsel that separate notices of appeal need to be filed for each case.
                                                       amended noticesofappealforeachcase.
                   2Therefore,
                         MACKEY       GLEN     PETERSON;     TONYA    PETERSON,       DON    LESLIE
                               Plaintiffs are now filing amended notices of appeal for each case.

                    2 MACKEY GLEN PETERSON; TONYA PETERSON, DON LESLIE
                                         desireto Appealfromthe following
                          andLONNYPETERSON
                   PETERSON,
                   Orders:1
                   PETERSON, and LONNY PETERSON desire to Appeal from the following

                    Orders:


                                                            1




Silverado Appx. 0060
                                                                               No. 1-15-586-CV 3961
                       A
                       A           Judgment approvingmediated
                             Final Judgment          mediatedsettlement  agreementinthe
                                                              settlementagreement  in the
                            guardianship
                            guardianship ofRuby Peterson,Cause
                                         of RubyPeterson,CauseN
                                                              No.  427,208,signed
                                                                o.427,208,         onMay
                                                                            signedon May

                            12, 2015.
                            12, 2015.
                       B
                       B    Order
                            Order ddenying
                                    enying m       odismiss
                                             otiontto
                                           motion             the guardianshipofRuby
                                                      dismisstheguardianship   of RubyPeterson,
                                                                                       Peterson,
                            Cause
                            Cause N   427,208, signed
                                    o.427,208,
                                  No.                  nMay12,2015.
                                               signedoon May 12, 2015.
                       C
                       C Order for
                         Order for S anctions
                                   Sanctions in
                                             inCauseNos.427,208,
                                               CauseNos.        and/or2014-40980,
                                                        427,208,and/or2014-40980,
                            signed
                            signed on November 10,
                                   on November 10,2014;
                                                  2014;
                       D
                       D    Order
                            Order G rantingAuthorityforGuadian
                                  Granting           for Guadian((sic)          and Attorneyad
                                                                       ad litemandAttorney
                                                                 sic)adlitem                 ad
                            litem    Execute PPeterson
                                  to Execute
                            litem to           eterson RRule
                                                         ule11Agreement   in CauseN
                                                             11 AgreementinCause    o.427,208,
                                                                                  No.  427,208,
                            signed on November
                            signed on November77,,2014;
                                                  2014;
                       E
                       E    Order A
                            Order ApprovingAppointee
                                    pprovingAppointeeFees
                                                         inCauseNos.427,208and/or
                                                     Fees in Cause Nos. 427,208 and/or
                            2014-40980, signedoonnJanuary
                            2014-40980, signed
                                                         9,2015;and
                                                  January 9, 2015; and
                       FF                    PaymentofAppointee
                            Order AuthorizingPayment
                            Order                               FeesandExpenses   Pursuant
                                                    of Appointee Fees and Expenses Pursuant

                               TexasEstates
                            to Texas
                            to             Code Section 1054.055 fortheTime   Period March
                                    Estates Code Section 1054.055 for the Time Period March
                            27,2014 throughOctober  31,2014inCauseNo.427,208,signed n
                            27, 2014 through October 31, 2014 in Cause No. 427,208, signedoon
                                    9,2015.
                             January 9, 2015.
                 33    ThedatesoftheOrdersappealed     fromareNovember
                       The dates of the Orders appealed fromare
                                                                        7,2014,November   10,
                                                                November 7, 2014, November 10,
                 2014,January9,2015,andMay12,2015.
                 2014, January 9, 2015, and May 12, 2015.
                      MACKEY
                 44 MACKEY   GLENPETERSON, TONYA PETERSON,DONLESLIE
                           GLEN PETERSON, TONYA PETERSON, DON LESLIE
                 PETERSON, andLONNY PETERSON desiretoappeal.
                 PETERSON, and LONNY PETERSON desire to appeal.


                                                        2




Silverado Appx. 0061
                                                                          No. 1-15-586-CV          3962
                        MACKEY
                            GLEN
                 5 MACKEY GLEN PETERSON TONYA PETERSON, DON LESLIE   PETERSON,LESLIE
                 PETERSON,     LONNY
                 PETERSON, and
                           and LONNY PETERSON
                                     PETERSON desire
                                              desire to
                                                     to appeal to theFirst
                                                               to the       orFourteenth
                                                                      First or

                       ofAppeals,
                 Court of          Houston,Texas.
                          Appeals, Houston, Texas.
                  6     MACKEY
                            GLEN
                               PETERSON,
                                     TONYA
                                         PETERSON,
                                               DONLESLIE
                 6 MACKEY GLEN PETERSON, TONYA PETERSON, DON LESLIE

                 PETERSON, andLONNY
                 PETERSON, and LONNYPETERSON are the
                                    PETERSON are the parties filing this appeal.
                                                                    this appeal.

                 77     ThisNotice
                        This Noticeof
                                   ofAppeal
                                      Appeal isbeing  servedoonnall
                                             is being served    allparties
                                                                    parties to thecourt's
                                                                            tothe         Orders.
                                                                                  court's Orders.

                        WHEREFORE,
                        WHEREFORE, MACKEYGLEN   PETERSON,
                                   MACKEY GLEN PETERSON,  TONYAPETERSON,
                                                         TONYA PETERSON,

                 DONLESLIEPETERSON,
                 DON                  andLONNY
                     LESLIE PETERSON, and       PETERSONherebyfile
                                          LONNY PETERSON             thisamended
                                                         hereby file this amended
                 noticeofappeal.
                 notice            Theyalsoclaim
                        of appeal. They             suchfurther
                                        also claim such         reliefto
                                                        further relief towhich theymay
                                                                         whichthey     bejustly
                                                                                   maybe justly

                 entitled.Respectfully
                 entitled.

                                                                    submitted,
                                                       Respectfully submitted,

                                                     Philip
                                                     Philip M.Ross
                                                             M. Ross
                                                           17304200
                                                     SBN17304200
                                                     SBN
                                                     1006
                                                     1006  H   olbrook
                                                           Holbrook   Road
                                                                      Road
                                                     San Antonio, T
                                                     SanAntonio,      exas78218
                                                                    Texas  78218
                                                     Phone: 210/326-2100
                                                     Phone:   210/326-2100
                                                     Email:
                                                     Email:  ross__law@hotmai1.com
                                                             ross_law@hotmail.com
                                                 By: /s/
                                                 By:  /s/ Philip M.Ross
                                                                 M. Ross
                                                      PhilipM.Ross
                                                      Philip M. Ross
                                                       Candice
                                                           Schwager
                                                     Candice Schwager
                                                     1417Ramada
                                                     1417  Ramada Drive
                                                                     Drive
                                                     Houston,
                                                     Houston, TX77062
                                                                TX 77062
                                                     Phone:    832—315—8489
                                                         7l3—583—0355
                                                       FAX:
                                                     Phone: 832-315-8489
                                                     FAX: 713-583-0355

                                                       Attomeys
                                                       Attorneys forMACKEY  GLEN
                                                                 for MACKEY GLEN
                                                       PETERSON,
                                                       PETERSON, TONYA
                                                                 TONYA PETERSON,
                                                                       PETERSON,
                                                       DONLESLIE
                                                       DON        PETERSON,
                                                           LESLIE PETERSON, andLONNY
                                                                            and LONNY
                                                       PETERSON
                                                       PETERSON

                                                         3




Silverado Appx. 0062
                                                                            No. 1-15-586-CV         3963
                                              CERTIFICATE
                                              CERTIFICATEOFSERVICE
                                                         OF SERVICE

                           hereby certify
                        II hereby certify tthat
                                            hataa true and
                                                       andcorrect copyoftheabove
                                                           correctcopyof the abovedocument
                                                                                  documentwase-
                                                                                          was e-
                 filed
                 filed a ndsent
                       and sent b
                                byyemail or electronic
                                   email or electronicdelivery
                                                      deliveryby
                                                              byagreement
                                                                 agreementto:
                                                                           to:
        r,C      Sarah
                 Sarah Pacheco
                       Pacheco                        Jill
                                                       JillY oung
                                                           Young
                 Kathleen Beduze
                          Beduze                      Maclntyre,McCulloch,
                                                      Maclntyre,McCulloch,Stanfield,
                                                                          Stanfield,Young,
                                                                                    Young,LLP
                                                                                           LLP
                 Crain,
                 Crain, Caton &James,
                        Caton & James,PCPC            2900
                                                      2900Weslayan,
                                                          Weslayan,Suite
                                                                   Suite1150
                                                                          50
                 1401
                 1401 McKinney
                      McKinney St.,Suite
                                 St., Suite 1700
                                            1700      Houston,
                                                      Houston,TX77027
                                                              TX 77027
                 Houston,
                 Houston, TX
                          TX 77010
                              77010
                                                      Josh
                                                       JoshD avis
                                                           Davis
                 Russ
                 Russ JJones
                        ones                           LewisBrisbois
                                                      Lewis BrisboisBisgaard
                                                                    Bisgaard&Smith,
                                                                            & Smith,LLP
                                                                                    LLP
                 Underwood, Jones, Scherrer
                 Underwood, Jones, Scherrer&&         Weslayan
                                                      WeslayanTower,
                                                               Tower,Suite
                                                                      Suite11400
                                                                             400
        C
                 Malouf,
                 Malouf, PLLC
                         PLLC                         24Greenway
                                                      24 GreenwayPlaza
                                                                  Plaza
                 5177 Richmond
                 5177 Richmond Ave., Suite5505
                               Ave.,Suite   05        Houston,
                                                      Houston,TX77046
                                                              TX 77046
                 Houston,
                 Houston, TX77056
                          TX 77056

                 on June
                 on June 16,
                         16, 2 015.
                             2015.
                                                      /s/
                                                       /s/ Philip M.Ross
                                                                  M. Ross
                                                      Philip
                                                      PhilipM.Ross
                                                            M. Ross




                                                        4




Silverado Appx. 0063
                                                                            No. 1-15-586-CV        3964